Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

by and among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent and LC Issuer,

WELLS FARGO CAPITAL FINANCE, LLC

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

and

ULTA SALON, COSMETICS & FRAGRANCE, INC.

as Borrower

Dated: as of October 19, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     2   

SECTION 2.

 

CREDIT FACILITIES

     20   

2.1 Revolving Loans.

     20   

2.2 Letter of Credit Accommodations.

     22   

2.3 Availability Reserves.

     27   

2.4 Commitments.

     28   

2.5 Swing Line Facility.

     28   

SECTION 3.

 

INTEREST AND FEES

     30   

3.1 Interest.

     30   

3.2 Other Fees.

     32   

3.3 Changes in Laws and Increased Costs of Loans.

     32   

SECTION 4.

 

CONDITIONS PRECEDENT

     34   

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations.

     34   

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations.

     34   

SECTION 5.

 

GRANT AND PERFECTION OF SECURITY INTEREST

     35   

5.1 Grant of Security Interest.

     35   

5.2 Exception from Security Interest.

     36   

5.3 Perfection of Security Interest

     37   

SECTION 6.

 

COLLECTION AND ADMINISTRATION

     41   

6.1 Borrower’s Loan Account.

     41   

6.2 Statements.

     42   

6.3 Collection of Accounts.

     42   

6.4 Payments.

     45   

6.5 Authorization to Make Loans.

     46   

6.6 Use of Proceeds.

     47   

6.7 Pro Rata Treatment.

     47   

6.8 Sharing of Payments, Etc.

     47   

6.9 Settlement Procedures.

     48   

SECTION 7.

 

COLLATERAL REPORTING AND COLLATERAL COVENANTS

     49   

7.1 Collateral Reporting.

     49   

7.2 Accounts Covenants.

     50   

 

i



--------------------------------------------------------------------------------

7.3 Inventory Covenants.

     51   

7.4 Power of Attorney.

     52   

7.5 Right to Cure.

     53   

7.6 Access to Premises.

     54   

SECTION 8.

 

REPRESENTATIONS AND WARRANTIES

     54   

8.1 Corporate Existence; Power and Authority.

     54   

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

     55   

8.3 Financial Statements; No Material Adverse Change.

     55   

8.4 Priority of Liens; Title to Properties.

     55   

8.5 Tax Returns.

     56   

8.6 Litigation.

     56   

8.7 Compliance with Other Agreements and Applicable Laws.

     56   

8.8 Environmental Compliance.

     57   

8.9 Credit Card Agreements.

     58   

8.10 Employee Benefits.

     58   

8.11 Bank Accounts.

     59   

8.12 Regulation U.

     59   

8.13 Investment Company Act.

     59   

8.14 OFAC.

     59   

8.15 Accuracy and Completeness of Information.

     60   

8.16 Survival of Warranties; Cumulative.

     60   

8.17 Exemption from Illinois Interest Act.

     60   

SECTION 9.

 

AFFIRMATIVE AND NEGATIVE COVENANTS

     60   

9.1 Maintenance of Existence.

     60   

9.2 New Collateral Locations.

     61   

9.3 Compliance with Laws, Regulations, Etc.

     61   

9.4 Payment of Taxes and Claims.

     62   

9.5 Insurance.

     62   

9.6 Financial Statements and Other Information.

     63   

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

     64   

9.8 Encumbrances.

     66   

9.9 Indebtedness.

     67   

9.10 Loans, Investments, Etc.

     70   

9.11 Dividends and Redemptions

     71   

9.12 Transactions with Affiliates

     73   

9.13 Credit Card Agreements

     73   

9.14 Minimum Excess Availability

     73   

9.15 Compliance with ERISA.

     74   

9.16 Costs and Expenses

     74   

9.17 Further Assurances.

     75   

SECTION 10.

 

EVENTS OF DEFAULT AND REMEDIES

     75   

 

ii



--------------------------------------------------------------------------------

10.1 Events of Default.

     75   

10.2 Remedies.

     77   

SECTION 11.

 

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

     80   

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

     80   

11.2 Waiver of Notices.

     81   

11.3 Amendments and Waivers.

     81   

11.4 Waiver of Counterclaims.

     82   

11.5 Indemnification.

     83   

SECTION 12.

 

THE AGENTS

     83   

12.1 Appointment, Powers and Immunities.

     83   

12.2 Reliance by Agents.

     84   

12.3 Events of Default.

     84   

12.4 Wells Fargo in its Individual Capacity.

     84   

12.5 Indemnification.

     85   

12.6 Non-Reliance on Agents and Other Lenders.

     85   

12.7 Failure to Act.

     86   

12.8 Additional Loans.

     86   

12.9 Concerning the Collateral and the Related Financing Agreements.

     87   

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.

     87   

12.11 Collateral Matters.

     87   

12.12 Agency for Perfection.

     89   

12.13 Successor Agent.

     90   

12.14 Hedging Agreements; Bank Products; Cash Management Services.

     90   

12.15 Defaulting Lender.

     91   

12.16 Other Agents; Arrangers and Managers.

     92   

SECTION 13.

 

TERM OF AGREEMENT; MISCELLANEOUS

     92   

13.1 Term.

     92   

13.2 Interpretative Provisions.

     93   

13.3 Notices

     94   

13.4 Partial Invalidity.

     96   

13.5 Successors

     96   

13.6 Assignments; Participations.

     96   

13.7 Confidentiality.

     100   

13.8 Entire Agreement.

     101   

13.9 Counterparts, Etc.

     101   

13.10 No Advisory or Fiduciary Responsibility

     101   

13.11 Customer Identification - USA Patriot Act Notice.

     102   

13.12 Foreign Asset Control Regulations

     102   

13.13 Waiver of Consequential Damages, Etc.

     102   

13.14 Press Releases.

     103   

13.15 Amendment and Restatement.

     103   

 

iii



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

   Assignment and Acceptance

Exhibit B

   Information Certificate

Exhibit C

   Form of Swap Acknowledgment Agreement

Exhibit D

   Notice of Conversion/Continuation

Exhibit E

   Closing Checklist

Exhibit F

   Notice of Borrowing

Exhibit G

   Reserved

Exhibit H

   Reserved

Exhibit I

   Form of Borrowing Base Certificate

Exhibit J

   Investment Policy

Exhibit K

   Form of Credit Card Notification

Schedule I

   Loan Commitments

Schedule II

   Cash Management Services and Bank Products

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement (as amended, restated or
otherwise modified from time to time, the “Agreement”) dated as of October 19,
2011 is entered into by and among ULTA SALON, COSMETICS & FRAGRANCE, INC., a
Delaware corporation (“Borrower”), the financial institutions from time to time
parties hereto as lenders (“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its capacities as administrative agent for Lenders (“Administrative Agent”),
as collateral agent for Lenders (“Collateral Agent,”) and in its individual
capacity, (“Wells Fargo”), WELLS FARGO BANK NATIONAL ASSOCIATION, as LC Issuer
(“LC Issuer”) and JPMORGAN CHASE BANK, N.A., in its capacity as Syndication
Agent (“Syndication Agent”); and PNC BANK, NATIONAL ASSOCIATION, in its capacity
as documentation agent for Lenders (“Documentation Agent”) and in its individual
capacity (“PNC”).

W I T N E S S E T H:

WHEREAS, Borrower, Wachovia Capital Finance Corporation, (f/k/a Congress
Financial Corporation (Central) and individually, “Wachovia”), as agent, and
each of Wachovia and Bank of America, N.A. (as successor to LaSalle National
Bank, National Association) (“Bank of America”), individually are each party to
that certain Loan and Security Agreement dated as of May 29, 1997 (the “1997
Loan Agreement”) which was amended and restated by that certain Amended and
Restated Loan and Security Agreement dated as of December 20, 2001 (as amended
or otherwise modified prior to May 31, 2005, the “2001 Loan Agreement”), and
which was further amended by the Second Amended and Restated Loan and Security
Agreement dated as of May 31, 2005 (as amended or otherwise modified prior to
June 29, 2007, the “2005 Loan Agreement” and which was further amended by that
certain Third Amended and Restated Loan and Security Agreement dated as of
June 29, 2007 (as amended or otherwise modified prior to August 31, 2010, the
“2007 Loan Agreement” and, collectively with the 1997 Loan Agreement, the 2001
Loan Agreement and the 2005 Loan Agreement, the “Prior Loan Agreements”),
pursuant to which, among other things, the lenders thereunder made available to
Borrower various secured financings;

WHEREAS, the parties hereto entered into that certain Loan and Security
Agreement dated as of August 31, 2010 (as amended prior to the date hereof, the
“Existing Loan Agreement”), pursuant to which Borrower terminated the Prior Loan
Agreements and subject to the terms and conditions set forth therein, replaced
the financing under the 2007 Loan Agreement with a new credit facility as
evidenced thereby; and

WHEREAS, the Borrower has requested, and the Administrative Agent and Lenders
have agreed to amend and restate the Existing Loan Agreement pursuant to the
terms and conditions set forth in this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Accounts” shall mean all present and future rights of Borrower to payment
of a monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.

1.2 “Additional Credit” means $50,000,000.

1.3 “Additional Credit Assumption Agreement” means an Additional Credit
Assumption Agreement, in form and substance satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Lenders
providing additional Commitments pursuant to Section 2.1(d).

1.4 “Adjusted LIBO Rate” means:

(a) for any Interest Period with respect to any LIBO Rate Loan, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and

(b) for any interest rate calculation with respect to any Prime Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

1.5 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten (10%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds ten (10%) percent or
more of the equity interests and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.

 

2



--------------------------------------------------------------------------------

1.6 “Agents” shall mean each of Administrative Agent and Collateral Agent, or
each such entity as the context so provides and any successor agents hereunder.

1.7 “Armored Car Companies” shall mean, collectively, the armored car services
companies set forth on Schedule 6.3 of the Information Certificate or any other
armored car service selected by Borrower after the date hereof which is
reasonably acceptable to Administrative Agent.

1.8 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment described under Section 13.6 hereof to the extent such
assignment is not otherwise prohibited as between or among the Lenders.

1.9 “Availability Reserves” shall have the meaning set forth in Section 2.3
hereof.

1.10 “Bank Products” means any services or facilities provided to the Borrower
by a Lender or any of its Affiliates (but excluding Cash Management Services) on
account of (a) Swap Contracts, (b) purchase cards, (c) merchant services
constituting a line of credit (d) factoring, (e) commercial credit cards, and
(f) leasing.

1.11 “Bank Product Reserves” means, if and only to the extent disclosed to the
Administrative Agent in writing, such reserves as the Lender (or its Affiliate)
providing a Bank Product and the Borrower agree in writing from time to time to
reflect the liabilities and obligations of the Borrower with respect to such
Bank Products then provided or outstanding.

1.12 “Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.13 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York, Illinois or the State of North Carolina, and a day on
which Administrative Agent is open for the transaction of business, except that
if a determination of a Business Day shall relate to any LIBO Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
LIBO Rate market.

1.14 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

1.15 “Cash Equivalents” shall mean, at any time, investments consistent with the
Borrower’s investment policy attached hereto as Exhibit J, as such Exhibit may
be modified from time to time with the prior written consent of the
Administrative Agent (not to be unreasonably withheld), to the extent such
investment policy is modified by the Borrower’s board of directors.

 

3



--------------------------------------------------------------------------------

1.16 “Cash Management Reserves” means, if and only to the extent disclosed to
the Administrative Agent in writing, such reserves as the Lender (or its
Affiliate) providing Cash Management Services and the Borrower agree in writing
from time to time to reflect the liabilities and obligations of the Borrower
with respect to such Cash Management Services then provided or outstanding.

1.17 “Cash Management Services” means any one or more of the following types or
services or facilities provided to the Borrower by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit or debit cards, (e) credit card processing services,
(f) purchase cards and (g) merchant services not constituting a Bank Product.

1.18 “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, (b) any change in any law, or in the administration, interpretation,
implementation or application thereof, by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law) , in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

1.19 “Change of Control” shall be deemed to have occurred if an event or series
of events (whether a stock purchase, amalgamation, merger, consolidation or
other business combination or otherwise) shall have occurred by which any Person
or Group (as such term is used in Sections 14(d)(2) and 13(d)(3), respectively,
of the Securities Exchange Act) other than any of the Permitted Holders is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act) directly or indirectly of thirty-five percent (35%) or more of the
combined voting power of the then outstanding securities of Borrower ordinarily
(and apart from rights accruing under certain circumstances) having the right to
vote in election of directors or (b) a majority of the Board of Directors of
Borrower over a one (1) year period shall have replaced the directors who
constituted the Board of Directors at the beginning of such period other than
directors whose nominations for election by the stockholders of Borrower was
approved by such Board of Directors).

1.20 “Closing Date” shall mean October 19, 2011.

 

4



--------------------------------------------------------------------------------

1.21 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.22 “Collateral” shall have the meaning set forth in Section 5 hereof.

1.23 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agents, from any lessor of premises to Borrower,
or any other person to whom any Collateral (including Inventory, Equipment,
bills of lading or other documents of title) is consigned or who has custody,
control or possession of any such Collateral or is otherwise the owner or
operator of any premises on which any of such Collateral is located, pursuant to
which such lessor, consignee or other person, inter alia, acknowledges the first
priority security interest of Collateral Agent in such Collateral, agrees to
waive any and all claims such lessor, consignee or other person may, at any
time, have against such Collateral, whether for processing, storage or
otherwise, and agrees to permit Collateral Agent access to, and the right to
remain on, the premises of such lessor, consignee or other person so as to
exercise Collateral Agent’s rights and remedies and otherwise deal with such
Collateral and, in the case of any consignee or other person who at any time has
custody, control or possession of any Collateral, acknowledges that it holds and
will hold possession of the Collateral for the benefit of Collateral Agent and
agrees to follow all instructions of Collateral Agent with respect thereto.

1.24 “Commitments” shall mean, as to any Lender, the aggregate commitment of
such Lender to make Loans or to incur Letter of Credit Accommodations in the
maximum principal amounts set forth on Schedule I hereto next to such Lender’s
name, or on the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of
Section 13.6 hereof, or on the Additional Credit Assumption Agreement pursuant
to which such Lender became a Lender hereunder in accordance with the provisions
of Section 2.1(d) hereof, as such amount may be adjusted, if at all, in
accordance with this Agreement.

1.25 “Control Event” shall mean any of the following: (a) an Event of Default
has occurred and is continuing; or (b) Excess Availability is less than forty
percent (40%) of the lesser of (i) the amount of the Loans available to Borrower
as of such time based on the formula set forth in Section 2.1(a) hereof or
(ii) the Maximum Credit for ten (10) consecutive Business Days; or (c) Excess
Availability at any time is less than thirty percent (30%) of the lesser of
(i) the amount of the Loans available to Borrower as of such time based on the
formula set forth in Section 2.1(a) hereof or (ii) the Maximum Credit.

1.26 “Cost” shall mean, as to the Inventory as of any date, the cost of such
Inventory as of such date, determined principally on the average cost basis in
accordance with GAAP.

1.27 “Credit Card Agreements” shall mean all agreements now or hereafter entered
into by Borrower any Credit Card Issuer or any Credit Card Processor, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, the agreements
listed and schedules of terms listed on Schedule 8.9 to the Information
Certificate.

 

5



--------------------------------------------------------------------------------

1.28 “Credit Card Issuer” shall mean any person (other than Borrower) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other non-bank
credit or debit cards, including, without limitation, credit cards issued by or
through American Express Travel Related Services Company, Inc. and Novus
Services, Inc.

1.29 “Credit Card Notifications” shall mean, individually and collectively,
notifications in the form of Exhibit K furnished to Credit Card Processors
notifying such Credit Card Processors of the Collateral Agent’s first priority
security interest in the monies due or to becomes due to the Borrower
(including, without limitation, credits and reserves) under the Credit Card
Agreements and furnishing instructions for the transfer of such monies to a
Blocked Account.

1.30 “Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any of Borrower’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer (including, but not limited to, First Data Merchant Services
Corporation).

1.31 “Credit Facilities” shall mean the Loans and Letter of Credit
Accommodations provided to or for the benefit of Borrower pursuant to Sections
2.1 and 2.2.

1.32 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.33 “Defaulting Lender” shall have the meaning set forth in Section 12.15
hereof.

1.34 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Agents, by and among Agents, Borrower and any
bank at which any deposit account of Borrower is at any time maintained which
provides that such bank will comply with instructions originated by the Agents
directing disposition of the funds in the deposit account without further
consent by Borrower and such other terms and conditions as Agents may require,
including as to any such agreement with respect to any Blocked Account,
providing that all items received or deposited in the Blocked Accounts are the
property of Collateral Agent, that the bank has no lien upon, or right to setoff
against, the Blocked Accounts, the items received for deposit therein, or the
funds from time to time on deposit therein and that the bank will wire, or
otherwise transfer, in immediately available funds, on a daily basis to the
Payment Account all funds received or deposited into the Blocked Accounts.

 

6



--------------------------------------------------------------------------------

1.35 “Deteriorating Lender” means any Defaulting Lender or any Lender as to
which (a) the LC Issuer or the Swing Line Lender has a good faith belief that
such Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

1.36 “Eligible Inventory” shall mean Inventory consisting of finished goods held
for resale in the ordinary course of the business of Borrower that are
acceptable to Agents based on the criteria set forth below. In general, Eligible
Inventory shall not include (a) packaging and shipping materials; (b) supplies
used or consumed in Borrower’s business; (c) Inventory at premises other than
those owned, controlled or leased by Borrower, provided that for Inventory at
any new locations which the Borrower leases after the date hereof (i) consisting
of distribution centers or warehouses or (ii) in Virginia, Pennsylvania,
Washington and such other states in which a landlord’s claim for rent may have
priority over the Lien of the Collateral Agent in any of the Collateral
(A) Agents shall have received a Landlord Agreement duly authorized, executed
and delivered by the owner and lessor of such premises or (B) if Agents have not
received such Landlord Agreement, then Agents shall have established an
Availability Reserve in respect of amounts due or to become due to the owner and
lessor of such retail store location (without limiting any other rights and
remedies of Agents under this Agreement or under the other Financing Agreements
with respect to the establishment of Availability Reserves or otherwise) and
after giving effect to such Availability Reserves, there is Excess Availability;
provided, that, (1) Borrower shall use its best efforts to obtain the Landlord
Agreement with respect to each such new location, and (2) the Availability
Reserves established pursuant to this Section shall not exceed at any time
(x) one (1.0) times the basic monthly rent payable to such owners and lessors of
such leased locations plus (y) amounts, if any, then outstanding and unpaid owed
by Borrower to such owners and lessors, provided, that, such limitation on the
amount of the Availability Reserves pursuant to this Section shall only apply so
long as: (aa) no Default or Event of Default shall exist or have occurred, (bb)
Borrower or Agents shall not have received notice of any default or event of
default under the lease with respect to such retail store location and (cc)
Agents shall have received evidence, in form and substance satisfactory to the
Agents, that Borrower has not granted to the owner and lessor a security
interest in or lien upon any assets of Borrower; and (3) for clarity, the
Borrower shall not be obligated to obtain any such Landlord Agreements for
distribution centers, warehouses or store locations existing on the date hereof,
(d) Inventory subject to a security interest or lien in favor of any person
other than Collateral Agent except those permitted in this Agreement; (e) bill
and hold goods; (f) unserviceable, obsolete or slow moving Inventory;
(g) Inventory which is not subject to the first priority, valid and perfected
security interest of Collateral Agent. (h) damaged and/or defective Inventory
(i) returned Inventory that is not held for resale; (j) Inventory to be returned
to vendors; (k) Inventory subject to deposits made by customers for sales of
Inventory that has not been delivered; (1) Inventory held after the applicable
expiration date thereof; (m) samples (except to the extent approved from time to
time by Agents) and (n) Inventory purchased or sold on consignment. General
criteria for Eligible Inventory may be established and revised from time to time
by Agents in good faith based on an event, condition or other circumstance
arising after the date hereof, or existing on the date hereof to the extent
neither Agent has any notice thereof in writing from either Borrower or any
inventory appraiser, which adversely affects or could reasonably be expected to
adversely affect the Inventory in any material respect in the good faith
determination of Agents. Any Inventory which is not Eligible Inventory shall
nevertheless be part of the Collateral.

 

7



--------------------------------------------------------------------------------

1.37 “Eligible Letter of Credit Inventory” means, as of any date of
determination (without duplication of other Eligible Inventory), Inventory:

(a) which has been delivered to a carrier in a foreign port or foreign airport
for receipt by the Borrower in the United States within sixty (60) days of the
date of determination, but which has not yet been received by the Borrower;

(b) the purchase order for which is in the name of the Borrower, title has
passed to the Borrower and the purchase of which is supported by a Letter of
Credit Accommodation made under this Agreement having an initial expiry, subject
to the proviso hereto, within 120 days after the date of initial issuance of
such Letter of Credit Accommodation;

(c) except as otherwise agreed by the Agents, for which the Borrower is
designated as “shipper” and/or consignor and the document of title or waybill
reflects the Borrower as consignee (along with delivery to the Borrower or its
customs broker of the documents of title, to the extent applicable, with respect
thereto);

(d) as to which an Agent has control over the documents of title, to the extent
applicable, which evidence ownership of the subject Inventory;

(e) which is insured in accordance with the provisions of this Agreement and the
other Financing Agreements, including, without limitation marine cargo
insurance;

(f) except as otherwise agreed by the Agents, as to which an agreement with any
Person providing freight, warehousing and consolidation services to the Borrower
has been executed and delivered in favor of the Agents, and

(g) which otherwise is not excluded from the definition of Eligible Inventory;

provided that the Administrative Agent may, upon notice to the Borrower, exclude
any particular Inventory from the definition of “Eligible Letter of Credit
Inventory” in the event that the Administrative Agent determines that such
Inventory is subject to any Person’s right or claim which is (or is capable of
being) senior to, or pari passu with, the Lien of the Collateral Agent (such as,
without limitation, a right of stoppage in transit), as applicable, or may
otherwise adversely impact the ability of the Administrative Agent or the
Collateral Agent to realize upon such Inventory.

1.38 “Eligible Transferee” shall mean (a) any Lender; (b) any Affiliate of a
Lender and (c) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) approved
by Administrative Agent; provided, that, neither the Borrower nor any of its
Affiliates shall qualify as an Eligible Transferee.

1.39 “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions

 

8



--------------------------------------------------------------------------------

imposed therein), authorizations, judicial or administrative decisions,
injunctions or agreements between Borrower and any Governmental Authority,
(a) relating to pollution and the protection, preservation or restoration of the
environment (including air, water vapor, surface water, ground water, drinking
water, drinking water supply, surface land, subsurface land, plant and animal
life or any other natural resource), or to human health or safety, (b) relating
to the exposure to, or the use, storage, recycling, treatment, generation,
manufacture, processing, distribution, transportation, handling, labeling,
production, release or disposal, or threatened release, of Hazardous Materials,
or (c) relating to all laws with regard to recordkeeping, notification,
disclosure and reporting requirements respecting Hazardous Materials. The term
“Environmental Laws” includes (i) the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Federal Superfund
Amendments and Reauthorization Act, the Federal Water Pollution Control Act of
1972, the Federal Clean Water Act, the Federal Clean Air Act, the Federal
Resource Conservation and Recovery Act of 1976 (including the Hazardous and
Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws, and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

1.40 “Equipment” shall mean all of Borrower’s now owned and hereafter acquired
equipment and fixtures, wherever located, including machinery, data processing
and computer equipment and computer hardware and software, whether owned or
licensed, and including embedded software, vehicles, tools, furniture, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

1.41 “ERISA” shall mean the United States Employee Retirement Income Security
Act of 1974, together with all rules, regulations and interpretations thereunder
or related thereto.

1.42 “ERISA Affiliate” shall mean any person required to be aggregated with
Borrower or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.

1.43 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

1.44 “Excess Availability” shall mean the amount, as determined by Agents,
calculated at any time, equal to: (a) the lesser of (i) the amount of the Loans
available to Borrower as of such time based on the formula set forth in
Section 2.1(a) hereof, subject to the sublimits and Availability Reserves from
time to time established by Agents hereunder and (ii) the Maximum Credit, minus
(b) the sum of: (i) the amount of all then outstanding and unpaid principal
amount of the Loans and outstanding Letter of Credit Accommodations, plus
(ii) at the option of either Agent, the aggregate amount of all trade payables
of Borrower which are more than sixty (60) days past due as of such time (and
for which checks included in clause (iii) below have not been issued) plus
(iii) the amount of checks issued by Borrower to pay trade payables, but not yet
sent and the book overdraft of Borrower.

 

9



--------------------------------------------------------------------------------

1.45 “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent. The
Administrative Agent’s determination of such rate shall be binding and
conclusive absent manifest error.

1.46 “Fee Letter” shall mean the letter agreement, dated on or about August 31,
2010, by and between Borrower and Administrative Agent, as the same exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

1.47 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements and other agreements, documents and
instruments at any time executed and/or delivered by Borrower or any Obligor in
connection with this Agreement (to the extent not superseded or replaced by any
other Financing Agreement), as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.48 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Sections 9.11 and 9.14 hereof, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements delivered to
Administrative Agent prior to the date hereof.

1.49 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

1.50 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

 

10



--------------------------------------------------------------------------------

1.51 “Hedging Agreements” shall mean any and all transactions, agreements or
documents, now existing or hereafter entered into with a Lender or an Affiliate
of a Lender subject to Section 9.9(g) hereof and on terms and conditions
reasonably satisfactory (in light of standard ISDA documentation practices) to
Administrative Agent and Borrower, which (a) provides for an interest rate swap,
cap, floor or collar or similar transaction for the purpose of hedging
Borrower’s exposure to fluctuations in interest rates in respect of the
Obligations, (b) are not entered into for speculative purposes, (c) are with a
financial institution having combined capital and surplus and undivided profits
of not less than $250,000,000, (d) are unsecured except to the extent any
indebtedness of Borrower thereunder constitutes Obligations secured hereby or to
the extent secured by pledges or deposits permitted under Section 9.8(i) hereof
and (e) and for which the counterparty to the Hedging Agreement and the Borrower
have executed a Swap Acknowledgement Agreement.

1.52 “Hedging Balance” shall mean with respect to any Hedging Agreements as of
any date of determination, an amount equal to (a) the aggregate amount owing by
the counterparties under the Hedging Agreements to the Borrower less (b) the
aggregate amount owing by the Borrower to such counterparties under such Hedging
Agreements plus (c) the aggregate amount, if any, of all cash, Cash Equivalents
and investment securities pledged or deposited to secure the obligations of
Borrower under such Hedging Agreements pursuant to Section 9.8(i) hereof.

1.53 “Information Certificate” shall mean the Information Certificate of
Borrower constituting Exhibit B hereto (as supplemented from time to time with
revised or new account numbers or other information provided to the Agents)
containing material information with respect to Borrower, its business and
assets provided by or on behalf of Borrower to Administrative Agent in
connection with the preparation of this Agreement and the other Financing
Agreements and the financing arrangements provided for herein.

1.54 “Intellectual Property” shall mean Borrower’s now owned and hereafter
arising or acquired: patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright registrations,
trademarks, trade names, trade styles, trademark and service mark applications,
and licenses and rights to use any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill associated with any trademark or the
license of any trademark); customer and other lists in whatever form maintained;
and trade secret rights, copyright rights, rights in works of authorship, domain
names and domain name registrations; software and contract rights relating to
software, in whatever form created or maintained.

1.55 “Interest Period” shall mean for any LIBO Rate Loan, a period of
approximately one (1), two (2), three (3) or six (6) months duration as Borrower
may elect, the exact duration to be determined in accordance with the customary
practice in the applicable LIBO Rate market; provided, that, Borrower may not
elect an Interest Period which will end after the Termination Date.

 

11



--------------------------------------------------------------------------------

1.56 “Interest Rate” shall mean, as to Prime Rate Loans, a rate equal to the
Prime Rate and, as to LIBO Rate Loans, a rate of one and one-half percent
(1.50%) per annum in excess of the Adjusted LIBO Rate (based on the LIBO Rate
applicable for the Interest Period selected by Borrower as in effect two
(2) Business Days after the date of receipt by Administrative Agent of the
request of Borrower for such LIBO Rate Loans in accordance with the terms
hereof, whether such rate is higher or lower than any rate previously quoted to
Borrower); provided, that, notwithstanding anything to the contrary contained
herein, the Interest Rate shall mean the rate of two (2%) percent per annum in
excess of the rates otherwise provided in this definition (i) without notice, at
any time an Event of Default exists pursuant to any of Sections 10.1(f), 10.1(g)
and/or 10.1(h) and/or (ii) upon the written request of Required Lenders, and
otherwise without notice, for the period from and after the date of the
occurrence of any Event of Default, other than an Event of Default described in
the immediately preceding clause (i), and for so long as such Event of Default
is continuing as reasonably determined by Administrative Agent.

1.57 “Inventory” shall mean all of Borrower’s now owned and hereafter existing
or acquired goods, wherever located, which (a) are leased by Borrower as lessor;
(b) are held by Borrower for sale or lease or to be furnished under a contract
of service; (c) are furnished by Borrower under a contract of service; or
(d) consist of raw materials, work in process, finished goods or materials used
or consumed in its business.

1.58 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Agents, by and among the Agents, Borrower
and any securities intermediary, commodity intermediary or other person who has
custody, control or possession of any investment property of Borrower
acknowledging that such securities intermediary, commodity intermediary or other
person has custody, control or possession of such investment property on behalf
of Agents, that it will comply with entitlement orders originated by the Agents
with respect to such investment property, or other instructions of the Agents,
or (as the case may be) apply any value distributed on account of any commodity
contract as directed by the Agents, in each case, without the further consent of
Borrower and including such other terms and conditions as the Agents may
require.

1.59 “JPM Control Agreement” shall mean that certain Blocked Account Control
Agreement dated as of October 28, 2010 entered into among Borrower, JPMorgan
Chase Bank, N.A. and the Agents, as the same may be amended, supplemented or
otherwise modified from time to time.

1.60 “Landlord Agreement” shall mean an agreement in writing from the owner and
lessor of premises (including, distribution centers, warehouses, and retail
stores to the extent required in the definition of Eligible Inventory) leased by
Borrower after the date hereof in form and substance reasonably satisfactory to
the Agents.

 

12



--------------------------------------------------------------------------------

1.61 “LC Application” shall mean, with respect to any request for the issuance
of a Letter of Credit Accommodation, a letter of credit application in the form
being used by the LC Issuer at the time of such request for the type of letter
of credit being requested.

1.62 “LC Issuer” shall mean Wells Fargo, in its capacity as the issuer of Letter
of Credit Accommodations or any Affiliate of Wells Fargo that may from time to
time issue Letter of Credit Accommodations, and their successors and assigns in
such capacity.

1.63 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders and other persons made a party to this Agreement as a Lender in
accordance with Section 13.6 hereof, and their respective successors and assigns
(and with respect to Bank Products and Cash Management Services, includes their
respective Affiliates); each sometimes being referred to herein individually as
a “Lender”.

1.64 “Letter of Credit Accommodations” shall mean, collectively, the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued or opened by Administrative Agent, any Lender or any Affiliate
of Lender for the account of Borrower or any Obligor or (b) with respect to
which Administrative Agent, any Lender or any Affiliate of Lender has agreed to
indemnify the LC Issuer or guaranteed to the LC Issuer the performance by
Borrower of its obligations to such LC Issuer, in each case in accordance with
the terms of this Agreement: sometimes being referred to herein individually as
a “Letter of Credit Accommodation”.

1.65 “LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
Wells Fargo and with a term equivalent to such Interest Period would be offered
to Wells Fargo by major banks in the London interbank eurodollar market in which
Wells Fargo participates at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

1.66 “LIBO Rate Loan” means a Revolving Loan that bears interest at a rate based
on the Adjusted LIBO Rate.

1.67 “Loans” shall mean the Revolving Loans and the Swing Line Loans.

1.68 “Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations or
properties of Borrower, (b) the legality, validity or enforceability of this
Agreement or any of the other Financing Agreements; (c) the legality, validity,
enforceability, perfection or priority of the security interest

 

13



--------------------------------------------------------------------------------

or liens of Collateral Agent on a material portion of the Collateral or any
other material property which is security for the Obligations; (d) a material
portion of the Collateral or any other material property which is security for
the Obligations, or the value of a material portion of the Collateral or such
other material property, or (e) the ability of Borrower to repay the Obligations
or of Borrower or any Obligor to perform its obligations under this Agreement or
any of the other Financing Agreements.

1.69 “Margin Stock” shall mean any “margin stock” as defined in Regulation U of
the Board of Governors of the Federal Reserve System.

1.70 “Master Letter of Credit Agreement” shall mean a Letter of Credit Agreement
(to be entered into upon the request of Wells Fargo) between Borrower and Wells
Fargo, reasonably acceptable in form and substance to the Borrower and Wells
Fargo, as the same may be amended, supplemented or otherwise modified from time
to time.

1.71 “Maximum Credit” shall mean, as of any date of determination, the aggregate
amount of the Commitments of all Lenders on such date of determination.

1.72 “Net Income” shall mean, with respect to any Person, for any period, the
aggregate of the net income (loss) of such Person and its Subsidiaries, on a
consolidated basis, for such period (excluding to the extent included therein
any extraordinary gains) after deducting all charges which should be deducted
before arriving at the net income (loss) for such period and after deducting the
Provision for Taxes for such period, all as determined in accordance with GAAP,
provided, that, (a) the net income of any Person that is not a wholly-owned
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid or
payable to Borrower or a wholly-owned Subsidiary of such person; (b) the effect
of any change in accounting principles adopted by such Person or its
subsidiaries after the date hereof shall be excluded; and (c) the net income (if
positive) of any wholly-owned Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such wholly-owned Subsidiary to
Borrower or to any other wholly-owned Subsidiary of Borrower is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule of government regulation applicable to
such wholly-owned Subsidiary shall be excluded. For the purpose of this
definition, net income excludes any gain (but not loss), together with any
related Provision of Taxes for such gain (but not loss) realized upon the sale
or other disposition of any assets that are not sold in the ordinary course of
business (including, without limitation, dispositions pursuant to sale and
leaseback transactions), or of any Capital Stock of such Person or a Subsidiary
of such Person and any net income realized as a result of changes in accounting
principles or the application thereof to such Person.

1.73 “Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “going out of business
sale” basis as set forth in the most recent acceptable appraisal of Inventory
received by the Agents in accordance with Section 7.3, net of operating
expenses, liquidation expenses and commissions, and (b) the denominator of which
is the original Cost of the aggregate amount of the Inventory subject to such
appraisal.

 

14



--------------------------------------------------------------------------------

1.74 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description (except those described in clause (b) of this
definition) owing by Borrower to any Agent or any Lender and/or their
Affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether arising under this Agreement or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case with respect to Borrower under the United States Bankruptcy Code or any
similar statute (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by any Agent or any Lender and (b) for purposes only of
Section 5.1 hereof and subject to priority and right of payment under
Section 6.4(a) hereof, any and all obligations, liabilities and indebtedness of
any kind, nature and description owing by Borrower arising under or in
connection with Hedging Agreements, Cash Management Services and other Bank
Products; provided, that, with respect to Hedging Agreements, the Agents shall
have entered into an agreement substantially in the form of Exhibit C hereto
with the counterparty to such Hedging Agreement, as acknowledged and agreed to
by Borrower (the “Swap Acknowledgment Agreement”); provided further, that,
obligations arising under or in connection with Cash Management Services or
other Bank Products shall only be considered “Obligations” hereunder if such
Lender providing such services to Borrower has provided written notice of same
to the Administrative Agent within ten (10) days of the date such product
becomes effective. The parties acknowledge that, as of the Closing Date, the
Cash Management Services and Bank Products described on Schedule II hereto shall
constitute “Obligations” hereunder.

1.75 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrower.

1.76 “OFAC” shall mean the Office of Foreign Assets Control.

1.77 “Other Hedging Agreements” shall mean any and all transactions, agreements
or documents now existing or hereafter entered into with a Person other than a
Lender or an Affiliate of a Lender subject to Section 9.9(g)(B) hereof which
(a) provides for an interest rate swap, cap, floor or collar or similar
transaction for the purpose of hedging Borrower’s exposure to fluctuations in
interest rates in respect of the Obligations, (b) are not entered into for
speculative purposes, (c) are with a financial institution having combined
capital and surplus and undivided profits of not less than $250,000,000, and
(d) are unsecured.

1.78 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letter of
Credit Accommodations in conformity with the provision of Section 13.6 of this
Agreement governing participations and its successors and assigns.

1.79 “Payment Account” shall have the meaning set forth in Section 6.3 hereof.

 

15



--------------------------------------------------------------------------------

1.80 “Permits” shall have the meaning set forth in Section 8.7 hereto.

1.81 “Permitted Holders” shall mean the persons listed on Exhibit C to the
Information Certificate, and their respective successors and assigns and any
Strategic Purchaser.

1.82 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.83 “Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change, provided that the Administrative Agent shall not be
obligated to give notice of any change in the Prime Rate.

1.84 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.

1.85 “Pro Rata Share” shall mean with respect to all matters relating to any
Lender, (a) with respect to all Loans and Letter of Credit Accommodations prior
to the date on which the Commitments have been terminated, the percentage
obtained by dividing (i) the Commitments of that Lender (after settlement and
repayment of all Swing Line Loans by the Lenders) by (ii) the Commitments of all
Lenders, and (b) with respect to all Loans and Letter of Credit Accommodations
on and after the date on which the Commitments have been terminated, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans and Letter of Credit Accommodations held by that Lender (after
settlement and repayment of all Swing Line Loans by the Lenders), by (ii) the
outstanding principal balance of the Loans and Letter of Credit Accommodations
held by all Lenders.

1.86 “Provision for Taxes” shall mean, with respect to a fiscal year of any
Person and its Subsidiaries, an amount equal to all taxes imposed on or measured
by net income, whether Federal, State or local, and whether foreign or domestic,
that are paid or payable by such Person and its Subsidiaries in respect of such
fiscal year on a consolidated basis in accordance with GAAP.

1.87 “Qualified Public Offering” shall mean (i) any public offering by Borrower
of its Capital Stock or (ii) an acquisition of shares of the Borrower in one or
a series of related transactions by a Strategic Purchaser, in each case, as long
as the aggregate cash proceeds received by the Borrower for the shares sold in
such offering or acquisition, as the case may, is at least $15,000,000.

 

16



--------------------------------------------------------------------------------

1.88 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of Borrower: (a) all Accounts; (b) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of Borrower and other contract rights, chattel paper, instruments,
notes, and other forms of obligations owing to Borrower, whether from the sale
and lease of goods or other property, licensing of any property (including
Intellectual Property or other general intangibles), rendition of services or
from loans or advances by Borrower or to or for the benefit of any third person
(including loans or advances to any Affiliates or Subsidiaries of Borrower) or
otherwise associated with any Accounts, Inventory or general intangibles of
Borrower (including, without limitation, choses in action, causes of action, tax
refunds, tax refund claims, any funds which may become payable to Borrower in
connection with the termination of any employee benefit plan and any other
amounts payable to Borrower from any employee benefit plan, rights and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any proceeds thereof and proceeds of insurance covering the lives of employees
on which Borrower is a beneficiary).

1.89 “Records” shall mean all of Borrower’s present and future books of account
of every kind or nature, purchase and sale agreements, invoices, ledger cards,
bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other person).

1.90 “Refunded Swing Line Loan” shall have the meaning set forth in
Section 2.5(c) hereof.

1.91 “Register” shall have the meaning set forth in Section 13.6(b) hereof.

1.92 “Required Lenders” shall mean Lenders having (i) more than 50% of the
Commitments of all Lenders or (ii) if the Commitments have been terminated, more
than 50% of the aggregate outstanding amount of all Loans and Letter of Credit
Accommodations; provided, however, that in the event that there are three (3) or
fewer Lenders party hereto, Required Lenders must consist of at least two
(2) Lenders.

1.93 “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Administrative Agent to or for the benefit of
Borrower on a revolving basis (involving advances, repayments and readvances)
pursuant to Section 2.1 hereof.

1.94 “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/ sanctions/index.html, or as otherwise
published from time to time.

1.95 “Sanctioned Person” means (a) a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at

 

17



--------------------------------------------------------------------------------

http://www.treas.gov/offices/ eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

1.96 “Securities Act” shall mean the Securities Act of 1933, as the same now
exists or may hereafter be amended, modified, recodified or supplemented,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.97 “Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

1.98 “Special Agent Advances” shall have the meaning set forth in Section 12.11.

1.99 “Stated Amount” shall mean (i) in the case of termination of the Agreement,
the Maximum Credit on such date of determination and (ii) in the case of a
Commitment reduction pursuant to Section 2.4(b), the amount of such Commitment
reduction.

1.100 “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Federal Reserve Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

1.101 “Store Bank Accounts” shall have the meaning set forth in Section 6.3(a)
hereof.

1.102 “Strategic Purchaser” shall mean a Person (i) which has its shares listed
on the American Stock Exchange or the New York Stock Exchange or quoted on the
NASDAQ Global Select Markets, (ii) which has a short term unsecured debt ratings
currently assigned to them of A-1 or better by Standard and Poor’s Ratings
Services, a division of The McGraw Hill Companies, Inc. or P-1 by Moody’s
Investors Service, Inc. (or in the absence thereof, the equivalent long term
unsecured senior debt ratings) and (iii) which either (A) owns, operates or
manages a business similar to the Existing Business or (B) owns, operates or
manages a retail business, or is a supplier to the Existing Business, and has
made its investment in the shares of the Borrower as a part of the strategy to
enter the Existing Business through the Borrower or develop or strategically
integrate the Existing Business in conjunction with its own existing business.
As used herein, “Existing Business” shall mean the business of providing
hairdressing,

 

18



--------------------------------------------------------------------------------

beauty salon and other spa services and selling perfume, fragrances, cosmetics,
salon products, beauty aids and related goods and services at retail (including
sales of such goods over the World Wide Web/Internet), or any combination of any
of the foregoing.

1.103 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.104 “Swap Acknowledgment Agreement” shall have the meaning set forth in the
definition of “Obligations”.

1.105 “Swing Line Availability” shall mean, as of any date of determination, the
lesser of (a) the Swing Line Commitment Amount on such date and (b) Excess
Availability on such date.

1.106 “Swing Line Commitment Amount” means $10,000,000, or if less, the Maximum
Credit on such date, which commitment constitutes a subfacility of the
Commitment of the Swing Line Lender.

1.107 “Swing Line Lender” shall mean Wells Fargo.

1.108 “Swing Line Loan” shall have the meaning set forth in Section 2.5(a)
hereof.

1.109 “Termination Date” shall the meaning set forth in Section 13.1 hereof.

1.110 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Illinois, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of Illinois on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Administrative Agent may otherwise determine).

1.111 “Value” shall mean, as determined by the Agents in good faith, with
respect to Inventory, the lower of (a) Cost or (b) market value.

1.112 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

 

19



--------------------------------------------------------------------------------

1.113 “Wells Fargo” shall mean Wells Fargo Bank, National Association.

SECTION 2. CREDIT FACILITIES

2.1 Revolving Loans.

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to fund its Pro Rata Share of Revolving Loans
to Borrower from time to time in amounts requested by Borrower up to the amount
equal to ninety percent (90%) of the Net Recovery Cost Percentage multiplied by
the Cost of Eligible Inventory or Eligible Letter of Credit Inventory, as
applicable, less the amount of any Availability Reserves.

(b) The Agents may from time to time, and in each case upon not less than ten
(10) days prior notice to Borrower, reduce the lending formula with respect to
Eligible Inventory to the extent that the Agents determine that: (i) the number
of days of the turnover of the Inventory for any period has changed in any
material respect or (ii) the nature, quality or mix of the Inventory has
deteriorated in any material respect. In determining whether to reduce the
lending formula(s), the Agents may consider events, conditions, contingencies or
risks which are also considered in determining Eligible Inventory or in
establishing Availability Reserves. To the extent the Agents shall have
established an Availability Reserve which is sufficient to address any event,
condition or matter in a manner satisfactory to the Agents in good faith, the
Agents shall not exercise its rights under this Section 2.1(b) to reduce the
lending formulas, to address such event, condition or matter. The amount of any
reduction in the lending formula by the Agents pursuant to this Section 2.1(b)
shall have a reasonable relationship to the matter which is the basis for such a
reduction.

(c) Except in Administrative Agent’s discretion, with the consent of all
Lenders, the aggregate amount of the Loans and the Letter of Credit
Accommodations outstanding at any time shall not exceed the Maximum Credit. In
the event that the outstanding amount of any component of the Loans, or the
aggregate amount of the outstanding Loans and Letter of Credit Accommodations,
exceed the amounts available under the lending formulas, sublimits for Letter of
Credit Accommodations set forth in Section 2.2(d) or the Maximum Credit, as
applicable, such event shall not limit, waive or otherwise affect any rights of
Agents or Lenders in that circumstance or on any future occasions and Borrower
shall, upon demand by Administrative Agent, which may be made at any time or
from time to time, immediately repay to Administrative Agent the entire amount
of any such excess(es) for which payment is demanded.

(d) Uncommitted Increases in Maximum Credit.

(i) Provided no Default or Event of Default then exists or would arise
therefrom, the Borrower may, by written notice to Administrative Agent from time
to time, request an increase in the Maximum Credit (by way of an increase to

 

20



--------------------------------------------------------------------------------

any existing Commitment or, in accordance with clause (iii) below, additional
Commitments) in an amount (for all such requests) not to exceed the Additional
Credit provided that (i) any such request for an increase shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000 or such lesser
amount equal to the remaining Additional Credit), and (ii) the Borrower may make
a maximum of three (3) such requests. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

(ii) Each Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Commitment and, if so, whether by an
amount equal to, greater than, or less than its Pro Rata Share of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

(iii) The Administrative Agent shall notify the Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase in the Maximum Credit and subject to the approval of the
Administrative Agent, the LC Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Borrower, the Administrative Agent, in
consultation with the Borrower, will use its reasonable efforts to arrange for
other Eligible Transferees satisfactory to Borrower or Persons described in
Section 13.6(a)(i)(A) or (C) to become a Lender hereunder (each such Lender, an
“Additional Commitment Lender”) and to issue commitments in an amount equal to
the amount of the increase in the Commitments requested by the Borrower and not
accepted by the existing Lenders (and the Borrower may also invite additional
other Eligible Transferees or Persons described in Section 13.6(a)(i)(A) or
(C) to become Lenders), provided, however, that without the consent of the
Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $10,000,000. The terms and provisions of such
additional Commitments and Loans made under such additional Commitments shall be
identical to those of the existing Commitments and Loans, respectively.

(iv) If the Maximum Credit is increased in accordance with this Section 2.1(d),
the Administrative Agent, in consultation with the Borrower, shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective Date
and on the Increase Effective Date (i) the Maximum Credit under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment increases, and (ii) Schedule I hereto shall be deemed modified,
without further action, to reflect the revised Commitments and Pro Rata

 

21



--------------------------------------------------------------------------------

Share of the Lenders. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Additional Credit Assumption Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence of the additional Commitment and additional Loans
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments.

(v) As a condition precedent to any such increase to the Maximum Credit, (i) the
Borrower shall deliver to the Administrative Agent a certificate dated as of the
Increase Effective Date signed by an authorized corporate officer of the
Borrower (A) certifying that the resolutions previously adopted by the Borrower
authorizing the increase in the Maximum Credit have not been amended, modified
or repealed and remain in full force and effect, (B) certifying that, before and
after giving effect to such increase, (1) the representations and warranties
contained in Section 8 and in the other Financing Documents are true and correct
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.1(d), the representations and warranties contained in
Section 8.3 shall be deemed to refer to the most recent statements furnished
pursuant to clause (a) of Section 9.6, and (2) no Default or Event of Default
exists or would arise from such increase to the Maximum Credit, (ii) the
Borrower, the Administrative Agent, and any Additional Commitment Lender shall
have executed and delivered an Additional Credit Assumption Agreement; (iii) the
Borrower shall have paid such fees and other compensation to the Additional
Commitment Lenders as the Borrower and such Additional Commitment Lenders shall
agree; (iv) the Borrower shall have paid such arrangement fees to the
Administrative Agent as the Borrower and the Administrative Agent may agree;
(v) the Borrowers shall have executed and delivered any notes requested by
Lenders to evidence their Commitments after giving effect to any increases in
Commitments; and (vi) no Default or Event of Default exists.

2.2 Letter of Credit Accommodations.

(a) Upon the request of the LC Issuer, Borrower shall execute and deliver to the
LC Issuer a Master Letter of Credit Agreement. Borrower shall give notice to
Administrative Agent and the LC Issuer of the proposed issuance of each Letter
of Credit Accommodation on a Business Day which is at least three (3) Business
Days (or such lesser number of days as Administrative Agent and the LC Issuer
shall agree in any particular instance in their sole discretion) prior to the
proposed date of issuance of such Letter of Credit Accommodation Each such
notice shall be accompanied by an LC Application, duly executed by Borrower and
in all respects satisfactory to Administrative Agent and the LC Issuer, together
with such other documentation as Administrative Agent or the LC Issuer may
request in support thereof, it being understood that each LC Application shall
specify, among other things, the date on which the proposed Letter of Credit
Accommodation is to be issued, the expiration date of such Letter of Credit
Accommodation (which shall not be later than the Termination Date (unless such
Letter of

 

22



--------------------------------------------------------------------------------

Credit Accommodation is cash collateralized pursuant to Section 10.2(b)) and
whether such Letter of Credit Accommodation is to be transferable in whole or in
part. Any Letter of Credit Accommodation outstanding after the Termination Date
which is cash collateralized for the benefit of the LC Issuer shall be the sole
responsibility of the LC Issuer. So long as the LC Issuer has not received
written notice that the conditions precedent set forth in Section 4 with respect
to the issuance of such Letter of Credit Accommodation have not been satisfied,
and subject to the provisions of Section 2.2(h) hereof, the LC Issuer shall
issue such Letter of Credit Accommodation and of any amendment thereto,
extension thereof or event or circumstance changing the amount available for
drawing thereunder. In the event of any inconsistency between the terms of the
Master Letter of Credit Agreement, any application for a Letter of Credit
Accommodation and the terms of this Agreement, the terms of this Agreement shall
control.

(b) The LC Issuer hereby agrees, upon request of Administrative Agent or any
Lender, to deliver to Administrative Agent or such Lender a list of all
outstanding Letter of Credit Accommodations issued by the LC Issuer, together
with such information related thereto as Administrative Agent or such Lender may
reasonably request.

(c) The LC Issuer shall notify Borrower and Administrative Agent whenever any
demand for payment is made under any Letter of Credit Accommodation by the
beneficiary thereunder; provided that the failure of the LC Issuer to so notify
Borrower or Administrative Agent shall not affect the rights of the LC Issuer or
the Lenders in any manner whatsoever. Borrower hereby unconditionally and
irrevocably agrees to reimburse the LC Issuer for each payment or disbursement
made by the LC Issuer under any Letter of Credit Accommodation honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. If Borrower does not pay any
reimbursement obligation when due, Borrower shall be deemed to have immediately
requested that the Lenders make a Revolving Loan which is a Prime Rate Loan in a
principal amount equal to such reimbursement obligations (such Revolving Loan
shall be referred to herein as an “LC Reimbursement Loan”). Administrative Agent
shall promptly notify such Lenders of such deemed request and, without the
necessity of compliance with the requirements of Section 4, Section 6.5 or
otherwise such Lender shall make available to Administrative Agent its Pro Rata
Share of such Loan. The proceeds of such Loan shall be paid over by
Administrative Agent to the LC Issuer for the account of Borrower in
satisfaction of such reimbursement obligations.

(d) Borrower’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (i) any lack of validity or
enforceability of any Letter of Credit Accommodation, this Agreement or any
other Financing Agreement, (ii) the existence of any claim, set-off, defense or
other right which Borrower may have at any time against a beneficiary named in a
Letter of Credit Accommodation, any transferee of any Letter of Credit
Accommodation (or any Person for whom any such transferee may be acting),
Administrative Agent, the LC Issuer, any Lender or any other Person, whether in
connection with any Letter of Credit Accommodation, this Agreement, any other
Financing Agreement, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Borrower and the
beneficiary named in any Letter of Credit Accommodation), (iii) the validity,
sufficiency or genuineness of any document which the LC

 

23



--------------------------------------------------------------------------------

Issuer has determined complies on its face with the terms of the applicable
Letter of Credit Accommodation, even if such document should later prove to have
been forged, fraudulent, invalid or insufficient in any respect or any statement
therein shall have been untrue or inaccurate in any respect, or (iv) the
surrender or impairment of any security for the performance or observance of any
of the terms hereof. Without limiting the foregoing, no action or omission
whatsoever by Administrative Agent or any Lender (excluding any Lender in its
capacity as the LC Issuer) under or in connection with any Letter of Credit
Accommodation or any related matters shall result in any liability of the
Administrative Agent or any Lender to Borrower, or relieve Borrower of any of
its obligations hereunder to any such Person.

(e) Concurrently with the issuance of each Letter of Credit Accommodation, the
LC Issuer shall be deemed to have sold and transferred to each Lender with a
Commitment, and each such Lender shall be deemed irrevocably and unconditionally
to have purchased and received from the Issuing Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Pro Rata Share, in such Letter of Credit Accommodation and Borrower’s
reimbursement obligations with respect thereto. If the LC Issuer makes any
payment or disbursement under any Letter of Credit Accommodation and
(a) (x) Borrower has not reimbursed the LC Issuer in full for such payment or
disbursement by 11:00 A.M. on the date of such payment or disbursement and
(y) an LC Reimbursement Loan may not be made in accordance with Section 2.1 or
(b) any reimbursement received by the LC Issuer from Borrower is or must be
returned or rescinded upon or during any bankruptcy or reorganization of
Borrower or otherwise, each other Lender shall be obligated to pay to
Administrative Agent for the account of the LC Issuer, in full or partial
payment of the purchase price of its participation in such Letter of Credit
Accommodation, its Pro Rata Share of such payment or disbursement (but no such
payment shall diminish the obligations of Borrower under Section 2.2 (c) and
(d)), and, upon notice from the LC Issuer, Administrative Agent shall promptly
notify each other Lender thereof. Each other Lender irrevocably and
unconditionally agrees to so pay to Administrative Agent in immediately
available funds for the LC Issuer’s account the amount of such other Lender’s
Pro Rata Share of such payment or disbursement. If and to the extent any Lender
shall not have made such amount available to Administrative Agent by 2:00 P.M.
on the Business Day on which such Lender receives notice from Administrative
Agent of such payment or disbursement (it being understood that any such notice
received after 12:00 noon on any Business Day shall be deemed to have been
received on the next following Business Day), such Lender agrees to pay interest
on such amount to Administrative Agent for the LC Issuer’s account forthwith on
demand, for each day from the date such amount was to have been delivered to
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Prime Rate from time to time in
effect. Any Lender’s failure to make available to Administrative Agent its Pro
Rata Share of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to Administrative Agent
such other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

(f) Except as otherwise provided in Sections 2.5 and 2.2(e), no Lender shall
have an obligation to make any Loan, or to permit the continuation of or any
conversion into any LIBO Rate Loan, and the LC Issuer shall not have any
obligation to issue any Letter of Credit Accommodation, if a Default or Event of
Default exists.

 

24



--------------------------------------------------------------------------------

(g) In addition to any charges, fees or expenses charged by any bank or LC
Issuer in connection with the Letter of Credit Accommodations, Borrower shall
pay to Administrative Agent, for the benefit of Lenders, a letter of credit fee
at a rate equal to (A) 1.50% per annum on the daily outstanding balance of the
Letter of Credit Accommodations with respect to standby letters of credit and
(B) 1.00% per annum on the daily outstanding balance of the Letter of Credit
Accommodations with respect to documentary letters of credit, in each case for
the immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month, except that Borrower shall pay to
Administrative Agent for the ratable benefit of Lenders, such letter of credit
fee, at Administrative Agent’s option, without notice, at a rate equal to two
percent (2%) per annum in excess of the rate otherwise provided in this
Section 2.2(h) on such daily outstanding balance (i) without notice, at any time
an Event of Default pursuant to any of Sections 10.1(f), 10.1(g) and/or 10.1(h)
and/or (ii) upon the written request of Required Lenders, and otherwise without
notice, for the period from and after the date of the occurrence of any Event of
Default, other than an Event of Default described in the immediately preceding
clause (i), and for so long as such Event of Default is continuing as determined
by Administrative Agent. Such letter of credit fee shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrower to pay such fee shall survive the termination of this
Agreement.

(h) No Letter of Credit Accommodations shall be available unless on the date of
the proposed issuance of any Letter of Credit Accommodations, and after giving
effect thereto,

(i) Excess Availability is at least $1.00;

(ii) no order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
letter of credit, or no law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
letter of credit in particular or shall impose upon the LC Issuer with respect
to such letter of credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
date hereof, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which the LC Issuer in
good faith deems material to it;

(iii) the issuance of such letter of credit would violate one or more policies
of the LC Issuer applicable to letters of credit generally; or

(iv) any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the Administrative Agent or LC Issuer has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the LC
Issuer’s risk with respect to such Lender.

 

25



--------------------------------------------------------------------------------

(i) Except in Administrative Agent’s discretion, with the consent of all
Lenders, the amount of all outstanding Letter of Credit Accommodations and all
other commitments and obligations made or incurred by either Agent or any Lender
in connection therewith shall not at any time exceed $10,000,000. At any time an
Event of Default exists or has occurred and is continuing, upon Administrative
Agent’s request, Borrower will either furnish cash collateral to secure the
reimbursement obligations to the LC Issuer in connection with any Letter of
Credit Accommodations or furnish cash collateral to Administrative Agent for the
Letter of Credit Accommodations, and in either case, the Loans otherwise
available to Borrower shall not be reduced as provided in Section to 2.2(i) the
extent of such cash collateral.

(j) Borrower shall indemnify and hold Agents and Lenders harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
which either Agent or any Lender may suffer or incur in connection with any
Letter of Credit Accommodations and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and
expenses due to any action taken by any LC Issuer or correspondent with respect
to any Letter of Credit Accommodation. Borrower assumes all risks with respect
to the acts or omissions of the drawer under or beneficiary of any Letter of
Credit Accommodation and for such purposes the drawer or beneficiary shall be
deemed Borrower’s agent. Borrower assumes all risks for, and agrees to pay, all
foreign, Federal, State and local taxes, duties and levies relating to any goods
subject to any Letter of Credit Accommodations or any documents, drafts or
acceptances thereunder. Borrower hereby releases and holds Agents and Lenders
harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by Borrower, by any LC Issuer or correspondent or otherwise with
respect to or relating to any Letter of Credit Accommodation, except for the
gross negligence or willful misconduct of either Agent or any Lender as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. The provisions of this Section 2.2(k) shall survive the payment of
Obligations and the termination of this Agreement.

(k) Nothing contained herein shall be deemed or construed to grant Borrower any
right or authority to pledge the credit of either Agent or any Lender in any
manner. Agents and Lenders shall have no liability of any kind with respect to
any Letter of Credit Accommodation provided by an LC Issuer other than either
Agent or any Lender unless Administrative Agent has duly executed and delivered
to such LC Issuer the application or a guarantee or indemnification in writing
with respect to such Letter of Credit Accommodation. Borrower shall be bound by
any interpretation made in good faith by Administrative Agent, or any other LC
Issuer or correspondent under or in connection with any Letter of Credit
Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of Borrower. At any time an Event of Default exists or has occurred
and is continuing, Administrative Agent shall have the sole and exclusive right
and authority to, and Borrower shall not: (i) approve or resolve any questions
of non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, (iv) grant any
extensions of the maturity of, time of payment for,

 

26



--------------------------------------------------------------------------------

or time of presentation of, any drafts, acceptances, or documents, or (v) agree
to any amendments, renewals, extensions, modifications, changes or cancellations
of any of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral; provided, that, Borrower shall not, at any
time prior to an Event of Default, take any of the actions specified in clauses
(iv) and (v) above except after prior written notice to Administrative Agent and
with the prior written consent of Administrative Agent, if Administrative Agent
shall determine in good faith that any such action shall increase the risk of
Agents or Lenders with respect to such Letter of Credit Accommodations.
Administrative Agent may take such actions either in its own name or in
Borrower’s name.

(l) Any rights, remedies, duties or obligations granted or undertaken by
Borrower to any LC Issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any LC Issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Administrative Agent for the
ratable benefit of Lenders. Any duties or obligations undertaken by
Administrative Agent to any LC Issuer or correspondent in any application for
any Letter of Credit Accommodation, or any other agreement by Administrative
Agent in favor of any LC Issuer or correspondent relating to any Letter of
Credit Accommodation, shall be deemed to have been undertaken by Borrower to
Administrative Agent for the ratable benefit of Lenders and to apply in all
respects to Borrower.

2.3 Availability Reserves.

Without limiting any other rights and remedies of Agents or Lenders hereunder or
under the other Financing Agreements, all Loans and Letter of Credit
Accommodations otherwise available to Borrower shall be subject to the right of
Agents from time to time, to establish and revise in good faith reserves
reducing the amount of Loans and Letter of Credit Accommodations that would
otherwise be available to Borrower (“Availability Reserves”): (a) to reflect
events, conditions or contingencies that, as determined by the Agents in good
faith, adversely affect or have a reasonable likelihood of adversely affecting
either (i) the Collateral or any other property which is security for the
Obligations, its value or the amount which may be realized by Collateral Agent
from the sale or other disposition thereof, or (ii) the assets or financial
condition of Borrower or any Obligor, or (iii) the security interests and other
rights of Collateral Agent in the Collateral (including the enforceability,
perfection and priority thereof), or (b) to reflect either Agent’s good faith
belief that any collateral report or financial information furnished by or on
behalf of Borrower or any Obligor to Agents is or may have been incomplete,
inaccurate or misleading in any material respect, or (c) in respect of any state
of facts which either Agent determines in good faith constitutes an Event of
Default or may, with notice or passage of time or both, constitute an Event of
Default, or (d) to reflect inventory shrinkage (as reflected on the most recent
financial statements delivered pursuant to Section 9.6(a)(i)), or (e) to reflect
the aggregate amount of deposits, if any, received by Borrower from its retail
customers in respect of unfilled orders, or (f) to reflect amounts due or to
become due in respect of sales, use and/or withholding taxes, provided, that, an
Availability Reserve pursuant to this Section 2.3(f) will only be established if
(i) Excess Availability (without giving effect to any reserve for such amounts)
shall be less than $1,000,000, or (ii) an Event of Default or act, condition or
event

 

27



--------------------------------------------------------------------------------

which with notice or passage of time or both would constitute an Event of
Default, shall exist or have occurred and be continuing, or (g)(i) to reflect
any rental payments, service charges or other amounts past due to lessors of
real or personal property, and (ii) to reflect any rental payments, service
charges or other amounts to become due to lessors of real or personal property,
which Availability Reserve shall be calculated in accordance with clause (c) of
the definition of Eligible Inventory (excluding from this clause (g)(ii) only,
(A) lessors from whom a Landlord Agreement is not required to be delivered under
the definition of Eligible Inventory or (B) lessors from whom a Landlord
Agreement is required to be delivered under the definition of Eligible Inventory
and who have executed and delivered Landlord Agreements) to the extent Inventory
or Records are located in or on such property or such Records are needed to
monitor or otherwise deal with the Collateral, or (h) to reflect net amounts
owing by Borrower to Credit Card Issuers or Credit Card Processors in connection
with the Credit Card Agreements, or (i) for Bank Product Reserves and Cash
Management Reserves. To the extent the Agents may revise the lending formula set
forth in Section 2.1 hereof or establish new criteria or revise existing
criteria for Eligible Inventory so as to address any circumstance, condition,
event or contingency in a manner satisfactory to the Agents, the Agents shall
not establish an Availability Reserve for the same purpose (and, for clarity,
any limitations on the Agents’ rights to revise the lending formula set forth in
Section 2.1 hereof or to establish new criteria or revise existing criteria for
Eligible Inventory, shall in no way limit the right of the Agents to establish
or modify Availability Reserves). The amount of any Availability Reserve
established by the Agents shall have a reasonable relationship to the event,
condition or other matter which, is the basis for such reserve as determined by
the Agents in good faith.

2.4 Commitments.

(a) The aggregate amount of each Lender’s Pro Rata Share of the Loans and Letter
of Credit Accommodations shall not exceed the amount of such Lender’s
Commitments, as the same may from time to time be amended in accordance with the
provisions hereof.

(b) Borrower may at any time upon at least five (5) days’ prior written notice
to the Administrative Agent permanently reduce the Commitments hereunder;
provided that (A) the Commitments may not be reduced to less than fifty percent
(50%) of the Maximum Credit in effect immediately prior to such reduction,
(B) any such reduction shall be in a minimum amount of $5,000,000 and integral
multiples of $250,000 in excess of such amount, and (C) such reduction must be
accompanied by payment of any funding breakage costs in accordance with
Section 3.1(c).

2.5 Swing Line Facility.

(a) The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing (as defined in
Section 6.5) that requests a Swing Line Loan. Subject to the terms and
conditions hereof, upon the Borrower’s request for a Swing Line Loan as set
forth in the applicable Notice of Borrowing, the Swing Line Lender may, in its
sole discretion, make available from time to time until the Termination Date
advances (each, a “Swing Line Loan”) in accordance with any such notice,
notwithstanding that after making a requested Swing Line Loan, the sum of the
Swing Line Lender’s Pro Rata Share of the Revolving Loans outstanding and all
outstanding Swing Line Loans may exceed the

 

28



--------------------------------------------------------------------------------

Swing Line Lender’s Pro Rata Share of the Commitment. The provisions of this
Section 2.5 shall not relieve Lenders of their obligations to make Revolving
Loans under Section 2.1; provided that if the Swing Line Lender makes a Swing
Line Loan pursuant to any such notice, such Swing Line Loan shall be in lieu of
any Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice. The aggregate amount of Swing Line Loans outstanding shall not exceed at
any time Swing Line Availability. Until the Termination Date, the Borrower may
from time to time borrow, repay and reborrow under this Section 2.5; provided
that the Swing Line Lender shall not be obligated to make any Swing Line Loan at
any time when any Lender is at such time a Defaulting Lender or Deteriorating
Lender hereunder, unless the Swing Line Lender has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the Swing Line
Lender’s risk with respect to such Lender. Each Swing Line Loan shall be made
pursuant to a Notice of Borrowing delivered by the Borrower to the
Administrative Agent in accordance with Section 6.5(a). Any such notice must be
given no later than 2:00 P.M. on the Business Day of the proposed Swing Line
Loan. Unless the Swing Line Lender has received at least one Business Day’s
prior written notice from the Required Lenders instructing it not to make a
Swing Line Loan, the Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Section 4.2, be entitled to fund that Swing
Line Loan, and to have the Lenders make Revolving Loans in accordance with
Section 2.5(c) or purchase participating interests therein in accordance with
Section 2.5(d). Notwithstanding any other provision of this Agreement or the
other Financing Agreements, each Swing Line Loan shall constitute a Prime Rate
Loan. The Borrower shall repay the aggregate outstanding principal amount of
each Swing Line Loan upon demand therefore by the Administrative Agent.

(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.

(c) The Swing Line Lender, at any time and from time to time no less frequently
than once weekly, shall on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Commitment (including the Swing Line Lender) to make a
Revolving Loan to the Borrower (which shall be a Prime Rate Loan) in an amount
equal to that Lender’s Pro Rata Share of the principal amount of all Swing Line
Loans (the “Refunded Swing Line Loan”) outstanding on the date such notice is
given. Unless any of the events described in any of Sections 10.1(f), 10.1(g) or
10.1(h) has occurred (in which event the procedures of Section 2.5(d) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Loan are then satisfied, each Lender
shall disburse directly to the Administrative Agent, its Pro Rata Share on
behalf of the Swing Line Lender, prior to 2:00 P.M. in immediately available
funds on the date that notice is given (provided that such notice is given by
12:00 noon on such date, which shall be a Business Day). The proceeds of those
Revolving Loans shall be immediately paid to the Swing Line Lender and applied
to repay the Refunded Swing Line Loan.

(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.5(c), one of the events described in any of Sections 10.1(f), 10.1(g)
or 10.1(h) has occurred, then, subject to the provisions of Section 2.5(e)
below, each Lender shall, on the date such Revolving Loan was to have been made
for the benefit of the Borrower, purchase from the

 

29



--------------------------------------------------------------------------------

Swing Line Lender an undivided participation interest in the Swing Line Loan in
an amount equal to its Pro Rata Share of such Swing Line Loan. Upon request,
each Lender shall promptly transfer to the Swing Line Lender, in immediately
available funds, the amount of its participation interest.

(e) Each Lender’s obligation to make Revolving Loans in accordance with
Section 2.5(c) and to purchase participation interests in accordance with
Section 2.5(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default or Event of Default; (iii) any inability of the
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (iv) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
or the Swing Line Lender, as applicable, by 2:00 P.M. the amount required
pursuant to Sections 2.5(c) or 2.5(d), as the case may be, on the Business Day
on which such Lender receives notice from the Administrative Agent of such
payment or disbursement (it being understood that any such notice received after
noon on any Business Day shall be deemed to have been received on the next
following Business Day), such Lender agrees to pay interest on such amount to
the Administrative Agent for the Swing Line Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Prime Rate from time to time in
effect.

SECTION 3. INTEREST AND FEES

3.1 Interest.

(a) Borrower shall pay to Administrative Agent, for the benefit of Lenders,
interest on the outstanding principal amount of the Loans at the Interest Rate.
All interest accruing hereunder on and after the date of any Event of Default or
termination hereof shall be payable on demand.

(b) Borrower may from time to time request that Prime Rate Loans be converted to
LIBO Rate Loans or that any existing LIBO Rate Loans continue for an additional
Interest Period. Borrower shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit D or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Prime Rate Loans, 12:00 noon on
the proposed date of such conversion and (ii) in the case of conversion into or
continuation of LIBO Rate Loans, 12:00 noon at least three (3) Business Days
prior to the proposed date of such conversion or continuation, specifying in
each case: (A) the proposed date of conversion or continuation, (B) the
aggregate amount of Loans to be converted or continued, (C) the type of Loans
resulting from the proposed conversion or continuation, and (D) in the case of
conversion into, or continuation of, LIBO Rate Loans, the duration of the
requested Interest Period therefore. Subject to the terms and conditions
contained herein, three (3) Business Days

 

30



--------------------------------------------------------------------------------

after receipt by Administrative Agent of such a request from Borrower, such
Prime Rate Loans shall be converted to LIBO Rate Loans or such LIBO Rate Loans
shall continue, as the case may be, provided, that, (i) no Default or Event of
Default shall exist or have occurred and be continuing, (ii) no party hereto
shall have sent any notice of termination of this Agreement, (iii) Borrower
shall have complied with such customary procedures as are established by
Administrative Agent and specified by Administrative Agent to Borrower from time
to time for requests by Borrower for LIBO Rate Loans, (iv) no more than ten
(10) Interest Periods may be in effect at any one time, (v) the aggregate amount
of the LIBO Rate Loans must be in an amount not less than $2,000,000 or an
integral multiple of $100,000 in excess thereof and (vi) Administrative Agent
and each Lender shall have determined that the Interest Period or Adjusted LIBO
Rate is available to Administrative Agent and such Lender and can be readily
determined as of the date of the request for such LIBO Rate Loan by Borrower.
Any request by Borrower to convert Prime Rate Loans to LIBO Rate Loans or to
continue any existing LIBO Rate Loans shall be irrevocable. Notwithstanding
anything to the contrary contained herein, Agents and Lenders shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBO Rate market to fund any LIBO Rate Loans, but the
provisions hereof shall be deemed to apply as if Agents and Lenders had
purchased such deposits to fund the LIBO Rate Loans. Administrative Agent will
promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation pursuant to this Section 3.1(b) or, if no timely notice
is provided by the Borrower, of the details of any automatic conversion.

(c) Any LIBO Rate Loans shall automatically convert to Prime Rate Loans upon the
last day of the applicable Interest Period, unless Administrative Agent has
received and approved a request to continue such LIBO Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof.
Any LIBO Rate Loans shall, at Administrative Agent’s option, upon notice by
Administrative Agent to Borrower, convert to Prime Rate Loans in the event that
(i) a Default or an Event of Default shall exist, (ii) this Agreement shall
terminate or not be renewed, or (iii) the aggregate principal amount of the
Prime Rate Loans which have previously been converted to LIBO Rate Loans or
existing LIBO Rate Loans continued, as the case may be, at the beginning of an
Interest Period shall at any time during such Interest Period exceed either
(A) the aggregate principal amount of the Loans then outstanding, or (B) the
Loans then available to Borrower under Section 2 hereof. Borrower shall pay to
Administrative Agent, for the benefit of Lenders, upon demand by Administrative
Agent (or Administrative Agent may, at its option, charge any loan account of
Borrower) any amounts required to compensate any Lender, the Administrative
Agent or any Participant for any loss (other than the loss of anticipated
profits), cost or expense reasonably incurred by such person, as a result of the
conversion of LIBO Rate Loans to Prime Rate Loans pursuant to any of the
foregoing.

(d) Interest accruing in respect of Prime Rate Loans shall be payable by
Borrower to Administrative Agent, for the benefit of Lenders, quarterly in
arrears not later than the last day of each calendar quarter and shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed. Interest accruing in respect of LIBO Rate Loans shall be payable on the
last day of each applicable Interest Period, unless the Interest Period is
greater than three (3) months, in which case interest shall be payable on the
last day of each three (3) month interval commencing with the first day of such
Interest Period. The interest rate on non-

 

31



--------------------------------------------------------------------------------

contingent Obligations (other than LIBO Rate Loans) shall increase or decrease
by an amount equal to each increase or decrease in the Prime Rate effective on
the first day of the month after any change in such Prime Rate is announced
based on the Prime Rate in effect on the last day of the month in which any such
change occurs. In no event shall charges constituting interest payable by
Borrower to Agents and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such part or provision of
this Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

3.2 Other Fees.

(a) Borrower shall pay to Administrative Agent, for the account of Lenders,
monthly as billed, an unused line fee at a rate equal to 0.225% per annum
calculated upon the amount by which the Maximum Credit (or in the event that the
Maximum Credit has changed during a measuring period, the average daily Maximum
Credit during such period) exceeds the average daily principal balance of the
outstanding Revolving Loans and Letter of Credit Accommodations during the
immediately preceding calendar quarter (or part thereof), which fee shall be
payable on the last day of each calendar quarter in arrears.

(b) Borrower agrees to pay the Administrative Agent for the account of each
Lender on the Closing Date a closing fee for each Lender of 0.10% of their
respective Commitment.

(c) Borrower agrees to pay to Administrative Agent the other fees and amounts
set forth in the Fee Letter in the amounts and at the times specified therein.

3.3 Changes in Laws and Increased Costs of Loans.

(a) Notwithstanding anything to the contrary contained herein, all LIBO Rate
Loans of any Lender shall, upon notice by Administrative Agent to Borrower,
convert to Prime Rate Loans in the event that (i) any Change In Law or
regulation (or the interpretation or administration thereof) shall either
(A) make it unlawful for such Lender to make or maintain LIBO Rate Loans or to
comply with the terms hereof in connection with the LIBO Rate Loans, or
(B) shall result in the increase in the costs to such Lender of making or
maintaining any LIBO Rate Loans by an amount deemed by Administrative Agent to
be material, or (C) reduce the amounts received or receivable by such Lender in
respect thereof, by an amount deemed by Administrative Agent to be material or
(ii) the cost to such Lender of making or maintaining any LIBO Rate Loans shall
otherwise increase by an amount deemed by Administrative Agent to be material.
Borrower shall pay to Administrative Agent, for the ratable benefit of Lenders,
upon demand by Administrative Agent (or Administrative Agent may, at its option,
charge any loan account of Borrower) any amounts required to compensate any
Lender for any loss (including loss of anticipated profits), cost or expense
incurred by such person as a result of the foregoing, including, without
limitation, any such loss, cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such person to make or
maintain the LIBO Rate Loans or any portion thereof. A certificate of
Administrative Agent or the applicable Lender setting forth the basis for the
determination of such amount necessary to compensate such Lender as aforesaid
shall be delivered to Borrower and shall be presumptive evidence of such amount.

 

32



--------------------------------------------------------------------------------

(b) If any payments or prepayments in respect of the LIBO Rate Loans are
received by either Agent or any Lender other than on the last day of the
applicable Interest Period (whether pursuant to acceleration, upon maturity or
otherwise), including any payments pursuant to the application of collections
under Section 6.3 or any other payments made with the proceeds of Collateral, or
if the Borrower fails to prepay, borrow, continue or convert any LIBO Rate Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower, Borrower shall pay to Administrative Agent, upon demand by
Administrative Agent (or Administrative Agent may, at its option, charge any
loan account of Borrower) any amounts required to compensate any Lender or any
Participant for any additional loss (including loss of anticipated profits),
cost or expense incurred by such person as a result of such prepayment or
payment, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such person to make or maintain such LIBO Rate Loans or any portion thereof. A
certificate of Administrative Agent or the applicable Lender setting forth the
basis for the determination of such amount necessary to compensate such Lender
shall be delivered to Borrower and shall be presumptive evidence of such amount.

(c) If any Lender delivers notice pursuant to Sections 3.3(a) and 3.3(b) above
in which such Lender asserts a claim for compensation which claim is not being
asserted by the other Lenders, Borrower may require within 90 days of receiving
such notice, at its expense, that such Lender assign, at par, without recourse
(in accordance with Section 13.6(a) hereof) all of its interests, rights and
obligations hereunder and under the other Financing Agreements (including all of
its Commitments and the Loans at the time owing to it and any participations in
Loans held by it) to an Eligible Transferee proposed by Borrower (a “Substitute
Lender”), provided, that (i) no Event of Default shall exist at the time of such
assignment, (ii) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority,
(iii) Borrower shall have received the written consent of Administrative Agent
to such assignment (which consent shall not be unreasonably withheld or delayed)
and (iv) Borrower shall have paid to the assigning Lender all monies accrued and
owing hereunder to it (including pursuant to Sections 3.3(a) and 3.3(b) above.

(d) Promptly after any Lender becomes aware of any circumstance that will, in
its sole judgment, result in a request for increased compensation pursuant to
Sections 3.3(a) and 3.3(b) above, such Lender shall notify the Borrower thereof.
Each Lender will use reasonable efforts to designate a lending office (or a
different lending office), so long as such designation is not adverse to such
Lender in such Lender’s sole judgment, if such designation would avoid the need
to, or reduce the amount which would be required to, compensate such Lender for
any additional costs incurred or reductions suffered. Failure on the part of any
Lender to so notify Borrower or to demand compensation for any increased costs
in amounts received or receivable with respect to any period shall not
constitute a waiver of such Lender’s right to demand compensation with respect
to such period or any other period.

 

33



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations.

Each of the following is a condition precedent to Agents and Lenders making the
initial Loans and providing the initial Letter of Credit Accommodations
hereunder:

(a) all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Administrative Agent, and Administrative Agent shall have received
all information and copies of all documents, including records of requisite
corporate action and proceedings which Administrative Agent may have requested
in connection therewith, such documents where requested by Administrative Agent
or its counsel to be certified by appropriate corporate officers (and including
a copy of the certificate of incorporation of Borrower certified by the
Secretary of State (or equivalent Governmental Authority) which shall set forth
the same complete corporate name of Borrower as is set forth herein and such
document as shall set forth the organizational identification number of
Borrower, if one is issued in its jurisdiction of incorporation);

(b) Agents shall have received and reviewed lien and judgment search results for
the jurisdiction of incorporation of Borrower and the jurisdiction of the chief
executive office of the Borrower, which search results shall be in form and
substance satisfactory to the Agents;

(c) Agents shall have received, in form and substance satisfactory to Agents,
such opinion letters of counsel to Borrower with respect to the Financing
Agreements and such other matters as Agents may reasonably request;

(d) Administrative Agent shall have received evidence of payment by Borrower of
all accrued and unpaid fees, costs and expenses to the extent then due and
payable on the Closing Date, together with all reasonable legal expenses and
reasonable attorneys’ fees incurred by the Agents, plus such additional amounts
as shall constitute the Agents’ reasonable estimate of reasonable legal expenses
and reasonable attorneys’ fees incurred or to be incurred by the Agents through
the closing proceedings (provided that such estimate shall not thereafter
preclude final settling of accounts between Borrower and the Agents);

(e) the agreements, instruments and documents set forth on the closing checklist
attached as Exhibit E hereto shall have been duly executed and delivered to
Administrative Agent, in form and substance satisfactory to Administrative
Agent.

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations.

Each of the following is an additional condition precedent to Agents and Lenders
making Loans and/or providing Letter of Credit Accommodations to Borrower,
including the initial Loans and Letter of Credit Accommodations and any future
Loans and Letter of Credit Accommodations:

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as

 

34



--------------------------------------------------------------------------------

though such representations and warranties had been made on and as of the date
of the making of each such Loan or providing each such Letter of Credit
Accommodation and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or could reasonably be
expected to have a material adverse effect on the assets, business or prospects
of Borrower or would impair the ability of Borrower to perform its obligations
hereunder or under any of the other Financing Agreements or of either Agent or
any Lender to enforce any Obligations or realize upon any of the Collateral; and

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto.

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest.

Borrower hereby confirms that, pursuant to the Existing Loan Agreement, it
granted to Collateral Agent, for itself and the ratable benefit of Lenders, a
continuing security interest in, a lien upon, and a right of set off against,
and assigned to Collateral Agent, for itself and the ratable benefit of Lenders,
as security, the Collateral (as hereinafter defined). To secure payment and
performance of all Obligations, Borrower hereby (i) ratifies, reaffirms and
restates such grant and assignment and (ii) furthermore grants to Collateral
Agent, for itself and the ratable benefit of Lenders, a continuing security
interest in, a lien upon, and a right of set off against, and assigns to
Collateral Agent, for itself and the ratable benefit of Lenders, as security,
all personal and real property and fixtures and interests in property and
fixtures of Borrower, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by either Agent or any
Lender, collectively, the “Collateral”), including:

(a) all Accounts;

(b) all general intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all chattel paper (including all tangible and electronic chattel paper);

 

35



--------------------------------------------------------------------------------

(e) all instruments (including all promissory notes);

(f) all documents;

(g) all deposit accounts;

(h) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, credit card sales drafts, credit card sales slips or charge slips or
receipts and other forms of store receipts, contracts or instruments with
respect to, or otherwise representing or evidencing, Receivables or other
Collateral, including returned, repossessed and reclaimed goods, and
(iv) deposits by and property of account debtors or other persons securing the
obligations of account debtors;

(j) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of Borrower now or hereafter held or received by or in transit to
either Agent, any Lender or their Affiliates or at any other depository or other
institution from or for the account of Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;

(k) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(l) to the extent not otherwise described above, all Receivables;

(m) all Records; and

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

5.2 Exception from Security Interest.

(a) Notwithstanding anything to the contrary set forth in Section 5.1 above, the
types or items of Collateral described in such Section shall not include any
rights or interests in any contract, lease, permit, license, charter or license
agreement covering real or personal property, as such, if under the terms of
such contract, lease, permit, license, charter or license agreement, or
applicable law with respect thereto, the valid grant of a security interest or
lien therein to Collateral Agent is prohibited and such prohibition has not been
or is not waived or the consent of the other party to such contract, lease,
permit, license, charter or license agreement has not been or is not otherwise
obtained or under applicable law such prohibition cannot be

 

36



--------------------------------------------------------------------------------

waived; provided, that, the foregoing exclusion shall in no way be construed
(a) to apply if any such prohibition is unenforceable under the UCC or other
applicable law or (b) so as to limit, impair or otherwise affect Collateral
Agent’s unconditional continuing security interests in and liens upon any rights
or interests of Borrower in or to monies due or to become due under any such
contract, lease, permit, license, charter or license agreement (including any
Accounts).

(b) Notwithstanding anything to the contrary contained in Section 5.1 above, the
Collateral shall not include the trademark “Studio Gear” to the extent such
trademark is licensed to Studio Gear Cosmetics, Inc. pursuant to the License and
Distribution Agreement, dated May, 1996, between Borrower and Studio Gear
Cosmetics, Inc.

(c) Notwithstanding anything to the contrary contained in Section 5.1 above, the
types or items of Collateral described in such Section shall not include any
Equipment which is, or at the time of Borrower’s acquisition thereof shall be,
subject to a purchase money mortgage or other purchase money lien or security
interest (including capitalized or finance leases) permitted under Section 9.8
hereof if: (a) the valid grant of a security interest or lien to Collateral
Agent in such item of Equipment is prohibited by the terms of the agreement
between Borrower and the holder of such purchase money mortgage or other
purchase money lien or security interest or under applicable law and such
prohibition has not been or is not waived, or the consent of the holder of the
purchase money mortgage or other purchase money lien or security interest has
not been or is not otherwise obtained, or under applicable law such prohibition
cannot be waived and (b) the purchase money mortgage or other purchase money
lien or security interest on such item of Equipment is or shall become valid and
perfected.

5.3 Perfection of Security Interest

(a) Borrower irrevocably and unconditionally authorizes Collateral Agent (or its
agent) to file at any time and from time to time such financing statements with
respect to the Collateral naming Collateral Agent or its designee as the secured
party and Borrower as debtor, as Collateral Agent may require, and including any
other information with respect to Borrower or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Collateral
Agent may determine, together with any amendment and continuations with respect
thereto, which authorization shall apply to all financing statements filed on,
prior to or after the date hereof. Borrower hereby ratifies and approves all
financing statements naming Collateral Agent or its designee as secured party
and Borrower as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of Collateral Agent
prior to the date hereof and ratifies and confirms the authorization of
Collateral Agent to file such financing statements (and amendments, if any).
Borrower hereby authorizes Collateral Agent to adopt on behalf of Borrower any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Collateral Agent
or its designee as the secured party and Borrower as debtor includes assets and
properties of Borrower that do not at any time constitute Collateral, whether
hereunder, under any of the other Financing Agreements or otherwise, the filing
of such financing statement shall nonetheless be deemed authorized by Borrower
to the extent of the Collateral included in such description and it shall not
render the financing statement ineffective as to any of the Collateral or
otherwise affect the financing statement as it applies to any of the Collateral.
In no event shall Borrower at any time file, or permit or cause to be filed, any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming Collateral
Agent or its designee as secured party and Borrower as debtor.

 

37



--------------------------------------------------------------------------------

(b) Borrower does not have any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as set forth in the Information
Certificate. In the event that Borrower shall be entitled to or shall receive
any chattel paper or instrument after the date hereof, Borrower shall promptly
notify the Agents thereof in writing. Promptly upon the receipt thereof by or on
behalf of Borrower (including by any agent or representative), Borrower shall
deliver, or cause to be delivered to Collateral Agent, all tangible chattel
paper and instruments that Borrower or may at any time acquire, accompanied by
such instruments of transfer or assignment duly executed in blank as Collateral
Agent may from time to time specify, in each case except as the Agents may
otherwise agree. At the Agents’ option, Borrower shall, or Collateral Agent may
at any time on behalf of Borrower, cause the original of any such instrument or
chattel paper to be conspicuously marked in a form and manner acceptable to the
Agents with the following legend referring to chattel paper or instruments as
applicable: “This [chattel paper][instrument] is subject to the security
interest of Wells Fargo Retail Finance LLC, as Collateral Agent, and any sale,
transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured party.”

(c) In the event that Borrower shall at any time hold or acquire an interest in
any electronic chattel paper or any “transferable record” (as such term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), Borrower shall promptly notify
the Agents thereof in writing. Promptly upon the Agents’ request, Borrower shall
take, or cause to be taken, such actions as the Agents may reasonably request to
give Collateral Agent control of such electronic chattel paper under
Section 9-105 of the UCC and control of such transferable record under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.

(d) Borrower does not have any deposit accounts as of the date hereof, except as
set forth on Schedule 6.3 to the Information Certificate. Borrower shall direct
its credit card processors to deposit any and all payments and other amounts at
any time owed by such credit card processors into the concentration account
maintained with JPMorgan Chase Bank, N.A. which is subject to the JPM Control
Agreement. Within thirty (30) days after the occurrence and during the
continuance of a Control Event, Borrower shall execute and deliver (i) Deposit
Account Control Agreements with respect to the Blocked Accounts and
(ii) Investment Property Control Agreement in respect of any investment accounts
or securities accounts containing assets with a fair market value in excess of
$500,000 in the aggregate, in each case as the Administrative Agent may
reasonably require from time to time. In addition, Borrower shall not, directly
or indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied: (i) Collateral
Agent shall have received not less than five (5) Business Days prior written
notice of the intention of Borrower to open or establish such account which
notice shall specify in reasonable detail and specificity acceptable to the
Agents the name of the account, the owner of the account, the name and address
of the bank at which such account is to be opened or established, the individual
at such bank with whom

 

38



--------------------------------------------------------------------------------

Borrower is dealing and the purpose of the account, (ii) the bank where such
account is opened or maintained shall be acceptable to the Agents, and (iii) on
or before the opening of such deposit account, Borrower shall as the Agents may
specify either (A) if then required pursuant to the terms of this subsection
(d) above, deliver to Collateral Agent a Deposit Account Control Agreement with
respect to such deposit account duly authorized, executed and delivered by
Borrower and the bank at which such deposit account is opened and maintained or
(B) arrange for Collateral Agent to become the customer of the bank with respect
to the deposit account on terms and conditions acceptable to the Agents.
Notwithstanding anything to the contrary contained herein, the terms of this
subsection (d) shall not apply to Store Bank Accounts or to deposit accounts
specifically and exclusively used for payroll, taxes, other obligations to third
parties or other employee wage and benefit payments to or for the benefit of
Borrower’s salaried employees.

(e) Borrower does not own or hold, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.

(i) In the event that Borrower shall be entitled to or shall at any time after
the date hereof hold or acquire any certificated securities, Borrower shall
promptly endorse, assign and deliver the same to Collateral Agent, for itself
and the ratable benefit of Lenders. accompanied by such instruments of transfer
or assignment duly executed in blank as Collateral Agent may from time to time
specify. If any securities, now or hereafter acquired by Borrower are
uncertificated and are issued to Borrower or its nominee directly by the issuer
thereof, Borrower shall immediately notify the Agents thereof and shall as the
Agents may specify, either (A) cause the issuer to agree to comply with
instructions from Collateral Agent as to such securities, without further
consent of Borrower or such nominee, or (B) arrange for Collateral Agent, for
itself and the ratable benefit of Lenders, to become the registered owner of the
securities.

(ii) Borrower shall not, directly or indirectly, after the date hereof open,
establish or maintain any investment account, securities account, commodity
account or any other similar account (other than a deposit account) with any
securities intermediary or commodity intermediary unless each of the following
conditions is satisfied: (A) the Agents shall have received not less than five
(5) Business Days prior written notice of the intention of Borrower to open or
establish such account which notice shall specify in reasonable detail and
specificity acceptable to the Agents the name of the account, the owner of the
account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom Borrower is dealing and the purpose of
the account, (B) the securities intermediary or commodity intermediary (as the
case may be) where such account is opened or maintained shall be acceptable to
the Agents, and (C) to the extent required by Section 5.3(d), on or before the
opening

 

39



--------------------------------------------------------------------------------

of such investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, Borrower shall as the Agents
may specify either (1) execute and deliver, and cause to be executed and
delivered to Collateral Agent, an Investment Property Control Agreement with
respect thereto duly authorized, executed and delivered by Borrower and such
securities intermediary or commodity intermediary or (2) arrange for Collateral
Agent, for itself and for the ratable benefit of Lenders, to become the
entitlement holder with respect to such investment property on terms and
conditions acceptable to the Agents.

(f) Borrower is not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the date hereof, except as set forth in the Information Certificate. In the
event that Borrower shall be entitled to or shall receive any right to payment
under any letter of credit, banker’s acceptance or any similar instrument,
whether as beneficiary thereof or otherwise after the date hereof, Borrower
shall promptly notify the Agents thereof in writing. Borrower shall immediately,
as the Agents may specify, either (i) deliver, or cause to be delivered to
Collateral Agent, with respect to any such letter of credit, banker’s acceptance
or similar instrument, the written agreement of the issuer and any other
nominated person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance satisfactory to the
Agents, consenting to the assignment of the proceeds of the letter of credit to
Collateral Agent, for itself and for the ratable benefit of Lenders, by Borrower
and agreeing to make all payments thereon directly to Collateral Agent, for
itself and for the ratable benefit of Lenders, or as Collateral Agent may
otherwise direct or (ii) cause Collateral Agent, for itself and for the ratable
benefit of Lenders, to become, at Borrower’s expense, the transferee beneficiary
of the letter of credit, banker’s acceptance or similar instrument (as the case
may be).

(g) Borrower has no commercial tort claims as of the date hereof, except as set
forth in the Information Certificate. In the event that Borrower shall at any
time after the date hereof assert any commercial tort claims in respect of which
the expected net recovery exceeds $250,000, Borrower shall promptly notify the
Agents thereof in writing, which notice shall (i) set forth in reasonable detail
the basis for and nature of such commercial tort claim and (ii) if requested by
any Agent, include the express grant by Borrower to Collateral Agent, for itself
and the ratable benefit of Lenders, of a security interest in such commercial
tort claim (and the proceeds thereof). In the event that such notice does not
include such grant of a security interest, the sending thereof by Borrower to
the Agents shall be deemed to constitute such grant to Collateral Agent, for
itself and for the ratable benefit of Lenders. Upon the sending of such notice,
any commercial tort claim described therein shall constitute part of the
Collateral and shall be deemed included therein. Without limiting the
authorization of Collateral Agent provided in Section 5.3(a) hereof or otherwise
arising by the execution by Borrower of this Agreement or any of the other
Financing Agreements, Collateral Agent is hereby irrevocably authorized from
time to time and at any time to file such financing statements naming Collateral
Agent or its designee as secured party and Borrower as debtor, or any amendments
to any financing statements, covering any such commercial tort claim as
Collateral. In addition, Borrower shall promptly upon the Agents’ request,
execute and deliver, or cause to be executed and delivered, to Collateral Agent
such other agreements, documents and instruments as the Agents may require in
connection with such commercial tort claim.

 

40



--------------------------------------------------------------------------------

(h) Borrower does not have any goods, documents of title or other Collateral in
the custody, control or possession of a third party as of the date hereof,
except as set forth in the Information Certificate and except for goods located
in the United States in transit to a location of Borrower permitted herein in
the ordinary course of business of Borrower in the possession of the carrier
transporting such goods. In the event that any goods, documents of the title or
other Collateral are at any time after the date hereof in the custody, control
or possession of any other person not referred to in the Information Certificate
or such carriers, Borrower shall promptly notify the Agents thereof in writing.
Promptly upon the Agents’ request, Borrower shall deliver to Collateral Agent a
Collateral Access Agreement duly authorized, executed and delivered by such
person and Borrower.

(i) Borrower shall take any other actions reasonably requested by the Agents
from time to time to cause the attachment, perfection and first priority of, and
the ability of Collateral Agent to enforce, the security interest of Collateral
Agent in any and all of the Collateral located in the United States, Canada or
Puerto Rico, including, without limitation, (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC or other applicable law, to the extent, if any, that Borrower’s
signature thereon is required therefore, (ii) causing Collateral Agent’s name to
be noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
Collateral Agent to enforce, the security interest of Collateral Agent in such
Collateral, (iii) complying with any provision of any statute, regulation or
treaty of the United States, Canada or Puerto Rico as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Collateral Agent to enforce, the security interest of
Collateral Agent in such Collateral, (iv) obtaining the consents and approvals
of any Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.

SECTION 6. COLLECTION AND ADMINISTRATION

6.1 Borrower’s Loan Account.

Administrative Agent shall maintain one or more loan account(s) on its books in
which shall be recorded (a) all Loans, Letter of Credit Accommodations and other
Obligations, (b) all payments made by or on behalf of Borrower and (c) all other
appropriate debits and credits as provided in this Agreement, including fees,
charges, costs, expenses and interest. All entries in the loan account(s) shall
be made in accordance with Administrative Agent’s customary practices as in
effect from time to time. The Revolving Loans shall be evidenced by the loan
accounts maintained by Administrative Agent; provided that if any Lender so
requests, the Borrower will execute a promissory note in favor of such Lender
further evidencing such Lender’s Commitment. Administrative Agent is authorized
by all the parties hereto to make all revisions and modifications to Schedule I
hereto at any time to reflect the then current Commitments of each Lender.

 

41



--------------------------------------------------------------------------------

6.2 Statements.

Administrative Agent shall render to Borrower each month a statement setting
forth the balance in the Borrower’s loan account(s) maintained by Administrative
Agent for Borrower pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Administrative Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrower and conclusively binding upon Borrower as an account stated except to
the extent that Administrative Agent receives a written notice from Borrower of
any specific exceptions of Borrower thereto within forty-five (45) days after
the date such statement has been mailed by Administrative Agent. Until such time
as Administrative Agent shall have rendered to Borrower a written statement as
provided above, the balance in Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Administrative Agent and Lenders by
Borrower.

6.3 Collection of Accounts.

(a) Borrower shall establish and maintain, at its expense, deposit account
arrangements and merchant payment arrangements with the banks set forth on
Schedule 6.3 to the Information Certificate and after prior written notice to
Administrative Agent, and subject to Section 5.3(d), such other banks as
Borrower may hereafter select as are acceptable to Administrative Agent. The
banks set forth on Schedule 6.3 to the Information Certificate constitute all of
the banks with whom Borrower has deposit account arrangements and merchant
payment arrangements as of the date hereof and such Schedule identifies each of
the deposit accounts at such banks to a retail store location of Borrower or
otherwise describes the nature of the use of such deposit account by Borrower.

(i) Borrower shall deposit all proceeds from sales of Inventory in every form,
including, without limitation, cash, checks, credit card sales drafts, credit
card sales or charge slips or receipts and other forms of store receipts, from
each retail store location of Borrower on each Business Day into the deposit
accounts of Borrower used solely for such purpose and identified to each retail
store location as set forth on Schedule 6.3 to the Information Certificate
(together with any other deposit accounts at any time established or used by
Borrower for receiving such store receipts from any retail store location,
collectively, the “Store Bank Accounts”) or as otherwise provided in
Section 6.3(a)(iii) below. Borrower shall irrevocably authorize and direct, and
shall use its best efforts to cause, all available funds deposited into the
Store Bank Accounts to be sent by wire transfer or by transfer using the
automated clearinghouse network (“ACH transfer”) on a daily basis, and all other
proceeds of Collateral to be sent by wire transfer or by ACH transfer, to the
Blocked Account as provided in Section 6.3(a)(ii) below (except nominal amounts
which are required to be maintained in such Store Bank Accounts under the terms
of Borrower’s arrangements with the bank at which such Store Bank Accounts are
maintained, not to exceed $10,000 for each individual store utilizing such Store
Bank Account). Borrower shall irrevocably authorize and direct in writing, in
form and substance satisfactory to Administrative Agent, each of the banks into
which proceeds from sales of

 

42



--------------------------------------------------------------------------------

Inventory from each retail store location of Borrower are at any time deposited
as provided above and all of the banks in which Borrower’s concentration
accounts are maintained to send all available funds deposited in such account
(other than the nominal amounts referred to above) by wire transfer or ACH
transfer on a daily basis to the Blocked Account. Such authorization and
direction shall not be rescinded, revoked or modified without the prior written
consent of Administrative Agent. In the event any of such banks fails to send
such funds to the Blocked Account as provided herein, Borrower shall pursue all
of its rights and remedies as a result of such failure. Notwithstanding the
foregoing, for those Store Bank Accounts that transfer funds daily by ACH
transfer initiated by Borrower’s store management notifying a third party
processor, Borrower shall irrevocably authorize and direct in writing, in form
and substance satisfactory to Administrative Agent, the third party processor
that establishes the routing and executes the ACH transfer to send funds only to
the Blocked Accounts and to agree to do so at any time upon Administrative
Agent’s request and Administrative Agent shall receive an agreement from such
third party processor confirming its agreement to do so. Such authorization and
direction shall not be rescinded, revoked or modified without the prior written
consent of Administrative Agent.

(ii) Borrower shall establish and maintain, at its expense, one or more deposit
accounts with such banks as are acceptable to Administrative Agent (the “Blocked
Accounts”) into which Borrower shall promptly either cause all amounts on
deposit in the Store Bank Accounts to be sent as provided in Section 6.3(a)(i)
above or shall itself deposit or cause to be deposited all proceeds from sales
of Inventory, all amounts payable to Borrower from Credit Card Issuers and
Credit Card Processors and all other proceeds of Collateral. To the extent
required by Section 5.3(d) hereof, the banks at which the Blocked Accounts are
established shall enter into an agreement, in form and substance satisfactory to
Administrative Agent, providing that all items received or deposited in the
Blocked Accounts are the property of Borrower subject to the lien and security
interest of Collateral Agent, for the benefit of Agents and Lenders, that the
depository bank has no lien upon, or right of setoff against, the Blocked
Accounts, the items received for deposit therein, or the funds from time to time
on deposit therein and that upon notice (an “Activation Notice”) from either
Agent at any time that an Event of Default has occurred and is continuing or
that Excess Availability is less than thirty percent (30%) of the lesser of
(1) the amount of the Loans available to Borrower as of such time based on the
formula set forth in Section 2.1(a) hereof, subject to the sublimits and
Availability Reserves from time to time established by Agents hereunder and
(2) the Maximum Credit, the depository bank will wire, or otherwise transfer,
immediately available funds, on a daily basis, all funds received or deposited
into the Blocked Accounts to such bank account of Administrative Agent as
Administrative Agent may from time to time designate for such purpose (“Payment
Account”), which agreements, once entered into, shall remain in effect until
this Agreement is terminated. Borrower agrees that all amounts deposited in such
Blocked Accounts or in the Store Bank

 

43



--------------------------------------------------------------------------------

Accounts or other funds received and collected by either Agent, whether as
proceeds of inventory or other Collateral or otherwise shall, to the extent that
there are Obligations outstanding and an Activation Notice has been delivered,
be the property of Collateral Agent, for the benefit of Agents and Lenders.
Prior to the occurrence of an Event of Default, amounts in the Payment Account
in excess of the Loan balance (including any required cash collateralization of
Letter of Credit Accommodations) and other Obligations that are then due and not
paid by the Borrower shall be promptly returned to a disbursement account
designated by the Borrower. An Activation Notice, once furnished, shall remain
in effect (i) so long as such Event of Default has not been cured or waived,
and/or (ii) if the Activation Notice was furnished as a result of the Borrowers’
failure to achieve Excess Availability as required above, until Excess
Availability has exceeded thirty percent (30%) of the lesser of (1) the amount
of the Loans available to Borrower as of such time based on the formula set
forth in Section 2.1(a) hereof, subject to the sublimits and Availability
Reserves from time to time established by Agents hereunder and (2) the Maximum
Credit for sixty (60) consecutive days, in which case the Agents will rescind
the Activation Notice; provided that no such rescission shall be required to be
furnished (even if an Event of Default is no longer continuing and/or Excess
Availability exceeds the required amount for sixty (60) consecutive days) after
an Activation Notice has been rescinded once in any twelve consecutive months.
At any time that the Agents rescind the Activation Notice as provided above, the
Blocked Accounts shall remain in effect and such termination shall in no way
limit, waive or delay the obligation of the Borrower, or the right of the
Agents, to again require all funds be transferred to the Payment Account upon
the Borrower’s failure to achieve Excess Availability in the amounts required
herein.

(iii) To the extent Borrower may elect, at Borrower’s option, to use the Armored
Car Companies to pick up and collect cash or other proceeds of sales of
Inventory from a retail store location, Borrower shall deliver to the Armored
Car Companies all proceeds from sales of Inventory and other Collateral from
such retail store location of Borrower. Borrower shall irrevocably authorize and
direct the Armored Car Companies in writing, consistent with past practices
described to Administrative Agent, to remit all such proceeds at any time
received by the Armored Car Companies only to the deposit account identified on
Schedule 6.3 to the Information Certificate or other Store Bank Accounts for
such purpose and thereafter to the Blocked Accounts. Such authorization and
direction to the Armored Car Companies shall not be rescinded, revoked or
modified without the prior written consent of Administrative Agent unless
Borrower shall cease to do business with such Armored Car Company, provided that
upon any such termination the Armored Car Company shall not be released from its
obligation to make payments for amounts previously delivered to such Armored Car
Company. As of the date hereof, the only Armored Car Companies used by Borrower
are those identified in Schedule 6.3 to the Information Certificate. Borrower
shall not use any other Armored Car Companies for any purpose unless the
aforesaid arrangements are in place with such other Armored Car Company. Upon
request

 

44



--------------------------------------------------------------------------------

of the Administrative Agent, Borrower will promptly either obtain and provide an
agreement in writing from such other Armored Car Companies, in form and
substance satisfactory to Administrative Agent, duly authorized, executed and
delivered by such other Armored Car Company, or cease doing business with such
Armored Car Company.

(b) For purposes of calculating interest on the Obligations and the amount of
Loans available to Borrower, payments or other funds received in the Payment
Account shall be applied to the Obligations (conditional upon final collection)
promptly and in accordance with its customary depository practice as such
amounts become available.

(c) Borrower and all of its subsidiaries, shareholders, directors, employees,
agents or other Affiliates shall, acting as trustee for Collateral Agent,
receive, as the property of Borrower subject to the lien and security interest
of Collateral Agent, for the benefit of Agents and Lenders, any cash, checks,
credit card sales drafts, credit card sales or charge slips or receipts, notes,
drafts and all forms of store receipts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and immediately upon receipt thereof, shall deposit or cause
the same to be deposited in the Store Bank Accounts (subject to the provisions
of Section 6.3(a)(i)) or the Blocked Accounts, or remit the same or cause the
same to be remitted, in kind, to Administrative Agent. Borrower agrees to
reimburse Administrative Agent on demand for any amounts owed or paid to any
bank at which a Blocked Account is established or any other bank or person
involved in the transfer of funds to or from the Blocked Accounts arising out of
Administrative Agent’s payments to or indemnification of such bank or person.
The obligation of Borrower to reimburse Administrative Agent for such amounts
pursuant to this Section 6.3 shall survive the termination of this Agreement.

6.4 Payments.

(a) All Obligations shall be payable to the Payment Account as provided in
Section 6.3 or such other place as Administrative Agent may designate from time
to time. The Agents shall apply payments received or collected from Borrower or
for the account of Borrower (including the monetary proceeds of collections or
of realization upon any Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to any Agent, any Lender or their
representatives from Borrower (other than in connection with any Hedging
Agreements, Bank Products or Cash Management Services); second, to pay interest
due in respect of any Loans and Special Agent Advances; third, to pay principal
due in respect of the Swing Line Loans and Special Agent Advances; fourth, to
pay principal due in respect of the Revolving Loans; fifth, to pay any other
Obligations (other than in connection with any Hedging Agreements, Bank Products
or Cash Management Services) then due and owing, in such order and manner as
Administrative Agent determines; sixth, to pay any Obligations then due and
owing relating to Cash Management Services (including fees, indemnities,
expenses and other amounts arising from any Cash Management Services), seventh,
to pay any Obligations then due and owing relating to Hedging Agreements and
Bank Products (including fees, indemnities, expenses and other amounts arising
from any Hedging Agreements or Bank Products) on a pro rata basis and eighth, to
the extent of any balance remaining, such balance shall be delivered to Borrower
or as a court of competent jurisdiction may direct. Notwithstanding anything to
the

 

45



--------------------------------------------------------------------------------

contrary contained in this Agreement, (i) unless so directed by Borrower, or
unless a Default or an Event of Default shall exist or have occurred and be
continuing, no Agent shall apply any payments which it receives to any LIBO Rate
Loans, except on the expiration date of the Interest Period applicable to any
such LIBO Rate Loans and (ii) to the extent Borrower uses any proceeds of the
Loans or Letter of Credit Accommodations to acquire rights in or the use of any
Collateral or to repay any Indebtedness used to acquire rights in or the use of
any Collateral, payments in respect of the obligations shall be deemed applied
first to the Obligations arising from Loans and Letter of Credit Accommodations
that were not used for such purposes and second to the Obligations arising from
Loans and Letter of Credit Accommodations the proceeds of which were used to
acquire rights in or the use of any Collateral in the chronological order in
which Borrower acquired such rights or use. Each payment on any of the Loans to
or for the account of one or more Lenders entitled to such payments pursuant to
this Section 6.4(a) shall be allocated among such Lenders based on their
respective Pro Rata Shares of such Loans.

(b) At Administrative Agent’s option, all principal, interest, fees, costs,
expenses and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of Borrower. Borrower
shall make all payments to Agents and Lenders on the Obligations free and clear
of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, any Agent or any Lender is required to surrender or return such
payment or proceeds to any Person for any reason, then the Obligations intended
to be satisfied by such payment or proceeds shall be reinstated and continue and
this Agreement shall continue in full force and effect as if such payment or
proceeds had not been received by such Agent or such Lender. Borrower shall be
liable to pay to each Agent, and does hereby indemnify and hold Agents and
Lenders harmless for the amount of any payments or proceeds surrendered or
returned. This Section 6.4 shall remain effective notwithstanding any contrary
action which may be taken by any Agent or any Lender in reliance upon such
payment or proceeds. This Section 6.4 shall survive the payment of the
Obligations and the termination of this Agreement.

(c) If any payment of principal or interest with respect to any of the Loans, or
of any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day (unless, in the case
of a LIBO Rate Loan, such immediately following Business Day is the first
Business Day of a calendar month, in which case such due date shall be the
immediately preceding Business Day) and, in the case of principal, additional
interest shall accrue and be payable for the period of any such extension.

6.5 Authorization to Make Loans.

Agents and Lenders are authorized to make the Loans upon the receipt by
Administrative Agent of a written notice (each such written notice, a “Notice of
Borrowing”) substantially in the form attached hereto as Exhibit F or telephonic
notice (followed immediately by a Notice of Borrowing) of each proposed
borrowing not later than (a) in the case of a Prime Rate borrowing, 12:00 noon
on the proposed date of such borrowing, and (b) in the case of a LIBO Rate
borrowing, 12:00 noon at least three (3) Business Days prior to the proposed
date of such borrowing. Each such notice shall be effective upon receipt by the
Administrative Agent, shall

 

46



--------------------------------------------------------------------------------

be irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBO Rate borrowing, the initial Interest Period therefore.
Promptly upon receipt of such notice, the Administrative Agent shall advise each
Lender thereof. Not later than 3:00 P.M. on the date of a proposed borrowing,
each Lender shall provide the Administrative Agent at the office specified by
the Administrative Agent with immediately available funds covering such Lender’s
Pro Rata Share of such borrowing and, so long as the Administrative Agent has
not received written notice that the conditions precedent set forth in Section 4
with respect to such borrowing have not been satisfied, the Administrative Agent
shall pay over the funds received by the Administrative Agent to Borrower on the
requested borrowing date. Each borrowing shall be on a Business Day. Each LIBO
Rate borrowing shall be in an aggregate amount of at least $2,000,000 and an
integral multiple of at least $100,000. All Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, Borrower when deposited
to the credit of Borrower or otherwise disbursed or established in accordance
with the instructions of Borrower or in accordance with the terms and conditions
of this Agreement.

6.6 Use of Proceeds.

All Loans made or Letter of Credit Accommodations provided to Borrower pursuant
to the provisions hereof shall be used by Borrower only for general operating,
working capital and other proper corporate purposes of Borrower not otherwise
prohibited by the terms hereof, including without limitation the payment of all
costs, expenses and fees in connection with the preparation, negotiation,
execution and delivery of this Agreement and the other Financing Agreements.
None of the proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security or for the purposes of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Loans to
be considered a “purpose credit” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System, as amended.

6.7 Pro Rata Treatment.

Except to the extent otherwise provided in this Agreement: (a) the making and
conversion of Loans shall be made among the Lenders based on their respective
Pro Rata Shares as to the Loans and (b) each payment on account of any
Obligations to or for the account of one or more of Lenders in respect of any
Obligations due on a particular day shall be allocated among the Lenders
entitled to such payments based on their respective Pro Rata Shares and shall be
distributed accordingly.

6.8 Sharing of Payments, Etc.

(a) Borrower agrees that, in addition to (and without limitation of) any right
of setoff, banker’s lien or counterclaim either Agent or any Lender may
otherwise have, each Lender shall be entitled, at its option (but subject, as
among Agents and Lenders, to the provisions of Section 12.3(b) hereof), to
offset balances held by it for the account of Borrower at any of its offices, in
dollars or in any other currency, against any principal of or interest on any
Loans owed to such Lender or any other amount payable to such Lender hereunder,
that is not paid when due (regardless of whether such balances are then due to
Borrower), in which case it shall promptly notify Borrower and Administrative
Agent thereof; provided, that, such Lender’s failure to give such notice shall
not affect the validity thereof.

 

47



--------------------------------------------------------------------------------

(b) If any Lender (including either Agent) shall obtain from Borrower or any
Obligor payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any of the other Financing
Agreements through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other than from Administrative Agent
as provided herein), and, as a result of such payment, such Lender shall have
received more than its Pro Rata Share of the principal of the Loans or more than
its share of such other amounts then due hereunder or thereunder by Borrower or
any Obligor to such Lender than the percentage thereof received by any other
Lender, it shall promptly pay to Administrative Agent, for the benefit of the
applicable Lenders, the amount of such excess and simultaneously purchase from
such other applicable Lenders a participation in the Loans or such other
amounts, respectively, owing to such other Lenders (or such interest due
thereon, as the case may be) in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all Lenders of the same
category of Loans shall share the benefit of such excess payment (net of any
expenses that may be incurred by such Lender in obtaining or preserving such
excess payment) in accordance with their respective Pro Rata Shares or as
otherwise agreed by the applicable Lenders. To such end all applicable Lenders
shall make appropriate adjustments among themselves (by the resale of
participation sold or otherwise) if such payment is rescinded or must otherwise
be restored.

(c) Borrower agrees that any Lender purchasing a participation (or direct
interest) as provided in this Section may exercise, in a manner consistent with
this Section, all rights of setoff, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans or other amounts (as the case may be) owing to such
Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of Borrower or any Obligor.
If, under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, assign such rights to Administrative
Agent for the benefit of Lenders and, in any event, exercise its rights in
respect of such secured claim in a manner consistent with the rights of Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.

6.9 Settlement Procedures.

(a) The amount of each Lender’s Pro Rata Share of outstanding Revolving Loans
shall be computed weekly (or more frequently in the Administrative Agent’s
discretion) and shall be adjusted upward or downward based on all Revolving
Loans and repayments of Revolving Loans received by the Administrative Agent as
of 3:00 p.m. on the first Business Day (such date, the “Settlement Date”)
following the end of the period specified by the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans for the period and the amount of repayments received for the period. As
reflected on the summary statement, (i) the Administrative Agent shall transfer
to each Lender its Pro Rata Share of repayments, and (ii) each Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Lender, such amounts as are necessary to insure
that, after giving effect to all such transfers, the amount of Revolving Loans
made by each Lender shall be equal to such Lender’s Pro Rata Share of all
Revolving Loans outstanding as of such Settlement Date. If the summary statement
requires transfers to be made to the Administrative Agent by the Lenders and is
received prior to 11:00 a.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 11:00 a.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(c) All payments under Section 3.3 shall be made by Borrower directly to the
Lender entitled thereto without setoff, counterclaim or other defense.

SECTION 7. COLLATERAL REPORTING AND COLLATERAL COVENANTS

7.1 Collateral Reporting.

Borrower shall provide the Agents with the following documents in a form
satisfactory to the Agents (a) on a monthly basis or more frequently as either
Agent may reasonably request (i) a Borrowing Base Certificate in the form of
Exhibit I hereto (or such other form as the Administrative Agent may require),
(ii) inventory reports by category and location (with such details as to the mix
of Inventory as either Agent may request), and (iii) agings of accounts payable;
(b) upon reasonable request of either Agent (i) the stock status reports of
Borrower, (ii) reports on sales and use tax payment and including monthly sales
and use tax accruals, (iii) reports of amounts of consigned Inventory held by
Borrower by category and consignor, (iv) reports of sales of Inventory
indicating net sales, (v) reports of aggregate Inventory purchases (including
all costs related thereto, such as freight, duty and taxes) and identifying
items of Inventory in transit to Borrower related to the applicable documentary
letter of credit and/or bill of lading number, (vi) reports of the Cost of the
Inventory (net of markdowns), (vii) reports on the status of all payments to
owners and lessors of the leased retail store locations of Borrower and other
leased premises of Borrower, (viii) copies of customer statements and credit
memos, remittance advices and reports, and copies of deposit slips and bank
statements, (ix) copies of shipping and delivery documents, (x) copies of
purchase orders, invoices and delivery documents for Inventory and Equipment
acquired by Borrower, (xi) reports by retail store location of sales and
operating profits for each such retail store location (xii) reports of sales for
each category of Inventory and (xiii) the monthly statements received by
Borrower from any Credit Card Issuers

 

49



--------------------------------------------------------------------------------

or Credit Card Processors, together with such additional information with
respect thereto as shall be sufficient to enable the Agents to monitor the
transactions pursuant to the Credit Card Agreements; and (c) such other reports
as to the Collateral as the Agents shall reasonably request from time to time.
If any of Borrower’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrower hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports, and related documents to the Agents and
to follow the instructions of the Agents with respect to further services at any
time that an Event of Default exists or has occurred and is continuing.

7.2 Accounts Covenants.

(a) Borrower shall notify Administrative Agent promptly of the assertion of any
material claims, offsets, defenses or counterclaims by any account debtor,
Credit Card Issuer or Credit Card Processor or any material disputes with any of
such persons or any settlement, adjustment or compromise thereof and (ii) all
material adverse information relating to the financial condition of any account
debtor, Credit Card Issuer or Credit Card Processor. No material credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor, Credit Card Issuer or Credit Card Processor
except in the ordinary course of Borrower’s business in accordance with the
current practices of Borrower as in effect on the date hereof. So long as no
Event of Default exists or has occurred and is continuing, Borrower shall
settle, adjust or compromise any claim offset, counterclaim or dispute with any
account debtor, Credit Card Issuer, Credit Card Processor. At any time that an
Event of Default exists or has occurred and is continuing, Administrative Agent
shall, at its option, have the exclusive right to settle, adjust or compromise
any claim, offset, counterclaim or dispute with account debtors, Credit Card
Issuers or Credit Card Processors or grant any credits, discounts or allowances.

(b) Borrower shall notify Administrative Agent promptly of (i) any notice of a
material default by Borrower under any of the Credit Card Agreements or of any
default which might result in the Credit Card Issuer or Credit Card Processor
ceasing to make payments or suspending payments to Borrower, (ii) any notice
from any Credit Card Issuer or Credit Card Processor that such person is ceasing
or suspending, or will cease or suspend, any present or future payments due or
to become due to Borrower from such person, or that such person is terminating
or will terminate any of the Credit Card Agreements, and (iii) the failure of
Borrower to comply with any material terms of the Credit Card Agreements or any
terms thereof which might result in the Credit Card Issuer or Credit Card
Processor ceasing or suspending payments to Borrower.

(c) With respect to each Account: (i) the amounts shown on any invoice delivered
to either Agent or schedule thereof delivered to either Agent shall be true and
complete, (ii) no payments shall be made thereon except payments immediately
delivered to Administrative Agent pursuant to the terms of this Agreement,
(iii) no credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor except as reported, to the
extent required hereunder, to Administrative Agent in accordance with this
Agreement and except for credits, discounts, allowances or extensions made or
given in the ordinary course of Borrower’s business in accordance with practices
and policies previously disclosed to Administrative Agent, (iv) there shall be
no setoffs, deductions, contras,

 

50



--------------------------------------------------------------------------------

defenses, counterclaims or disputes existing or asserted with respect thereto
except as reported to Administrative Agent in accordance with the terms of this
Agreement, (v) none of the transactions giving rise thereto will violate any
applicable foreign, Federal, State or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

(d) The Agents may, at any time or times that an Event of Default exists or has
occurred, (i) notify any or all account debtors, Credit Card Issuers and Credit
Card Processors that the Accounts have been assigned to Collateral Agent and
that Collateral Agent has a security interest therein and Collateral Agent may
direct any or all account debtors, Credit Card Issuers and Credit Card
Processors to make payments of Accounts directly to Collateral Agent,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of or otherwise, and upon any terms or conditions, any and all
Accounts or other obligations included in the Collateral and thereby discharge
or release the account debtor or any other party or parties in any way liable
for payment thereof without affecting any of the Obligations, (iii) demand,
collect or enforce payment of any Accounts or such other obligations, but
without any duty to do so, and Collateral Agent shall not be liable for its
failure to collect or enforce the payment thereof nor for the negligence of its
agents or attorneys with respect thereto and (iv) take whatever other action
Collateral Agent may deem necessary or desirable for the protection of its
interests. At any time that an Event of Default exists or has occurred and is
continuing, at either Agent’s request, all invoices and statements sent to any
account debtor, Credit Card Issuer or Credit Card Processor shall state that the
Accounts due from such account debtor, Credit Card Issuer or Credit Card
Processor and such other obligations have been assigned to Collateral Agent and
are payable directly and only to Collateral Agent and Borrower shall deliver to
Collateral Agent such originals of documents evidencing the sale and delivery of
goods or the performance of services giving rise to any Accounts as Collateral
Agent may require.

(e) Collateral Agent shall have the right at any time or times, in Collateral
Agent’s name or in the name of a nominee of Collateral Agent, to verify the
validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, facsimile transmission or otherwise.

(f) Borrower shall deliver or cause to be delivered to Collateral Agent, with
appropriate endorsement and assignment, with full recourse to Borrower, all
chattel paper and instruments which Borrower now owns or may at any time acquire
immediately upon Borrower’s receipt thereof, except as Collateral Agent may
otherwise agree.

7.3 Inventory Covenants.

With respect to the Inventory: (a) Borrower shall at all times maintain
inventory records reasonably satisfactory to Collateral Agent, keeping correct
and accurate records itemizing and describing the kind, type, quality and
quantity of Inventory, Borrower’s cost therefor and daily withdrawals therefrom
and additions thereto; (b) Borrower shall conduct a physical count of the
Inventory either through periodic cycle counts or wall-to-wall counts so that
all Inventory is covered by such counts at least once each year, but at any time
or times as any Agent may request on or after an Event of Default, and promptly
following such physical inventory (whether pursuant to periodic cycle counts or
otherwise) shall, to the extent requested, supply Collateral

 

51



--------------------------------------------------------------------------------

Agent with a report in the form and with such specificity as may be reasonably
satisfactory to Collateral Agent concerning such physical count; (c) Borrower
shall not remove any Inventory from the locations set forth or permitted herein,
without the prior written consent of Collateral Agent, except for sales of
Inventory in the ordinary course of Borrower’s business and except to move
Inventory directly from one location set forth or permitted herein to another
such location or to return defective, returned or slow moving Inventory to the
relevant distribution center or directly to the supplier for appropriate credit;
(d) Borrower shall make all material payments required to be made under leases
of premises at which Inventory is located when due, except as specifically
reported to Collateral Agent pursuant to Section 7.1 above; (e) upon Collateral
Agent’s request (subject to the proviso in this clause (e)), Borrower shall, at
its expense, no more than once in any twelve (12) month period, but at any time
or times as Collateral Agent may reasonably request on or after an Event of
Default, deliver or cause to be delivered to Collateral Agent written appraisals
as to the Inventory in form, scope and methodology acceptable to Collateral
Agent and by an appraiser acceptable to Collateral Agent, addressed to
Collateral Agent and upon which Collateral Agent is expressly permitted to rely;
provided, that, so long as no Event of Default exists or has occurred and is
continuing, no such appraisals shall be requested unless (i) there ceases to
remain at least $25,000,000 in the aggregate in one or more Blocked Accounts, or
(ii) the outstanding principal balance of the Loans and Letter of Credit
Accommodations is greater than $0 and has been outstanding for at least five
(5) consecutive Business Days or (iii) the outstanding principal balance of the
Loans and Letter of Credit Accommodations is in excess of $20,000,000 at any
time; (f) upon Collateral Agent’s request, Borrower shall, at its expense,
conduct through RGIS Inventory Specialists, Inc. or another inventory counting
service acceptable to Collateral Agent, a physical count of the Inventory in
form, scope and methodology acceptable to Collateral Agent no more than once in
any twelve (12) month period, but at any time or times as Collateral Agent may
request on or after an Event of Default, the results of which shall be reported
directly by such inventory counting service to Collateral Agent and Borrower
shall promptly deliver confirmation in a form satisfactory to Collateral Agent
that appropriate adjustments have been made to the inventory records of Borrower
to reconcile the inventory count to Borrower’s inventory records; (g) Borrower
shall produce, use, store and maintain the Inventory with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (h) Borrower assumes (as between Lender and Borrower) all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (i) Borrower shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate Borrower to repurchase such Inventory except
for the right of return given to retail customers of Borrower in the ordinary
course of the business of Borrower in accordance with the then current return
policy of Borrower; (j) Borrower shall use its best efforts to keep the
Inventory in good and marketable condition and to identify and make appropriate
adjustments for Inventory that does not meet that requirement except that which
is to be returned; and (k) Borrower shall not acquire or accept any Inventory on
consignment or approval except to the extent such Inventory is reported to
Collateral Agent in accordance with the terms hereof.

7.4 Power of Attorney.

 

52



--------------------------------------------------------------------------------

Borrower hereby irrevocably designates and appoints each Agent (and all persons
designated by either Agent) as Borrower’s true and lawful attorney-in-fact, and
authorizes Collateral Agent, in Borrower’s or Collateral Agent’s name, to:
(a) at any time an Event of Default exists or has occurred and is continuing
(i) demand payment on Receivables or other Collateral, (ii) enforce payment of
Receivables by legal proceedings or otherwise, (iii) exercise all of Borrower’s
rights and remedies to collect any Receivable or other Collateral, (iv) sell or
assign any Receivable upon such terms, for such amount and at such time or times
as the Collateral Agent deems advisable, (v) settle, adjust, compromise, extend
or renew an Account, (vi) discharge and release any Receivable, (vii) prepare,
file and sign Borrower’s name on any proof of claim in bankruptcy or other
similar document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Collateral Agent, and open and dispose of all mail addressed to
Borrower and handle and store all mail relating to the Collateral; and (ix) do
all acts and things which are necessary, in Collateral Agent’s determination, to
fulfill Borrower’s obligations under this Agreement and the other Financing
Agreements and (b) at any time to (i) take control in any manner of any item of
payment in respect of Receivables or constituting Collateral or otherwise
received in or for deposit in the Blocked Accounts or otherwise received by
either Agent or any Lender, (ii) have access to any lockbox or postal box into
which remittances from account debtors or other obligors in respect of
Receivables or other proceeds of Collateral are sent or received, (iii) endorse
Borrower’s name upon any items of payment in respect of Receivables or
constituting Collateral or otherwise received by either Agent or any Lender and
deposit the same in Administrative Agent’s account for application to the
Obligations, (iv) endorse Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Receivable
or any goods pertaining thereto or any other Collateral, including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, (v) clear Inventory the purchase of which was financed with Letter of
Credit Accommodations through U.S. Customs or foreign export control authorities
in Borrower’s name, Collateral Agent’s name or the name of Collateral Agent’s
designee, and to sign and deliver to customs officials powers of attorney in
Borrower’s name for such purpose, and to complete in Borrower’s or Collateral
Agent’s name, any order, sale or transaction, obtain the necessary documents in
connection therewith and collect the proceeds thereof, (vi) sign Borrower’s name
on any verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof. Borrower hereby
releases each Agent and Lenders and their respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as a result of such Agent’s or any Lender’s own gross negligence or willful
misconduct as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.

7.5 Right to Cure.

Administrative Agent may, at its option upon notice to Borrower (a) cure any
default by Borrower under any material agreement with a third party that affects
the Collateral, its value or the ability of Administrative Agent to collect,
sell or otherwise dispose of the Collateral or the rights and remedies of
Administrative Agent therein or the ability of Borrower to perform its

 

53



--------------------------------------------------------------------------------

obligations hereunder or under the other Financing Agreements, (b) pay or bond
on appeal any judgment entered against Borrower, (c) discharge taxes, liens,
security interests or other encumbrances at any time levied on or existing with
respect to the Collateral and (d) pay any amount, incur any expense or perform
any act which, in Administrative Agent’s judgment, is necessary or appropriate
to preserve, protect, insure or maintain the Collateral and the rights of Agents
and Lenders with respect thereto. Administrative Agent may add any amounts so
expended to the Obligations and charge Borrower’s account therefor, such amounts
to be repayable by Borrower on demand. Agents and Lenders shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of Borrower. Any payment
made or other action taken by either Agent or any Lender under this Section
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.

7.6 Access to Premises.

From time to time as reasonably requested by any Agent, at the cost and expense
of Borrower, (a) each Agent or its designee shall have complete access to all of
Borrower’s premises during normal business hours and after notice to Borrower,
or at any time and without notice to Borrower if an Event of Default exists or
has occurred and is continuing, for the purposes of conducting field
examinations (which Collateral Agent may conduct not more than twice per year or
at such greater frequency as Administrative Agent shall elect during the
existence of an Event of Default), inspecting, verifying and auditing the
Collateral and all of Borrower’s books and records, including the Records;
provided, that, so long as no Event of Default exists or has occurred and is
continuing, no such field examinations, inspections, verifications or audits
shall be conducted until such time as either (i) the outstanding principal
balance of the Loans and Letter of Credit Accommodations is greater than $0 and
has been outstanding for at least five (5) consecutive Business Days or (ii) the
outstanding principal balance of the Loans and Letter of Credit Accommodations
is in excess of $20,000,000 at any time, and (b) Borrower shall promptly furnish
to each Agent such copies of such books and records or extracts therefrom as any
Agent may reasonably request, and (c) any Agent or any Agent’s designee may use
during normal business hours such of Borrower’s personnel, equipment, supplies
and premises as may be reasonably necessary for the foregoing and if an Event of
Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral.

SECTION 8. REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Agents and Lenders the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrower:

8.1 Corporate Existence; Power and Authority.

Borrower is a corporation duly organized and in good standing under the laws of
its state of incorporation and is duly qualified as a foreign corporation and in
good standing in all states or other jurisdictions where the nature and extent
of the business transacted by it or the

 

54



--------------------------------------------------------------------------------

ownership of assets makes such qualification necessary, and in which the failure
to so qualify would have a Material Adverse Effect. The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within Borrower’s
corporate powers, (b) have been duly authorized and (c) are not in contravention
of law or the terms of Borrower’s certificate of incorporation, by-laws, or
other organizational documentation, or any indenture, agreement or undertaking
to which Borrower is a party or by which Borrower or its property are bound.
This Agreement and the other Financing Agreements constitute legal, valid and
binding obligations of Borrower enforceable in accordance with their respective
terms. Borrower does not have any Subsidiaries except as set forth on the
Information Certificate.

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of Borrower is as set forth on the signature page of
this Agreement and in the Information Certificate. Borrower has not, during the
past five years, been known by or used any other corporate or fictitious name or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business, except as set forth in the Information
Certificate.

(b) Borrower is an organization of the type and organized in the jurisdiction
set forth in the Information Certificate. The Information Certificate accurately
sets forth the organizational identification number of Borrower or accurately
states that Borrower has none and accurately sets forth the federal employer
identification number of Borrower.

(c) The chief executive office and mailing address of Borrower and Borrower’s
Records concerning Accounts are located only at the address identified as such
in Schedule 8.2 to the Information Certificate and its only other places of
business and the only other locations of Collateral, if any, are the addresses
set forth in Schedule 8.2 to the Information Certificate, subject to the right
of Borrower to establish new locations in accordance with Section 9.2 below. The
Information Certificate correctly identifies any of such locations which are not
owned by Borrower and sets forth the owners and/or operators thereof.

8.3 Financial Statements; No Material Adverse Change.

All financial statements relating to Borrower which have been or may hereafter
be delivered by Borrower to Agents and Lenders have been prepared in accordance
with GAAP (except as to any interim financial statements, to the extent such
statements are subject to normal year-end adjustments and do not include any
notes) and fairly present the financial condition and the results of operation
of Borrower as at the dates and for the periods set forth therein. Except as
disclosed in any interim financial statements furnished by Borrower to
Administrative Agent prior to the date of this Agreement, there has been no
material adverse change in the assets, liabilities, properties and condition,
financial or otherwise, of Borrower, since the date of the most recent audited
financial statements furnished by Borrower to Administrative Agent prior to the
date of this Agreement.

8.4 Priority of Liens; Title to Properties.

 

55



--------------------------------------------------------------------------------

The security interests and liens granted to Collateral Agent under this
Agreement and the other Financing Agreements constitute valid and perfected
first priority liens and security interests in and upon the Collateral which is
located within the United States of America, Canada or Puerto Rico subject only
to the liens indicated on Schedule 8.4 to the Information Certificate and the
other liens permitted under Section 9.8 hereof. Borrower has good and marketable
fee simple title to all of its other properties and assets subject to no liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
except those granted to Collateral Agent and such others as are specifically
listed on Schedule 8.4 to the Information Certificate or permitted under
Section 9.8 hereof.

8.5 Tax Returns.

Borrower has filed, or caused to be filed, in a timely manner all (i) federal
and state tax returns, reports and declarations which are required to be filed
by Borrower and (ii) all other tax returns, reports and declarations which are
required to be filed by Borrower, other than such tax returns, reports and
declarations the failure of which to file could not reasonably be expected to
have a Material Adverse Effect. All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Borrower has
paid or caused to be paid all taxes due and payable or claimed due and payable
in any assessment received by it and has collected, deposited and remitted in
accordance with all applicable laws all sales and/or use taxes applicable to the
conduct of its business, except taxes the validity of which are being contested
in good faith by appropriate proceedings diligently pursued and available to
Borrower and with respect to which adequate reserves have been set aside on its
books and except for any taxes of less than $500,000 in the aggregate. Adequate
provision has been made for the payment of all accrued and unpaid Federal,
State, county, local, foreign and other taxes whether or not yet due and payable
and whether or not disputed. Borrower has collected and deposited in a separate
bank account or remitted to the appropriate tax authority all sales and/or use
taxes applicable to its business required to be collected and so deposited under
the laws of the United States and each possession or territory thereof, and each
State or political subdivision thereof, including any State in which Borrower
owns any Inventory or owns or leases any other property.

8.6 Litigation.

Except as set forth in Schedule 8.6 to the Information Certificate, there is no
present investigation by any Governmental Authority pending, or to the best of
Borrower’s knowledge threatened, against or affecting Borrower, its assets or
business and there is no action, suit, proceeding or claim by any Person
pending, or to the best of Borrower’s knowledge threatened, against Borrower or
its assets or goodwill, or against or affecting any transactions contemplated by
this Agreement, which if adversely determined against Borrower could reasonably
be expected to have a Material Adverse Effect.

8.7 Compliance with Other Agreements and Applicable Laws.

(a) Borrower is not in default in any respect under, or in violation in any
respect of any of the terms of, any agreement, contract, instrument, lease or
other commitment to which it is a party or by which it or any of its assets are
bound, in each case where such default or violation has or would have a Material
Adverse Effect. Borrower is in compliance in all

 

56



--------------------------------------------------------------------------------

respects with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority relating to its business, including,
without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, ERISA, the Code, as amended, and the rules and
regulations thereunder, the Environmental Laws, all Federal, State and local
statutes, regulations, rules and orders relating to consumer credit (including,
without limitation, as each has been amended, the Truth-in-Lending Act, the Fair
Credit Billing Act, the Equal Credit Opportunity Act and the Fair Credit
Reporting Act, and regulations, rules and orders promulgated thereunder), all
Federal, State and local states, regulations, rules and orders pertaining to
sales of consumer goods (including, without limitation, the Consumer Products
Safety Act of 1972, as amended, and the Federal Trade Commission Act of 1914, as
amended, and all regulations, rules and orders promulgated thereunder) in each
case where the failure to comply would have a Material Adverse Effect.

(b) Borrower has obtained all material permits, licenses, approvals, consents,
certificates, orders or authorizations of any governmental agency required for
the lawful conduct of its business (the “Permits”). Schedule 8.7 to the
Information Certificate sets forth all of the Permits issued to or held by
Borrower as of the date hereof by any Federal, State or local governmental
agency and any applications pending by Borrower with such federal, state or
local governmental agency. The Permits constitute all permits, licenses,
approvals, consents, certificates, orders or authorizations necessary for
Borrower to own and operate its business as presently conducted or proposed to
be conducted where the failure to have such Permits would have a Material
Adverse Effect. All of the Permits are valid and subsisting and in full force
and effect. There are no actions, claims or proceedings pending or threatened
that seek the revocation, cancellation, suspension or modification of any of the
Permits.

8.8 Environmental Compliance.

(a) Except as set forth on Schedule 8.8 to the Information Certificate, Borrower
has not generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off its premises (whether
or not owned by it) in any manner which violates any applicable Environmental
Law and the operations of Borrower comply with all applicable Environmental
Laws, in each case where such violation or failure to so comply would have a
Material Adverse Effect.

(b) Except as set forth on Schedule 8.8 to the Information Certificate, there is
no investigation, proceeding, complaint, order, directive, claim, citation or
notice by any Governmental Authority or any other person pending or to the best
of Borrower’s knowledge threatened, with respect to any material non-compliance
with or material violation of the requirements of any applicable Environmental
Law by Borrower.

(c) Except as set forth in Schedule 8.8 to the Information Certificate, Borrower
does not have any liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials which would have a Material
Adverse Effect.

 

57



--------------------------------------------------------------------------------

(d) Borrower has all licenses, certificates, approvals and other Permits
required to be obtained or filed in connection with the operations of Borrower
under any Environmental Law in each case where the failure to obtain or file the
same would have a Material Adverse Effect and all such licenses, permits,
certificates, approvals or similar authorizations are valid and in full force
and effect where the failure to have any of such licenses, permits,
certificates, approvals or similar authorization would have a Material Adverse
Effect.

8.9 Credit Card Agreements.

Set forth in Schedule 8.9 to the Information Certificate is a correct and
complete list, as of the date hereof, of (a) all of the Credit Card Agreements
and all other agreements, documents and instruments existing as of the date
hereof between or among Borrower, any of its affiliates, the Credit Card
Issuers, the Credit Card Processors and any of, their affiliates; (b) the
percentage of each sale payable to the Credit Card Issuer or Credit Card
Processor under the terms of the Credit Card Agreements; (c) the amount of all
reserves; or collateral maintained as of the date hereof by the Credit Card
Issuer or Credit Card Processor, if any, (d) all other fees and charges payable
by Borrower under or in connection with the Credit Card Agreements; and (e) the
term of such Credit Card Agreements. The Credit Card Agreements constitute all
of such agreements necessary for Borrower to operate its business as presently
conducted with respect to credit cards and debit cards and no Accounts of
Borrower arise from purchases by customers of Inventory with credit cards or
debit cards, other than those which are issued by Credit Card Issuers with whom
Borrower has entered into one of the Credit Card Agreements set forth on
Schedule 8.9 to the Information Certificate or with whom Borrower has entered
into a Credit Card Agreement in accordance with Section 9.13 hereof. Each of the
Credit Card Agreements constitutes a legal, valid and binding obligation of
Borrower and to the best of Borrower’s knowledge, the other parties thereto,
enforceable in accordance with their respective terms and are in full force and
effect. No default or event of default, or act, condition or event which after
notice or passage of time or both, would constitute a default or an event of
default under any of the Credit Card Agreements exists or has occurred and is
continuing which would have a Material Adverse Effect, and Borrower and the
other parties thereto have complied with all of the terms and conditions of the
Credit Card Agreements to the extent necessary for Borrower to be entitled to
receive all payments thereunder. Borrower has delivered, or caused to be
delivered to Collateral Agent, true, correct and complete copies of all of the
Credit Card Agreements.

8.10 Employee Benefits.

(a) Borrower has not engaged in any transaction in connection with which
Borrower or any of its ERISA Affiliates could be subject to either a civil
penalty assessed pursuant to ERISA or a tax imposed the Code, including any
accumulated funding deficiency described in Section 8.10(c) hereof and any
deficiency with respect to vested accrued benefits described in Section 8.10(d)
hereof.

(b) No liability to the Pension Benefit Guaranty Corporation has been or is
expected by Borrower to be incurred with respect to any employee benefit plan of
Borrower or any of its ERISA Affiliates. There has been no reportable event
(within the meaning of ERISA) or any other event or condition with respect to
any employee benefit plan of Borrower or any of its ERISA Affiliates which
presents a risk of termination of any such plan by the Pension Benefit Guaranty
Corporation.

 

58



--------------------------------------------------------------------------------

(c) Full payment has been made of all amounts which Borrower or any of its ERISA
Affiliates is required under ERISA and the Code to have paid under the terms of
each employee benefit plan as contributions to such plan as of the last day of
the most recent fiscal year of such plan ended prior to the date hereof, and no
accumulated funding deficiency (as defined in ERISA and the Code), whether or
not waived, exists with respect to any employee pension benefit plan, including
any penalty or tax described in Section 8.10(a) hereof and any deficiency with
respect to vested accrued benefits described in Section 8.10(d) hereof.

(d) The current value of all vested accrued benefits under all employee pension
benefit plans maintained by Borrower that are subject to Title IV of ERISA does
not exceed the current value of the assets of such plans allocable to such
vested accrued benefits, including any penalty or tax described in
Section 8.10(a) hereof and any accumulated funding deficiency described in
Section 8.10(c) hereof. The terms “current value” and “accrued benefit” have the
meanings specified in ERISA.

(e) Neither Borrower nor any of its ERISA Affiliates is or has ever been
obligated to contribute to any “multiemployer plan” (as such term is defined in
ERISA) that is subject to Title I of ERISA.

8.11 Bank Accounts.

All of the deposit accounts, investment accounts or other accounts in the name
of or used by Borrower maintained at any bank or other financial institution are
set forth in Schedule 6.3 to the Information Certificate, subject to the right
of Borrower to establish new accounts in accordance with Section 5.3(d) hereof
and Store Bank Accounts (which may be established at any time, subject to the
provisions of Section 6.3(a)(i)).

8.12 Regulation U.

Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

8.13 Investment Company Act.

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

8.14 OFAC.

Neither Borrower nor, to the best knowledge of Borrower, any Affiliate of
Borrower (a) is a Sanctioned Person, (b) does business in a Sanctioned Country
in violation of the economic sanctions of the United States administered by OFAC
or (c) does business in such country or with any such agency, organization or
person, in violation of the economic sanctions of the United States administered
by OFAC.

 

59



--------------------------------------------------------------------------------

8.15 Accuracy and Completeness of Information.

All information furnished by or on behalf of Borrower in writing to any Agent or
any Lender in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby, including all
information on the Information Certificate is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading. No event or circumstance has occurred which has had or could
reasonably be expected to have a Material Adverse Effect, which has not been
fully and accurately disclosed to Administrative Agent in writing.

8.16 Survival of Warranties; Cumulative.

All representations and warranties contained in this Agreement or any of the
other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Agents and Lenders on
the date of each additional borrowing or other credit accommodation hereunder
except to the extent that any such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
shall be conclusively presumed to have been relied on by Agents and Lenders
regardless of any investigation made or information possessed by any Agent or
any Lender. The representations and warranties set forth herein shall be
cumulative and in addition to any other representations or warranties which
Borrower shall now or hereafter give, or cause to be given, to any Agent or any
Lender. In no event shall the corporate officers of Borrower have any personal
liability to any Agent or any Lender if any of the representations and
warranties of Borrower in this Section 8 are false or misleading, absent fraud.

8.17 Exemption from Illinois Interest Act.

Borrower represents and warrants that, for the purposes of 815 Illinois Compiled
Statutes 205/4, the Loans and any Special Agent Advances constitute a business
loan.

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

9.1 Maintenance of Existence.

(a) Borrower shall at all times preserve, renew and keep in full force and
effect its corporate existence and rights and franchises with respect thereto
and maintain in full force and effect all permits, licenses, trademarks, trade
names, approvals, authorizations, leases and contracts necessary to carry on the
business as presently or proposed to be conducted.

(b) Borrower shall not change its name unless each of the following conditions
is satisfied: (ii) Administrative Agent shall have received not less than thirty
(30) days prior written notice from Borrower of such proposed change in its
corporate name, which notice shall accurately set forth the new name; and
(ii) Administrative Agent shall have received a copy of the amendment to the
Certificate of Incorporation of Borrower providing for the name change certified
by the Secretary of State of the jurisdiction of incorporation or organization
of Borrower as soon as it is available.

 

60



--------------------------------------------------------------------------------

(c) Borrower shall not change its chief executive office or its mailing address
or organizational identification number (or if it does not have one, shall not
acquire one) unless Administrative Agent shall have received not less than
thirty (30) days’ prior written notice from Borrower of such proposed change,
which notice shall set forth such information with respect thereto as
Administrative Agent may require and Administrative Agent shall have received
such agreements as Administrative Agent may reasonably require in connection
therewith. Borrower shall not change its type of organization, jurisdiction of
organization or other legal structure.

9.2 New Collateral Locations.

Borrower may only open any new location within the United States of America,
Canada or Puerto Rico provided Borrower has granted to Collateral Agent (i) a
perfected security interest in the Collateral at such location and (ii) a
Landlord Agreement in respect of such new location if required under the
definition of Eligible Inventory. From time to time, upon request of the
Collateral Agent, Borrower shall provide Collateral Agent with an accurate list
showing any new locations or closed locations since the last such listing
provided hereunder.

9.3 Compliance with Laws, Regulations, Etc.

(a) Borrower shall, and shall cause any Subsidiary to, at all times, comply in
all material respects with all laws, rules, regulations, licenses, Permits,
approvals and orders applicable to it and duly observe all requirements of any
foreign, Federal, State or local Governmental Authority, including ERISA, the
Code, the Occupational Safety and Health Act of 1970, as amended, the Fair Labor
Standards Act of 1938, as amended, and all statutes, rules, regulations, orders,
permits and stipulations relating to environmental pollution and employee health
and safety, including all of the Environmental Laws in each case where the
failure to so comply therewith or observe such requirements would have a
Material Adverse Effect. Without limitation of the preceding provisions of this
Section 9.3, Borrower shall (x) ensure that neither Borrower nor, to the best
knowledge of Borrower, any Affiliate of Borrower (i) becomes a Sanctioned
Person, (ii) does business in a Sanctioned Country in violation of the economic
sanctions of the United States administered by OFAC or (iii) does business in
such country or with any such agency, organization or person, in violation of
the economic sanctions of the United States administered by OFAC, and
(y) comply, and cause each of its Subsidiaries to comply, with all applicable
Bank Secrecy Act and anti-money laundering laws and regulations.

(b) Borrower shall give both oral and written notice to Administrative Agent
within five (5) Business Days of Borrower’s receipt of any notice of, or
Borrower’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the release, spill or discharge, threatened or actual, of any
Hazardous Material at any one of Borrower’s properties or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: (A) any material non-compliance with or material
violation of any Environmental Law by Borrower or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material or (C) the
generation, use, storage, treatment, manufacture, handling, production or
disposal of any Hazardous Materials or (D) any other environmental, health or
safety matter which has or would have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, whenever Administrative
Agent reasonably determines that there is non-compliance, or any condition which
requires any action by or on behalf of Borrower in order to avoid any material
non-compliance, with any Environmental Law, Borrower shall, at Administrative
Agent’s request and Borrower’s expense: (i) cause an independent environmental
engineer acceptable to Administrative Agent to conduct such tests of the site
where Borrower’s non-compliance or alleged non-compliance with such
Environmental Laws has occurred as to such non-compliance and prepare and
deliver to Administrative Agent a report as to such non-compliance setting forth
the results of such tests, a proposed plan for responding to any material
environmental problems described therein, and an estimate of the costs thereof
and (ii) provide to Administrative Agent a supplemental report of such engineer
whenever the scope of such non-compliance, or Borrower’s response thereto or the
estimated costs thereof, shall change in any material respect.

(d) Borrower shall indemnify and hold harmless Agents and Lenders and their
respective directors, officers, employees, agents, invitees, representatives,
successors and assigns, from and against any and all losses, claims, damages,
liabilities, costs, and expenses (including attorneys’ fees and legal expenses)
directly or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material, including the costs of
any required or necessary repair, cleanup or other remedial work with respect to
any property of Borrower and the preparation and implementation of any closure,
remedial or other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

9.4 Payment of Taxes and Claims.

Borrower shall, and shall cause any Subsidiary to, duly pay and discharge all
taxes, assessments, contributions and governmental charges upon or against it or
its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower or such Subsidiary, as the case may be, and with respect
to which adequate reserves have been set aside on its books. Borrower shall be
liable for any tax or penalties imposed on any Agent or any Lender as a result
of the financing arrangements provided for herein and Borrower agrees to
indemnify and hold Agents and Lenders harmless with respect to the foregoing,
and to repay to Administrative Agent, for the benefit of Agents and Lenders, on
demand the amount thereof, and until paid by Borrower such amount shall be added
and deemed part of the Loans, provided, that, nothing contained herein shall be
construed to require Borrower to pay any income or franchise taxes attributable
to the income of Lenders from any amounts charged or paid hereunder to Lenders.
The foregoing indemnity shall survive the payment of the Obligations and the
termination of this Agreement.

9.5 Insurance.

Borrower shall, and shall cause any Subsidiary to, at all times, maintain with
financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and

 

62



--------------------------------------------------------------------------------

all other insurance of the kinds and in the amounts customarily insured against
or carried by corporations of established reputation engaged in the same or
similar businesses and similarly situated. Said policies of insurance shall be
reasonably satisfactory to Administrative Agent as to form, amount and insurer.
Borrower shall furnish certificates, policies or endorsements to Administrative
Agent as Administrative Agent shall require as proof of such insurance, and, if
Borrower fails to do so, Administrative Agent is authorized, but not required,
to obtain after providing written notice thereof to Borrower such insurance with
respect to the Collateral at the expense of Borrower. All policies shall provide
for at least thirty (30) days prior written notice to Administrative Agent of
any cancellation or reduction of coverage. Administrative Agent may act as
attorney for Borrower in obtaining, and at any time an Event of Default exists
or has occurred and is continuing, adjusting, settling, amending and canceling
any such insurance which relates to the Collateral. Borrower shall cause
Collateral Agent to be named as a loss payee and each Agent an additional
insured (but without any liability for any premiums) under such insurance
policies relating to the Collateral and Borrower shall obtain non-contributory
lender’s loss payable endorsements to all such insurance policies in form and
substance satisfactory to Administrative Agent. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Collateral Agent as its interests may appear and further specify that
Collateral Agent shall be paid regardless of any act or omission by Borrower or
any of its Affiliates. Any insurance proceeds received by Collateral Agent at
any time shall be applied to payment of the Obligations in the order and manner
set forth in Section 6.4(a) hereof.

9.6 Financial Statements and Other Information.

(a) Borrower shall keep proper books and records in which true and complete
entries shall be made of all dealings or transactions of or in relation to the
Collateral and the business of Borrower and its Subsidiaries (if any) in
accordance with GAAP and Borrower shall furnish or cause to be furnished to
Administrative Agent: (i) within thirty-five days after the end of each fiscal
month, monthly unaudited consolidated financial statements (including in each
case balance sheets, statements of income and loss statements of cash flow and
statements of shareholders’ equity), all in reasonable detail, fairly presenting
the financial position and the results of the operations of Borrower and its
Subsidiaries, as of the end of and through such fiscal month and (ii) within
ninety (90) days after the end fiscal year, audited consolidated financial
statements and, if Borrower has any Subsidiaries, audited consolidating
financial statements of Borrower and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flow and
statements of shareholders’ equity), and the accompanying notes thereto, all in
reasonable detail, fairly presenting the financial position and the results of
the operations of Borrower and its Subsidiaries, as of the end of and for such
fiscal year, together with the opinion of independent certified public
accountants, which accountants shall be an independent accounting firm selected
by Borrower and reasonably acceptable to Lender, that such financial statements
have been prepared in accordance with GAAP, and present fairly the results of
operations and financial condition of Borrower and its subsidiaries as of the
end of and for the fiscal year then ended.

(b) Borrower shall promptly notify Administrative Agent in writing of the
details of (i) any material loss, damage, investigation, action, suit,
proceeding or claim relating to

 

63



--------------------------------------------------------------------------------

the Collateral or any other property which is security for the Obligations or
which has or would have a Material Adverse Effect and (ii) the occurrence of any
Event of Default or act condition or event which, with the passage of time or
giving of notice or both, would constitute an Event of Default.

(c) Borrower shall promptly after the sending or filing thereof furnish or cause
to be furnished to Administrative Agent copies of all reports which Borrower
sends to its stockholders generally and copies of all reports and registration
statements which Borrower files with the Securities and Exchange Commission, any
national securities exchange or the National Association of Securities Dealers,
Inc.

(d) Borrower shall furnish or cause to be furnished to Administrative Agent such
budgets, forecasts, projections and other information respecting the Collateral
and the business of Borrower, as Administrative Agent may, from time to time,
reasonably request. Administrative Agent is hereby authorized to deliver a copy
of any financial statement or any other information relating to the business of
Borrower to any court or other Governmental Authority or to any Lender or
Participant or to any prospective Lender or prospective Participant. Borrower
hereby irrevocably authorizes and directs all accountants or auditors to deliver
to Administrative Agent, at Borrower’s expense, copies of the financial
statements of Borrower and any reports or management letters prepared by such
accountants or auditors on behalf of Borrower and to disclose to any Agent or
any Lender such information as they may have regarding the business of Borrower.
Any documents, schedules, invoices or other papers delivered to any Agent or any
Lender may be destroyed or otherwise disposed of by such Agent or such Lender
one (1) year after the same are delivered to such Agent or such Lender, except
as otherwise designated by Borrower to such Agent or such Lender in writing.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

Borrower shall not, and shall not permit any Subsidiary to (and no Agent nor any
Lender authorizes Borrower to), directly or indirectly,

(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it if such merger or
consolidation results in a Change of Control;

(b) sell, assign, lease, transfer, abandon or otherwise dispose of any Capital
Stock or indebtedness to any other Person or any of its assets to any other
Person, except for

(i) sales of Inventory in the ordinary course of business,

(ii) the disposition of worn-out or obsolete Equipment so long as (A) any
proceeds are paid to Administrative Agent and (B) such sales do not involve
Equipment having an aggregate fair market value in excess of $2,000,000 for all
such Equipment disposed of in any fiscal year of Borrower;

(iii) sales or other dispositions by Borrower of assets in connection with the
closing or sale of a retail store location of Borrower in the ordinary

 

64



--------------------------------------------------------------------------------

course of Borrower’s business which consist of leasehold interests in the
premises of such store, the Equipment and fixtures located at such premises and
the books and records relating exclusively and directly to the operations of
such store; provided, that, as to each and all such sales, (A) on the date of,
and after giving effect to, any such sale, in any calendar year, Borrower shall
not have closed or sold retail store locations accounting for more than seven
and one-half (7 1/2%) percent of all sales of Borrower in the immediately
preceding twelve (12) month period, (B) Administrative Agent shall have received
not less than ten (10) Business Days prior written notice of such sale, which
notice shall set forth in reasonable detail satisfactory to Administrative
Agent, the parties to such sale or other disposition, the assets to be sold or
otherwise disposed of, the purchase price and the manner of payment thereof and
such other information with respect thereto as Administrative Agent may request,
(C) as of the date of such sale or other disposition and after giving effect
thereto, no Event of Default, or act, condition or event which with notice or
passage of time would constitute an Event of Default, shall exist or have
occurred, (D) such sale shall be on commercially reasonable prices and terms in
a bona fide arm’s length transaction, and (E) any and all net proceeds payable
or delivered to respect of such sale or other disposition shall be paid or
delivered, or caused to be paid or delivered, to Administrative Agent in
accordance with the terms of this Agreement either, at Administrative Agent’s
option, for application to the Obligations in accordance with the terms hereof
(except to the extent such proceeds reflect payment in respect of indebtedness
secured by a properly perfected first priority security interest in the assets
sold, in which case, such proceeds shall be applied to such indebtedness secured
thereby) or to be held by Administrative Agent as cash collateral for the
Obligations on terms and conditions acceptable to Administrative Agent;

(iv) sales of Capital Stock of Borrower pursuant to a Qualified Public Offering;
provided, that, (A) Borrower shall not (except as permitted by Section 9.11) pay
or be required to pay any dividends or repurchase or redeem such stock or make
any other payments in respect thereof on or prior to the end of the then current
term of this Agreement and (B) the terms of such Capital Stock and the purchase
and sale thereof shall otherwise be reasonably acceptable to Administrative
Agent in all respects;

(v) sales or other issuances of Capital Stock of Borrower to Borrower’s
directors, officers, employees and/or consultants pursuant to the Borrower’s
Restricted Stock Plan or any of Borrower’s other stock ownership arrangements
established for the benefit of such directors, officers, employees and/or
consultants;

(vi) sales of Capital Stock to existing shareholders of the Borrower or pursuant
to rights offerings to such existing shareholders; or

 

65



--------------------------------------------------------------------------------

(vii) any sale, release or other disposition of any interest of Borrower in the
Studio Gear trademark or any other intellectual property rights with respect to
that brand;

(c) form or acquire any subsidiaries; or

(d) agree to do any of the foregoing.

9.8 Encumbrances.

Borrower shall not, and shall not permit any Subsidiary to, create, incur,
assume, suffer or permit to exist any security interest, mortgage, pledge, lien,
charge or other encumbrance of any nature whatsoever on any of its assets or
properties, including the Collateral, except: (a) the security interests and
liens of Collateral Agent for itself and the benefit of Lenders; (b) liens
securing the payment of taxes, either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to Borrower or such Subsidiary, as the case may be and with
respect to which adequate reserves have been set aside on its books;
(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of Borrower’s or such Subsidiary’s
business to the extent: (i) such liens secure Indebtedness which is not overdue
or (ii) such liens secure Indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower or such Subsidiary, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;
(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material
respect with the use of such real property or ordinary conduct of the business
of Borrower or such Subsidiary as presently conducted thereon or materially
impair the value of the real property which may be subject thereto; (e) purchase
money security interests in Equipment (including Capital Leases) and purchase
money mortgages on real estate not to exceed $15,000,000 in the aggregate at any
time outstanding so long as such interests and mortgages do not apply to any
property of Borrower other than the Equipment or real estate so acquired, and
the indebtedness secured thereby does not exceed the cost of the Equipment or
real estate so acquired, and the indebtedness secured thereby does not exceed
the cost of the Equipment or real estate so acquired, as the case may be;
(f) liens or rights of setoffs or credit balances of Borrower with Credit Card
Processors as a result of fees and chargebacks; (g) deposits of cash with the
owner or lessor of retail store locations leased and operated by Borrower in the
ordinary course of the business of Borrower to secure the performance by
Borrower of its obligations under the terms of the lease for such premises;
(h) liens on assets of Borrower to secure indebtedness of Borrower permitted
under Section 9.9(d) below, provided, that, such liens shall be junior and
subordinate to the liens of Collateral Agent on terms and conditions acceptable
to Collateral Agent; (i) pledges and deposits of cash, Cash Equivalents or
investment securities by Borrower to secure indebtedness of Borrower permitted
under Section 9.9(g) hereof; provided, that, (i) the aggregate amount so pledged
or deposited, together with the amount of all Letter of Credit Accommodations
issued in connection with any Hedging Agreements, shall not in the aggregate
exceed $2,500,000, (ii) as of each of the thirty (30) days immediately preceding
the date of such pledge or deposit and after giving effect thereto, Excess
Availability shall not be less than

 

66



--------------------------------------------------------------------------------

$4,000,000, (iii) such pledge or deposit (or the right to demand such pledge or
deposit) shall be required by the other party to the Hedging Agreement as a
condition to it entering into such contract with Borrower and Administrative
Agent shall have received evidence thereof in form and substance satisfactory to
Administrative Agent and (iv) as of the date of such pledge or deposit and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing; and (j) the security interests and liens set forth
on Schedule 8.4 to the Information Certificate.

9.9 Indebtedness.

Borrower shall not, and shall not permit any Subsidiary to, incur, create,
assume, become or be liable in any manner with respect to, suffer or permit to
exist, any obligations or indebtedness, except:

(a) the Obligations (excluding those described in Section 9.9(g) below);

(b) trade obligations and normal accruals in the ordinary course of business not
yet due and payable, or with respect to which Borrower is contesting in good
faith the amount or validity thereof by appropriate proceedings diligently
pursued and available to Borrower and with respect to which adequate reserves
have been set aside on its books;

(c) purchase money indebtedness (including capital leases) to the extent not
incurred or secured by liens (including capital leases) in violation of any
other provision of this Agreement;

(d) indebtedness of Borrower for borrowed money (other than indebtedness
permitted under Section 9.9(c) above or Section 9.9(e) below) arising after the
date hereof owing to any person in an aggregate amount not to exceed $20,000,000
at any time outstanding; provided, that, as to each and all of such
indebtedness: (i) Administrative Agent shall have received not less than ten
(10) Business Days prior written notice of the intention to incur such
indebtedness, which notice shall set forth in reasonable detail satisfactory to
Administrative Agent, the amount of such indebtedness, the person to whom such
indebtedness will be owed, the interest rate, the schedule of repayments and
maturity date with respect thereto and such other information with respect
thereto as Administrative Agent may request, (ii) Administrative Agent shall
have received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such indebtedness, as duly
authorized, executed and delivered by the parties thereto, (iii) such
indebtedness shall be incurred by Borrower at commercially reasonable rates and
terms in a bona fide arm’s length transaction, (iv) if any of such indebtedness
is to be secured by any assets of Borrower, then (A) all of the terms and
conditions of such indebtedness and the person to whom such indebtedness is owed
shall be reasonably acceptable to Administrative Agent, (B) the security
interests and liens on the assets of Borrower in favor of such person to secure
such indebtedness shall be junior and subordinate to the security interests and
liens of Administrative Agent on such assets on terms and conditions reasonably
acceptable to Administrative Agent, and (C) Administrative Agent shall have
received, in form and substance satisfactory to Administrative Agent, an
intercreditor agreement between Administrative Agent and such person, as
acknowledged and agreed to by Borrower, duly authorized, executed and delivered
by such person and Borrower, providing for, inter alia,

 

67



--------------------------------------------------------------------------------

the parties’ relative rights and priorities with respect to the assets of
Borrower, (v) such indebtedness shall not at any time include terms and
conditions which in any manner adversely affect Agents or Lenders or any rights
of either Agent or Lenders as determined in good faith by Administrative Agent
and confirmed by Administrative Agent to Borrower in writing or which are more
restrictive or burdensome than the terms or conditions of any other indebtedness
of Borrower as in effect on the date hereof (other than the Obligations),
(vi) as of the date of incurring such indebtedness and after giving effect
thereto, no Event of Default shall exist or have occurred, (vii) Borrower may
only make regularly scheduled payments of principal and interest in respect of
such indebtedness, (viii) Borrower shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of the agreements with respect to such
indebtedness, except, that, Borrower may, after prior written notice to
Administrative Agent, amend, modify, alter or change the terms thereof so as to
extend the maturity thereof or defer the timing of any payments in respect
thereof, or to forgive or cancel a portion of such indebtedness (other than
pursuant to payments thereof), or to release any liens or security interests in
any assets of Borrower which secure such indebtedness (if any), or to reduce the
rate or any fees in connection therewith, or to make any covenants contained
therein less restrictive or burdensome as to Borrower or otherwise more
favorable to Borrower (as determined in good faith by Administrative Agent), or
(B) redeem, retire, defease, purchase or otherwise acquire such indebtedness, or
set aside or otherwise deposit or invest any sums for such purpose, and
(ix) Borrower shall furnish to Administrative Agent all notices or demands in
connection with such indebtedness either received by Borrower or on its behalf
promptly after the receipt thereof, or sent by Borrower on its behalf,
concurrently with the sending thereof, as the case may be;

(e) indebtedness of Borrower for borrowed money after the date hereof (other
than indebtedness permitted under Sections 9.9(c) and (d) above) arising after
the date hereof; provided, that, as to each and all of such indebtedness:
(i) Administrative Agent shall have received not less than ten (10) Business
Days prior written notice of the intention to incur such indebtedness, which
notice shall set forth in reasonable detail satisfactory to Administrative
Agent, the amount of such indebtedness, the person to whom such indebtedness
will be owed, the interest rate, the schedule of repayments and maturity date
with respect thereto and such other information with respect thereto as
Administrative Agent may request (ii) Administrative Agent shall have received
true, correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such indebtedness, as duly authorized,
executed and delivered by the parties thereto, (iii) such indebtedness shall be
incurred by Borrower at commercially reasonable rates and terms in a bona fide
arm’s length transaction, (iv) such indebtedness is and shall remain at all
times unsecured, (v) such indebtedness is, and shall be, subject and subordinate
in right of payment to the right of Administrative Agent to receive the prior
indefeasible payment and satisfaction in full of all of the Obligations, and
Borrower shall not make or be required to make payments in cash or other
immediately available funds or other property (but may make payment of interest
by issuing indebtedness on the same terms) at any time during the then current
term of this Agreement, (vi) Administrative Agent shall have received, in form
and substance satisfactory to Administrative Agent, a subordination agreement
between Administrative Agent and such person, as acknowledged and agreed to by
Borrower, duly authorized, executed and delivered by such person and Borrower,
providing for, inter alia the terms of the subordination in right of payment of
the indebtedness of Borrower to such person to the prior indefeasible payment
and satisfaction in full of all of the Obligations, (vii)

 

68



--------------------------------------------------------------------------------

such indebtedness shall not at any time include terms and conditions which in
any manner adversely affect Administrative Agent or any rights of Administrative
Agent as determined in good faith by Administrative Agent and confirmed by
Administrative Agent to Borrower in writing or which are more restrictive or
burdensome than the terms or conditions of any other indebtedness of Borrower as
in effect on the date hereof (other than the Obligations), (viii) as of the date
of incurring such indebtedness and after giving effect thereto, no Event of
Default shall exist or have occurred, (ix) Borrower shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of the agreements with
respect to such indebtedness, except, that, Borrower may, after prior written
notice to Administrative Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof or defer the timing of any payments in
respect thereof, or to forgive or cancel a portion of such indebtedness (other
than pursuant to Payments thereof), or to reduce the rate or any fees in
connection therewith, or to make any covenants contained therein less
restrictive or burdensome as to Borrower or otherwise more favorable to Borrower
(as determined in good faith by Administrative Agent), or (B) redeem, retire,
defease, purchase or otherwise acquire such indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and (x) Borrower shall
furnish to Administrative Agent all notices or demands in connection with such
indebtedness either received by Borrower or on its behalf promptly after the
receipt thereof, or sent by Borrower on its behalf, concurrently with the
sending thereof, as the case may be;

(f) obligations or indebtedness existing as of the date hereof set forth on
Schedule 9.9 to the Information Certificate, provided, that, (i) Borrower may
only make regularly scheduled payments of principal and interest in respect of
such indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such indebtedness as in effect on the date hereof,
(ii) Borrower shall not, directly or indirectly, (A) amend, modify, alter or
change the terms of such indebtedness or any agreement, document or instrument
related thereto as in effect on the date hereof, except, that, Borrower may,
after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof or defer the
timing of any payments in respect thereof, or to forgive or cancel a portion of
such indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or to release any of the
liens or security interests in any assets and properties of Borrower which
secure such indebtedness, or to make any covenants contained therein less
restrictive or burdensome as to Borrower or otherwise more favorable to Borrower
(as determined in good faith by Administrative Agent), or (B) redeem, retire,
defease, purchase or otherwise acquire such indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and (iii) Borrower shall
furnish to Administrative Agent all notices or demands in connection with such
indebtedness either received by Borrower or on its behalf, promptly after the
receipt thereof, or sent by Borrower or on its behalf, concurrently with the
sending thereof, as the case may be; and

(g) (A) contingent liabilities of Borrower pursuant to any Hedging Agreements
entered into by Borrower; provided that the aggregate principal notional amount
of indebtedness that may be subject to Hedging Agreements at any one time shall
not exceed $100,000,000 at any time. Notwithstanding any provision herein to the
contrary, no Affiliate of a Lender shall act as a counterparty to a Hedging
Agreement unless and until such Affiliate shall have entered into a written
agreement and acknowledgement in favor of Administrative Agent, in

 

69



--------------------------------------------------------------------------------

form and substance satisfactory to Administrative Agent, in which such Affiliate
agrees to be bound by the terms of this Agreement, in the capacity as a
counterparty to a Hedging Agreement, in the same manner as a Lender hereunder,
in the capacity as a counterparty to a Hedging Agreement and (B) contingent
liabilities of Borrower pursuant to any Other Hedging Agreements entered into by
Borrower; provided that (i) Lenders shall have been given a reasonable
opportunity to match the proposed terms of the Other Hedging Agreements prior to
Borrower entering into the Other Hedging Agreements and (ii) the aggregate
principal notional amount of indebtedness that may be subject to Other Hedging
Agreements at any one time shall not exceed $25,000,000.

9.10 Loans, Investments, Etc.

Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, make, or suffer or permit to exist, any loans or advance money or
property to any person, or any investment in (by capital contribution, dividend
or otherwise) or purchase or repurchase the Capital Stock or indebtedness or all
or a substantial part of the assets or property of any Person, or guarantee,
assume, endorse or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person, or agree to
do any of the foregoing, except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) investments in Cash Equivalents, provided, that, as to any of the foregoing,
unless waived in writing by Administrative Agent, Borrower shall take such
actions as are deemed necessary by Administrative Agent to perfect the security
interest of Collateral Agent in such investments;

(c) loans and advances by Borrower to employees of Borrower not to exceed the
principal amount of $500,000 in the aggregate at any time outstanding for
reasonable and necessary work-related travel or other ordinary business expenses
to be incurred by employees in connection with their work for Borrower;

(d) the existing loans, advances and guarantees by Borrower outstanding as of
the date hereof as set forth on Schedule 9.10 to the Information Certificate;
provided, that, as to such loans, advances and guarantees, (i) Borrower shall
not directly or indirectly, (A) amend, modify, alter or change the term of such
loans, advances or guarantees or any agreement, document or instrument related
thereto, or (B) as to such guarantees, redeem, retire, defease, purchase or
otherwise acquire such guarantee or set aside or otherwise deposit or invest any
sums for such purpose and (ii) Borrower shall furnish to Administrative Agent
all notices, demands or other materials in connection with such loans, advances
or guarantees either received by Borrower or on its behalf, promptly after the
receipt thereof, or sent by Borrower or on its behalf, concurrently with the
sending thereof, as the case may be; and

(e) loans by Borrower, to the extent they are permitted by applicable law, to
officers or directors of Borrower not to exceed $15,000,000 in the aggregate at
any time, provided, that, with respect to any such loan, (i) the officer or
director shall have executed and

 

70



--------------------------------------------------------------------------------

delivered to the Borrower a promissory note in form and substance sufficient to
evidence the loan, (ii) the loan shall be recorded on the books and records of
Borrower in a manner satisfactory to Administrative Agent, (iii) the proceeds of
the loan shall be used either to purchase common or preferred stock in the
Borrower, or to finance the exercise of restricted stock options, together with
the ordinary income tax attributable to such exercise (provided, that the
aggregate outstanding amount of such loans used to finance tax liabilities shall
at no time exceed $7,500,000), (iv) the stock so purchased shall be pledged by
such officer or director to the Borrower as security for the loan, (v) the
maturity date of the loan shall not be more than ten (10) years from the date
the loan is made and (vi) the interest rate on the loan shall be sufficient
under regulations promulgated by the Internal Revenue Service to prevent such
loan from being treated as a below-market loan causing the attribution to such
officer or director of income as a result of the loan transaction; and

(f) other loans, advances and/or investments as long as (i) no Event of Default
has occurred and is continuing at the time of such loan, advance or investment,
(ii) the average Excess Availability for the preceding twelve months most
recently ended shall not have been less than thirty percent (30%) of the lesser
of (A) the average amount of the Loans available to Borrower during such period
based on the formula set forth in Section 2.1(a) hereof, subject to the
sublimits and Availability Reserves established by Agents hereunder and (B) the
Maximum Credit then in effect and (iii) after giving pro forma effect to any
such loans, advances and/or investments, projected Excess Availability as of the
end of each of the immediately following twelve months shall be not less than
twenty-five percent (25%) of the lesser of (A) the amount of the Loans available
to Borrower as of such time based on the formula set forth in Section 2.1(a)
hereof, subject to the sublimits and Availability Reserves from time to time
established by Agents hereunder and (B) the Maximum Credit, and (iv) any assets
acquired in connection with any investment shall not be eligible to be included
in the Borrowing Base until the Administrative Agent shall have had the
opportunity to conduct such due diligence as the Administrative Agent may
require, the results of the which shall be satisfactory to the Agents.

9.11 Dividends and Redemptions. Borrower shall not, directly or indirectly,
declare or pay any dividends on account of any shares of class of Capital Stock
of Borrower now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of Capital Stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration
other than common stock or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except, that

(a) Borrower may repurchase shares of Capital Stock of Borrower from any former
employee of Borrower (or in connection with any severance arrangement with any
employee) to the extent such Capital Stock was obtained by such employee
pursuant to the exercise of a stock option or any other employee stock purchase
arrangement granted in the ordinary course of the business of Borrower;
provided, that, (i) no Default or Event of Default shall exist or have occurred
at the time of or after giving effect to any such payments, (ii) the aggregate
amount paid by Borrower (including any amount forgiven by Borrower with respect
to any loan or advance made to any such employees under clause (e) of
Section 9.10) to all such

 

71



--------------------------------------------------------------------------------

former employees of Borrower shall not in any twelve (12) month period exceed
$25,000,000 less the amount of any payments which are made in such period under
Section 9.11(c) below and which are not funded from a Qualified Public Offering,
(iii) as of the date of any such payments, the daily average of the Excess
Availability for the immediately preceding thirty (30) consecutive day period
shall be not less than $7,500,000, and (iv) there shall be no limitation on the
right of Borrower to make such purchases using net cash proceeds of a Qualified
Public Offering; and

(b) Borrower may declare and pay dividends in respect of the Capital Stock of
Borrower constituting common stock, provided, that, each of the following
conditions is satisfied: (i) no Default or Event of Default shall exist or have
occurred at the time of or after giving effect to any such dividends, (ii) any
dividends shall be out of funds legally available therefor, (iii) after giving
pro forma effect to any such dividends, Excess Availability shall be not less
than twenty percent (20%) of the lesser of (A) the amount of the Loans available
to Borrower as of such time based on the formula set forth in Section 2.1(a)
hereof, subject to the sublimits and Availability Reserves from time to time
established by Agents hereunder and (B) the Maximum Credit, (iv) projected
Excess Availability as of the end of each of the subsequent twelve month periods
shall be not less than twenty percent (20%) of the lesser of (A) the amount of
the Loans available to Borrower as of such time based on the formula set forth
in Section 2.1(a) hereof, subject to the sublimits and Availability Reserves
from time to time established by Agents hereunder, and (B) the Maximum Credit,
and (v) Administrative Agent shall have received not less than ten (10) Business
Days prior written notice of the intention of Borrower to pay such dividends
specifying the amount of such dividends which Borrower intends to pay, together
with projections of Excess Availability supported by a set of 12 month financial
statements (including profit and loss, balance sheet and cash flow statements)
prepared on a basis reasonably acceptable to the Administrative Agent and
Lenders (not to be unreasonably withheld); and

(c) Borrower may declare and pay any accrued and unpaid dividends, or redeem or
retire any shares of Capital Stock of Borrower (in addition to any dividends
permitted under Section 9.11(a) and (b) above), provided, that, each of the
following conditions is satisfied: (i) no Default or Event of Default shall
exist or have occurred at the time of or after giving effect to any such
payments, (ii) any such payments shall be out of funds legally available
therefor, (iii) all such payments shall either (A) be made solely with the net
cash proceeds received by Borrower from a Qualified Public Offering or (B) be
limited to an amount in any twelve (12) month period of $25,000,000 less any
amounts paid during such period under Section 9.11(a) above, provided that, as
of the date of any payment under this Section 9.11(c)(iii)(B), (1) the daily
average of the Excess Availability for the immediately preceding thirty
(30) consecutive day period shall be not less than $7,500,000, and
(iv) Administrative Agent shall have received not less than five (5) Business
Days prior written notice of the intention of Borrower to make such payments
specifying the amount of such payments which Borrower intends to make.

(d) In connection with any stockholder rights agreement or rights plan adopted
by Borrower’s Board of Directors (commonly referred to as a “poison pill”)
Borrower may declare and pay a dividend in respect of the Capital Stock of
Borrower, consisting, with respect to each share of such Capital Stock, solely
of the right to purchase a specified fraction of a share of a newly created
junior preferred stock, such specified fraction of a share of preferred stock to
have equivalent voting and dividend rights as one whole share of common stock.

 

72



--------------------------------------------------------------------------------

9.12 Transactions with Affiliates.

Borrower shall not directly or indirectly, (a) purchase, acquire or lease any
property from or sell, transfer or lease any property to, any officer, employee,
shareholder, director, agent or any other affiliate of Borrower, except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms no less favorable to Borrower than
Borrower would obtain in a comparable arm’s length transaction with a person who
is not an Affiliate or (b) make any payments of management, consulting or other
fees for management or similar services, or of any Indebtedness owing to any
officer, employee, shareholder, director or other person affiliated with
Borrower except reasonable compensation to officers, employees and directors for
services rendered to Borrower in the ordinary course of business.

9.13 Credit Card Agreements.

Borrower shall (a) observe and perform all material terms, covenants, conditions
and provisions of the Credit Card Agreements to be observed and performed by it
at the times set forth therein; (b) not do, permit, suffer or refrain from doing
anything, as a result of which there could be a default under or breach of any
of the terms of any of the Credit Card Agreements and (c) at all times maintain
in full force and effect the Credit Card Agreements and not terminate, cancel,
surrender, modify, amend, waive or release any of the Credit Card Agreements, or
consent to or permit to occur any of the foregoing; except, that, Borrower may
terminate or cancel any of the Credit Card Agreements in the ordinary course of
the business of Borrower, provided, that, Borrower shall give each Agent not
less than fifteen (15) days prior written notice of its intention to so
terminate or cancel any of the Credit Card Agreements; (d) not enter into any
new Credit Card Agreements with any new Credit Card Issuer unless (i) each Agent
shall have received not less than thirty (30) days prior written notice of the
intention of Borrower to enter into such agreement (together with such other
information with respect thereto as any Agent may reasonably request) and
(ii) Borrower delivers, or causes to be delivered to Collateral Agent, a Credit
Card Notification in favor of Collateral Agent, (e) give each Agent immediate
written notice of any Credit Card Agreement entered into by Borrower after the
date hereof, together with a true, correct and complete copy thereof and such
other information with respect thereto as any Agent may reasonably request; and
(f) furnish to each Agent, promptly upon the request of any Agent, such
information and evidence as any Agent may reasonably request from time to time
concerning the observance, performance and compliance by Borrower or the other
party or parties thereto with the terms, covenants or provisions of the Credit
Card Agreements.

9.14 Minimum Excess Availability.

Borrower shall, at all times, have and maintain Excess Availability of not less
than ten percent (10%) of the lesser of (i) the amount of the Loans available to
Borrower as of such time based on the formula set forth in Section 2.1(a)
hereof, subject to the sublimits and Availability Reserves from time to time
established by Agents hereunder and (ii) the Maximum Credit; provided, that
Excess Availability shall not be less than $20,000,000 at any time.

 

73



--------------------------------------------------------------------------------

9.15 Compliance with ERISA.

(a) Borrower shall not with respect to any “employee benefit plans” maintained
by Borrower or any of its ERISA Affiliates: (i) terminate any of such employee
pension plans so as to incur any liability to the Pension Benefit Guaranty
Corporation established pursuant to ERISA, (ii) allow or suffer to exist any
prohibited transaction involving any of such employee benefit plans or any trust
created them-under which would subject Borrower or such ERISA Affiliate to a tax
or penalty or other liability on prohibited transactions imposed under the Code
or ERISA, (iii) fail to pay to any such employee benefit plan any contribution
which it is obligated to pay under ERISA, the Code or the term of such plan,
(iv) allow or suffer to exist any accumulated funding deficiency, whether or not
waived, with respect to any such employee benefit plan, (v) allow or suffer to
exist any occurrence of a reportable event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any such employee benefit plan that is a single employer plan,
which termination could result in any liability to the Pension Benefit Guaranty
Corporation or (ii) incur any withdrawal liability with respect to any
multiemployer pension plan.

(b) As used in this Section 9.15, the term “employee pension benefit plans,”
“employee benefit plans”, “accumulated funding deficiency” and “reportable
event” shall have the respective meanings assigned to them in ERISA, and the
term “prohibited transaction” shall have the meaning assigned to it in the Code
and ERISA.

9.16 Costs and Expenses.

Borrower shall pay to each Agent on demand all reasonable costs, expenses,
filing fees and taxes paid or payable in connection with the preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defense of the Obligations, Collateral Agent’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including, but not limited to:
(a) all costs and expenses of filing or recording (including Uniform Commercial
Code financing statement filing taxes and fees, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable); (b) all reasonable
appraisal fees and search fees; (c) costs and expenses of remitting loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining the Blocked Accounts, together with each Agent’s customary charges
and fees with respect thereto; (d) charges, fees or expenses charged by any bank
or LC Issuer in connection with the Letter of Credit Accommodations;
(e) reasonable costs and expenses of preserving and protecting the Collateral;
(f) costs and expenses paid or incurred in connection with obtaining payment of
the Obligations, enforcing the security interests and liens of Collateral Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against any Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including, without limitation,
preparations for and consultations concerning any such matters); (g) all
reasonable out-of-pocket expenses and costs heretofore and from time to time
hereafter incurred by Collateral Agent during the course of periodic field
examinations of the Collateral and Borrower’s operations, to the extent required
under Section 7.6 hereof, and (h) the fees and disbursements of counsel
(including legal assistants) to Agents and Lenders in connection with any of the
foregoing.

 

74



--------------------------------------------------------------------------------

9.17 Further Assurances.

At the request of any Agent at any time and from time to time, Borrower shall,
at its expense, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be necessary or proper to evidence, perfect,
maintain and enforce the security interests and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other Financing Agreements. Administrative Agent may at
any time and from time to time request a certificate from an officer of Borrower
representing that all conditions precedent to the making of Loans and providing
Letter of Credit Accommodations contained herein are satisfied. In the event of
such request by Administrative Agent, Agents and Lenders may, at Administrative
Agent’s option, cease to make any further Loans or provide any further Letter of
Credit Accommodations until Administrative Agent has received such certificate
and, in addition, Administrative Agent has determined that such conditions are
satisfied.

 

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default.

The occurrence or existence of any one or more of the following events is
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

(a) (i) Borrower fails to pay any of the Obligations within three (3) Business
Days after the same becomes due and payable or (ii) Borrower or any Obligor
fails to perform any of the covenants contained in Sections 5.3(d), 9.1, 9.2,
9.3, 9.4, 9.6, 9.13, 9.14, 9.15 and 9.16 of this Agreement and such failure
shall continue for ten (10) days; provided, that, such ten (10) day period shall
not apply in the case of: (A) any failure to observe any such covenant which is
not capable of being cured at all or within such ten (10) day period or which
has been the subject of a prior failure within a six (6) month period (provided
that if an Event of Default has occurred as a result of the Borrower’s failure
to comply with the provisions of Section 9.14, then, except as provided in the
subsequent proviso, to the extent that the Borrower receives a cash capital
contribution in a sufficient amount to cure such Event of Default (to the extent
such Event of Default may be cured by a cash capital contribution), which
additional cash capital contribution shall be received within fifteen (15) days
of the date upon which the Borrower has knowledge of the occurrence of such
Event of Default, then upon timely satisfaction of the foregoing provisions in
this proviso, such Event of Default shall be deemed cured or waived; provided
further that if the right to so cure any Event of Default under Section 9.14 has
been exercised on two occasions in any fiscal year or on six (6) occasions after
the Closing Date, then no further cure of such failure hereunder may be made, or
shall be required to be accepted by the Agents and the Lenders, during the
remainder of such fiscal year or during the remaining term of this Agreement, as
applicable); or (B) an intentional breach by Borrower or any Obligor of any such
covenant, or (iii) Borrower fails to perform any of the terms, covenants,
conditions or provisions contained in this Agreement or any of the other
Financing Agreements other than those described in Sections 10.1(a)(i) and
10.1(a)(ii) above;

 

75



--------------------------------------------------------------------------------

(b) any representation, warranty or statement of fact made by Borrower to any
Agent or any Lender in this Agreement, the other Financing Agreements or any
other agreement, schedule, confirmatory assignment or otherwise shall when made
or deemed made be false or misleading in any material respect;

(c) any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favor of any Agent or any Lender;

(d) any judgment for the payment of money is rendered against Borrower or any
Obligor in excess of $5,000,000 in any one case or in excess of $10,000,000 in
the aggregate and shall remain undischarged or unvacated for a period in excess
of forty-five (45) days or execution shall at any time not be effectively
stayed, or any judgment other than for the payment of money, or injunction,
attachment, garnishment or execution is rendered against Borrower or any Obligor
or any of their assets;

(e) any Obligor (being a natural person or a general partner of an Obligor which
is a partnership) dies or Borrower or any Obligor, which is a partnership,
limited liability company, limited liability partnership or a corporation,
dissolves or suspends or discontinues doing business;

(f) Borrower or any Obligor becomes insolvent (however defined or evidenced),
makes an assignment for the benefit of creditors, makes or sends notice of a
bulk transfer or calls a meeting of its creditors or principal creditors;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Borrower or any Obligor or all or any part of its properties and
such petition or application is not dismissed within sixty (60) days after the
date of its filing or Borrower or any Obligor shall file any answer admitting or
not contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Borrower or any Obligor or for all or any part of its property; or

(i) any default by Borrower or any Obligor under any agreement, document or
instrument relating to any indebtedness for borrowed money owing to any person
other than Agent and Lenders, or any capitalized lease obligations, contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any

 

76



--------------------------------------------------------------------------------

person other than Agents and Lenders, in any case in an amount in excess of
$5,000,000, which default continues for more than the applicable cure period, if
any, with respect thereto, or any default by Borrower or any Obligor under any
material contract, lease, license or other obligation to any person other than
Agents and Lenders, which default continues for more than the applicable cure
period, if any, with respect thereto;

(j) any Change of Control;

(k) the indictment or threatened indictment of Borrower or any Obligor under any
criminal statute. or commencement or threatened commencement of criminal or
civil proceedings against Borrower or any Obligor, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
any of the property of Borrower or such Obligor; or

(l) there shall be an event of default under any of the other Financing
Agreements.

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agents and Lenders shall have all rights and remedies provided in this
Agreement, the other Financing Agreements, the UCC and other applicable law, all
of which rights and remedies may be exercised without notice to or consent by
Borrower or any Obligor, except as such notice or consent is expressly provided
for hereunder or required by applicable law. All rights, remedies and powers
granted to Agents and Lenders hereunder, under any of the other Financing
Agreements, the UCC or other applicable law, are cumulative, not exclusive, and
enforceable, in Administrative Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Borrower or of this Agreement or any
of the other Financing Agreements. Administrative Agent may, in accordance with
the terms hereof, at any time or times, proceed directly against Borrower or any
Obligor to collect the Obligations without prior recourse to any Obligor or any
of the Collateral.

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Administrative Agent may, in its discretion, or
upon the direction of Required Lenders shall, and, without limitation,
(i) accelerate the payment of all Obligations and demand immediate payment
thereof to Administrative Agent for itself and for the ratable benefit of
Lenders (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), (ii) with or without judicial process or the aid
or assistance of others, direct Collateral Agent to, and Collateral Agent shall,
enter upon any premises on or in which any of the Collateral may be located and
take possession of the Collateral or complete processing, manufacturing and
repair of all or any portion of the Collateral, (iii) require Borrower, at
Borrower’s expense, to assemble and make available to Collateral Agent any part
or all of the Collateral at any place and time designated by Collateral Agent,
(iv) direct Collateral Agent to, and Collateral Agent shall, collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral, (v) direct
Collateral Agent to, and Collateral Agent shall, remove any or all of

 

77



--------------------------------------------------------------------------------

the Collateral from any premises on or in which the same may be located for the
purpose of effecting the sale, foreclosure or other disposition thereof or for
any other purpose, (vi) direct Collateral Agent to, and Collateral Agent shall,
sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including entering into contracts with respect thereto, public or
private sales at any exchange, broker’s board, at any office of Collateral Agent
or elsewhere) at such prices or terms as Collateral Agent may deem reasonable,
for cash, upon credit or for future delivery, with the Collateral Agent having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Borrower, which right or equity of redemption is hereby expressly waived and
released by Borrower (vii) direct the Collateral Agent to conduct one or more
going out of business sales, in the Collateral Agent’s own right or by one or
more agents and contractors. The Collateral Agent and any such agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such agent or contractor); any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Collateral Agent or such agent or contractor and
neither the Borrower nor any Person claiming under or in right of any Borrower
shall have any interest therein; and/or (vii) terminate this Agreement. If any
of the Collateral is sold or leased by Collateral Agent upon credit terms or for
future delivery, the Obligations shall not be reduced as a result thereof until
payment therefor is finally collected by Collateral Agent. If notice of
disposition of Collateral is required by law, ten (10) days prior notice by
Collateral Agent to Borrower designating the time and place of any public sale
or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
Borrower waives any other notice. In the event any Agent institutes an action to
recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, Borrower waives the posting of any bond which might otherwise be
required. At any time an Event of Default exists or has occurred and is
continuing, upon Administrative Agent’s request, Borrower will either, as
Administrative Agent shall specify, furnish cash collateral to the LC Issuer to
be used to secure and fund Agent’s reimbursement obligations to the LC Issuer in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Administrative Agent for the Letter of Credit Accommodations. Such cash
collateral shall be in the amount equal to one hundred ten (110%) percent of the
amount of the Letter of Credit Accommodations plus the amount of any fees and
expenses payable in connection therewith through the end of the expiration of
such Letter of Credit Accommodations.

(c) To the extent that applicable law imposes duties on any Agent or any Lender
to exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), Borrower acknowledges and agrees that it is not
commercially unreasonable for Agents and Lenders (i) to fail to incur expenses
reasonably deemed significant by any Agent or any Lender to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against

 

78



--------------------------------------------------------------------------------

Collateral, (iv) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other persons,
whether or not in the same business as Borrower for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agents and Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Collateral Agent, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Collateral Agent in the collection or disposition of any
of the Collateral. Borrower acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by Collateral
Agent would not be commercially unreasonable in Collateral Agent’s exercise of
remedies against the Collateral and that other actions or omissions by any Agent
or any Lender shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section. Without limitation of the foregoing,
nothing contained in this Section shall be construed to grant any rights to
Borrower or to impose any duties on any Agent or any Lender that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

(d) For the purpose of enabling Agents to exercise the rights and remedies
hereunder, Borrower hereby grants to Agents, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to Borrower) to use, assign, license or sublicense any of the
trademarks, service-marks, trade names, business names, trade styles, designs,
logos and other source of business identifiers and other Intellectual Property,
general intangibles and other assets described in Section 5.2 of this Agreement,
now owned or hereafter acquired by Borrower, wherever the same maybe located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

(e) Administrative Agent may apply the cash proceeds of Collateral actually
received by Collateral Agent from any sale, lease, foreclosure or other
disposition of the Collateral to payment of the Obligations, in whole or in part
and in such order as Administrative Agent may elect, whether or not then due.
Borrower shall remain liable to Agents and Lenders for the payment of any
deficiency with interest at the highest rate provided for herein and all costs
and expenses of collection or enforcement, including attorneys’ fees and legal
expenses.

(f) Without limiting the foregoing, upon the occurrence of a Default or Event of
Default, Administrative Agent may, at its option, or upon the direction of
Required Lenders shall, without notice, (i) cease making Loans or arranging for
Letter of Credit Accommodations or reduce the lending formulas or amounts of
Revolving Loans and Letter of Credit Accommodations available to Borrower and/or
(ii) terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Agents and Lenders to Borrower.

 

79



--------------------------------------------------------------------------------

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of Illinois (without giving effect to
principles of conflicts of law).

(b) Borrower, Agents and Lenders irrevocably consent and submit to the
non-exclusive jurisdiction of the Circuit Court of Cook County, Illinois and the
United States District Court for the Northern District of Illinois and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Agents and Lenders shall
have the right to bring any action or proceeding against Borrower or its
property in the courts of any other jurisdiction which Administrative Agent
deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against Borrower or its property).

(c) Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth herein and service so made
shall be deemed to be completed five (5) days after the same shall have been so
deposited in the U.S. mails, or, at Administrative Agent’s option, by service
upon Borrower in any other manner provided under the rules of any such courts.
Within thirty (30) days after such service, Borrower shall appear in answer to
such process, failing which Borrower shall be deemed in default and judgment may
be entered by Administrative Agent against Borrower for the amount of the claim
and other relief requested.

(d) BORROWER, AGENTS AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT
OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER, AGENTS AND LENDERS
EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF

 

80



--------------------------------------------------------------------------------

ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT BORROWER OR
LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

(e) Agents and Lenders shall not have any liability to Borrower (whether in
tort, contract, equity or otherwise) for losses suffered by Borrower in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on such Agent and such Lender,
that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct of such Agent or such Lender. In any such
litigation, Agents and Lenders shall be entitled to the benefit of the
rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement.

11.2 Waiver of Notices.

Borrower hereby expressly waives demand, presentment, protest and notice of
protest and notice of dishonor with respect to any and all instruments and
chattel paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on
Borrower which any Agent or any Lender may elect to give shall entitle Borrower
to any other or further notice or demand in the same, similar or other
circumstances.

11.3 Amendments and Waivers.

(a) Except for actions expressly permitted to be taken by any Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Agreement, or any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by an authorized officer of Administrative Agent and
Borrower, and by Required Lenders or all affected Lenders, as applicable. Except
as set forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Required Lenders.

(b) No amendment, modification, termination or waiver of or consent with respect
to any provision of this Agreement that (i) increases the percentage advance
rates set forth in Section 2.1(a) hereof, makes less restrictive the
nondiscretionary criteria for exclusion from “Eligible Inventory” set forth in
the definition of such term, or (ii) amends Section 12.8 hereof or amends the
maximum dollar amount in Section 12.11(a)(i) hereof shall be effective unless
the same shall be in writing and signed by Administrative Agent, each of the
Lenders and Borrower. No amendment, modification, termination or waiver of or
consent with respect to any provision of this Agreement that waives compliance
with the conditions precedent set forth in Section 4.2 to the making of any
Revolving Loan or the incurrence of any Letter of Credit Accommodation shall be
effective unless the same shall be in writing and signed by Administrative
Agent, Required Lenders and Borrower. Notwithstanding anything contained in

 

81



--------------------------------------------------------------------------------

this Agreement to the contrary, no waiver or consent with respect to any Event
of Default shall be effective for purposes of the conditions precedent to the
making of Revolving Loans or the incurrence of Letter of Credit Accommodations
set forth in Section 4.2 unless the same shall be in writing and signed by
Administrative Agent, Required Lenders and Borrower.

(c) No amendment, modification, termination or waiver shall, unless in writing
and signed by Administrative Agent and each Lender directly affected thereby:
(i) increase the principal amount of such Lender’s Commitment over the amount
then in effect; (ii) reduce the principal of, rate of interest on or fees
payable with respect to any Loan or Letter of Credit Accommodations of any
affected Lender; (iii) extend any scheduled payment date or final maturity date
of the principal amount of any Loan of any affected Lender; (iv) waive, forgive,
defer, extend or postpone any payment of interest or fees as to any affected
Lender; (v) release any Obligor except as otherwise permitted herein (which
action shall be deemed to directly affect all Lenders); (vi) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder (which action shall be deemed to directly effect all Lenders);
(vii) amend or waive this Section 11.3 or the definition of the term “Required
Lenders” insofar as such definition affects the substance of this Section 11.3;
or (viii) permit the assignment or transfer by Borrower of any of its right and
obligations hereunder (which action shall be deemed to directly affect all
Lenders).

(d) No amendment, modification, termination or waiver shall, unless otherwise
permitted by this Agreement or unless consented to in writing and signed by
Administrative Agent and all Lenders, (i) release, or permit Borrower or any
Obligor to sell or otherwise dispose of, all or substantially all of the
Collateral, or release any Obligor from any guaranty of any or all of the
Obligations or (ii) amend Section 6.4(a) hereof.

(e) Agents and Lenders shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or their rights, powers
and/or remedies unless such waiver shall be in writing and signed as provided
herein. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by any Agent or any Lender of any right, power and/or
remedy on any one occasion shall not be construed as a bar to or waiver of any
such right, power and/or remedy which any Agent or any Lender would otherwise
have on any future occasion, whether similar in kind or otherwise.

(f) The consent of each Agent shall be required for any amendment, waiver or
consent affecting the rights or duties of such Agent hereunder or under any of
the other Financing Agreements, in addition to the consent of the Lenders
otherwise required by this Section.

(g) The consent of Swing Line Lender shall be required for any amendment, waiver
or consent affecting the rights or duties of the Swing Line Lender in its
capacity as such.

11.4 Waiver of Counterclaims.

Borrower waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other than compulsory counterclaims) in any action
or proceeding with respect to this Agreement, the Obligations, the Collateral or
any matter arising therefrom or relating hereto or thereto.

 

82



--------------------------------------------------------------------------------

11.5 Indemnification.

Borrower shall indemnify and hold each Agent and each Lender, and their
respective directors, agents, employees and counsel, harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses imposed on,
incurred by or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel except for any such losses, claims, liabilities, costs or expenses
resulting from the gross negligence or willful misconduct of any Agent or any
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in this Section may be unenforceable because it violates
any law or public policy, Borrower shall pay the maximum portion which it is
permitted to pay under applicable law to Agents and Lenders in satisfaction of
indemnified matters under this Section. The foregoing indemnity shall survive
the payment of the Obligations and the termination of this Agreement.

 

SECTION 12. THE AGENTS

12.1 Appointment, Powers and Immunities.

Each Lender (including any Lender in its capacity as a counterparty to a Hedging
Agreement) irrevocably designates, appoints and authorizes Wells Fargo to act as
both Administrative Agent and Collateral Agent, hereunder and under the other
Financing Agreements with such powers as are specifically delegated to
Administrative Agent and Collateral Agent, respectively by the terms of this
Agreement and of the other Financing Agreements, together with such other powers
as are reasonably incidental thereto. Agents (a) shall have no duties or
responsibilities except those expressly set forth in this Agreement and in the
other Financing Agreements, and shall not by reason of this Agreement or any
other Financing Agreement be a trustee or fiduciary for any Lender (including
any Lender in its capacity as a counterparty to a Hedging Agreement or provider
of Bank Products and Cash Management Services); (b) shall not be responsible to
Lenders (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services) for any
recitals, statements, representations or warranties contained in this Agreement
or in any of the other Financing Agreements, or in any certificate or other
document referred to or provided for in, or received by any of them under, this
Agreement or any other Financing Agreement, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Financing Agreement or any other document referred to or provided for
herein or therein or for any failure by Borrower or any Obligor or any other
Person to perform any of its obligations hereunder or thereunder; and (c) shall
not be responsible to Lenders (including any Lender in its capacity as a
counterparty to a Hedging Agreement or provider of Bank Products and Cash
Management Services) for any action taken

 

83



--------------------------------------------------------------------------------

or omitted to be taken by it hereunder or under any other Financing Agreement or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Each Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith. Agents may
deem and treat the payee of any note as the holder thereof for all purposes
hereof unless and until the assignment thereof pursuant to an agreement (if and
to the extent permitted herein) in form and substance satisfactory to Agents
shall have been delivered to and acknowledged by Agents.

12.2 Reliance by Agents.

Each Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telecopy, telex, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by such
Agent. As to any matters not expressly provided for by this Agreement or any
other Financing Agreement, each Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder or thereunder in accordance with
instructions given by the Required Lenders or all Lenders as is required in such
circumstance, and such instructions of such Agent and any action taken or
failure to act pursuant thereto shall be binding on all Lenders.

12.3 Events of Default.

(a) Agents shall not be deemed to have knowledge or notice of the occurrence of
an Event of Default or other failure of a condition precedent to the Loans and
Letter of Credit Accommodations hereunder, unless and until the respective Agent
has received written notice from a Lender, or Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”. In the event that Administrative
Agent receives such a Notice of Default or Failure of Condition, Administrative
Agent shall give prompt notice thereof to the Lenders. Each Agent shall (subject
to Section 12.7) take such action with respect to any such Event of Default or
failure of condition precedent as shall be directed by the Required Lenders.
Notwithstanding the existence or occurrence and continuance of an Event of
Default or any other failure to satisfy any of the conditions precedent set
forth in Section 4 of this Agreement to the contrary, Administrative Agent may,
but shall have no obligation to, continue to make Revolving Loans and issue or
cause to be issued Letter of Credit Accommodations for the ratable account and
risk of Lenders from time to time if Administrative Agent believes making such
Revolving Loans or issuing or causing to be issued such Letter of Credit
Accommodations is in the best interests of Lenders.

(b) Except with the prior written consent of Administrative Agent, neither
Collateral Agent nor any Lender (including any Lender in its capacity as a
counterparty to a Hedging Agreement) may assert or exercise any enforcement
right or remedy in respect of the Loans, Letter of Credit Accommodations or
other Obligations, as against Borrower or any Obligor or any of the Collateral
or other property of Borrower or any Obligor.

 

84



--------------------------------------------------------------------------------

12.4 Wells Fargo in its Individual Capacity.

With respect to any Commitment it may make and any Loans made and Letter of
Credit Accommodations issued or caused to be issued by it (and any successor
acting as an Agent), if and to the extent that Wells Fargo shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as an Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Wells Fargo in its individual capacity as Lender hereunder. Wells Fargo
(and any successor acting as Administrative Agent or Collateral Agent,
respectively) and its Affiliates may (without having to account therefore to any
Lender) lend money to, make investments in and generally engage in any kind of
business with Borrower (and any of its Subsidiaries or Affiliates) as if it were
not acting as an Agent, and Wells Fargo and its Affiliates may accept fees and
other consideration from Borrower and any of its Subsidiaries and Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

12.5 Indemnification.

Lenders (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services) agree to
indemnify Agents (to the extent not reimbursed by Borrower hereunder and without
limiting any obligations of Borrower hereunder) ratably, in accordance with
their Pro Rata Shares, for any and all claims of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against any Agent (including by
any Lender (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services)) arising
out of or by reason of any investigation in or in any way relating to or arising
out of this Agreement, any Hedging Agreement, any Bank Product, any Cash
Management Services, or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that each Agent
is obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender (including any
Lender in its capacity as a counterparty to a Hedging Agreement or provider of
Bank Products and Cash Management Services) shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction, and further
provided that if no Event of Default has occurred, the Lenders shall not be
obligated to reimburse the Agents for any costs incurred in connection with
field examinations under Section 7.6 hereof in excess of $15,000 in any year.

12.6 Non-Reliance on Agents and Other Lenders.

Each Lender (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services) agrees that
it has, independently and without reliance on any Agent or other Lenders, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrower and Obligors and has made its own decision to
enter into this Agreement and that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements. Neither Agent shall be required to keep itself
informed as to the performance or observance by Borrower or any Obligor of any
term or provision of this

 

85



--------------------------------------------------------------------------------

Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of Borrower or any Obligor. Administrative Agent will use reasonable
efforts to provide Lenders with any information received by Administrative Agent
from Borrower or any Obligor regarding its financial performance or the
Collateral (including the collateral reports identified in Section 7.1 and the
financial information delivered by the Borrower hereunder) or which is otherwise
required to be provided to Lenders hereunder and with a copy of any Notice of
Default or Failure of Condition received by Administrative Agent from Borrower
or any Lender; provided, that, Administrative Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to Administrative Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.

12.7 Failure to Act.

Except for action expressly required of Agents hereunder and under the other
Financing Agreements, each Agent shall in all cases be fully justified in
failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction from Lenders (including any Lender in its
capacity as a counterparty to a Hedging Agreement or provider of Bank Products
and Cash Management Services) of their indemnification obligations under
Section 12.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

12.8 Additional Loans.

Administrative Agent shall not make any Revolving Loans or provide any Letter of
Credit Accommodations to Borrower on behalf of Lenders intentionally and with
actual knowledge that such Revolving Loans or Letter of Credit Accommodations
would cause the aggregate amount of the total outstanding Revolving Loans and
Letter of Credit Accommodations to Borrower to exceed the amount of the Loans
available to Borrower as of such time based on the lending formulas set forth in
Section 2.1(a), without the prior consent of all Lenders, except, that,
Administrative Agent may make such additional Revolving Loans or provide such
additional Letter of Credit Accommodations on behalf of Lenders, intentionally
and with actual knowledge that such Loans or Letter of Credit Accommodations
will cause the total outstanding Revolving Loans and Letter of Credit
Accommodations to Borrower to exceed the amount of the Loans available to
Borrower as of such time based on the lending formulas set forth in
Section 2.1(a), as Administrative Agent may deem necessary or advisable in its
discretion, provided, that: (a) the total principal amount of the additional
Revolving Loans or additional Letter of Credit Accommodations to Borrower which
Administrative Agent may make or provide after obtaining such actual knowledge
that the aggregate principal amount of the Revolving Loans equal or exceed the
amount of the Loans available to Borrower as of such time based on the lending
formulas set forth in Section 2.1.(a) shall not exceed the amount equal to
$10,000,000 outstanding at any time less the then outstanding amount of any
Special Agent Advances and shall not cause the total principal amount of the
Revolving Loans and Letter of Credit Accommodations to exceed the Maximum Credit
and (b) without the consent of all Lenders, Administrative Agent shall not make
any such additional Revolving Loans or Letter of Credit Accommodations more than
sixty (60) days from the date of the first such additional Revolving Loans or
Letter of Credit Accommodations. Each Lender shall be obligated to pay

 

86



--------------------------------------------------------------------------------

Administrative Agent the amount of its Pro Rata Share of any such additional
Revolving Loans or Letter of Credit Accommodations provided that Administrative
Agent is acting in accordance with the terms of this Section 12.8.

12.9 Concerning the Collateral and the Related Financing Agreements.

Each Lender (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services) authorizes
and directs Agents to enter into this Agreement and the other Financing
Agreements. Each Lender (including any Lender in its capacity as a counterparty
to a Hedging Agreement or provider of Bank Products and Cash Management
Services) agrees that any action taken by any Agent or Required Lenders or all
Lenders in accordance with the terms of this Agreement or the other Financing
Agreements and the exercise by any Agent or any category of Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the Lenders
(including any Lender in its capacity as a counterparty to a Hedging Agreement
or provider of Bank Products and Cash Management Services).

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.

By signing this Agreement, each Lender:

(a) is deemed to have requested that Collateral Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report and a weekly report with respect to the amount of the Loans available to
Borrower as of such time based on the lending formulas set forth in
Section 2.1.(a) prepared by Collateral Agent (each field audit or examination
report and weekly report with respect to the amount of the Loans available to
Borrower as of such time based on the lending formulas set forth in
Section 2.1.(a) being referred to herein as a “Report” and collectively,
“Reports”) and Borrower hereby consents to the distribution of such Reports;

(b) expressly agrees and acknowledges that Collateral Agent (A) does not make
any representation or warranty as to the accuracy of any Report, or (B) shall
not be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Collateral Agent or any other party performing any
audit or examination will inspect only specific information regarding Borrower
and the Subsidiaries and will rely significantly upon Borrower’s and the
Subsidiaries’ books and records, as well as on representations of Borrower’s and
the Subsidiaries’ personnel; and

(d) agrees to keep all Reports confidential and strictly for its internal use
and not to distribute or use any Report in any other manner.

 

87



--------------------------------------------------------------------------------

12.11 Collateral Matters.

(a) Administrative Agent may, at its option, from time to time, at any time on
or after an Event of Default and for so long as the same is continuing or upon
any other failure of a condition precedent to the Revolving Loans and Letter of
Credit Accommodations hereunder, make such disbursements and advances (“Special
Agent Advances”) which Administrative Agent, in its sole discretion, deems
necessary or desirable either (i) to preserve or protect the Collateral or any
portion thereof (provided that in no event shall Special Agent Advances for such
purpose exceed the amount equal to $10,000,000 in the aggregate outstanding at
any time less the then outstanding Revolving Loans under Section 12.8 hereof) or
(ii) to pay any other amount chargeable to Borrower pursuant to the terms of
this Agreement or any of the other Financing Agreements consisting of costs,
fees and expenses and payments to any LC Issuer of Letter of Credit
Accommodations. Special Agent Advances shall be repayable on demand, shall bear
interest at the Interest Rate for Prime Rate Loans in effect after the
occurrence of an Event of Default, and be secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Administrative Agent shall notify each Lender and
Borrower in writing of each such Special Agent Advance, which notice shall
include a description of the purpose of such Special Agent Advance. Without
limitation of its obligations pursuant to Section 6.9, each Lender agrees that
it shall make available to Administrative Agent, upon Administrative Agent’s
demand, in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Special Agent Advance. If such funds are not made
available to Administrative Agent by such Lender, Administrative Agent shall be
entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent at the Federal Funds Rate for each
day during such period and if such amounts are not paid within three (3) days of
Administrative Agent’s demand, at the highest Interest Rate provided for in
Section 3.1 hereof applicable to Prime Rate Loans.

(b) Lenders (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services) hereby
irrevocably authorize Collateral Agent, to release any security interest in,
mortgage or lien upon, any of the Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations and delivery
of cash collateral to the extent required under Section 13.1 below, or
(ii) constituting property being sold or disposed of if Borrower certifies to
Collateral Agent that the sale or disposition is made in compliance with
Section 9.7 or 9.16 hereof (and Collateral Agent may rely conclusively on any
such certificate, without further inquiry), or (iii) constituting property in
which Borrower or any Obligor did not own an interest at the time the security
interest, mortgage or lien was granted or at any time thereafter, or (iv) if
approved, authorized or ratified in writing by the applicable Lenders pursuant
to Section 11.3 hereof. Except as provided above, Collateral Agent will not
release any security interest in, mortgage or lien upon, any of the Collateral
without the prior written authorization of the applicable Lenders pursuant to
Section 11.3 hereof.

(c) Without any manner limiting Collateral Agent’s authority to act without any
specific or further authorization or consent by the Lenders (including any
Lender in its capacity as a counterparty to a Hedging Agreement or provider of
Bank Products and Cash Management Services), each Lender (including any Lender
in its capacity as a counterparty to a Hedging Agreement or provider of Bank
Products and Cash Management Services) agrees to

 

88



--------------------------------------------------------------------------------

confirm in writing, upon request by Collateral Agent, the authority to release
Collateral conferred upon Collateral Agent under this Section and in
Section 11.3(d) hereof. Collateral Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the security interest, mortgage or liens granted to Collateral
Agent upon any Collateral to the extent set forth above and in Section 11.3(d)
hereof; provided, that, (i) Collateral Agent shall not be required to execute
any such document on terms which, in either Agent’s opinion, would expose
Collateral Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of Borrower or any Obligor in respect of) the
Collateral retained by Borrower or such Obligor.

(d) No Agent shall have any obligation whatsoever to any Lender (including any
Lender in its capacity as a counterparty to a Hedging Agreement or provider of
Bank Products and Cash Management Services) or any other Person to investigate,
confirm or assure that the Collateral exists or is owned by Borrower or any
Obligor or is cared for, protected or insured or has been encumbered, or that
any particular items of Collateral meet the eligibility criteria applicable in
respect of the Loans or Letter of Credit Accommodations hereunder, or whether
any particular reserves are appropriate, or that the liens and security
interests granted to Collateral Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Collateral Agent in this
Agreement or in any of the other Financing Agreements, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, subject to the prior consent of Administrative Agent, Collateral Agent
may act in any manner it may deem appropriate, in its discretion, given
Collateral Agent’s own interest in the Collateral as a Lender and that, subject
to acting in accordance with the consent of Administrative Agent, Collateral
Agent shall have no duty or liability whatsoever to any other Lender.

12.12 Agency for Perfection.

Each Lender (including any Lender in its capacity as a counterparty to a Hedging
Agreement) and Administrative Agent hereby appoints Collateral Agent and each
other Lender (including any Lender in its capacity as a counterparty to a
Hedging Agreement) and Agent as agent and bailee for the purpose of perfecting
the security interests in and liens upon the Collateral of Collateral Agent in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and each
Lender (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services) and Agent
hereby acknowledges that it holds possession of any such Collateral for the
benefit of Collateral Agent as secured party. Should any Lender (including any
Lender in its capacity as a counterparty to a Hedging Agreement or provider of
Bank Products and Cash Management Services) obtain possession of any such
Collateral, such Lender (including any Lender in its capacity as a counterparty
to a Hedging Agreement or

 

89



--------------------------------------------------------------------------------

provider of Bank Products and Cash Management Services) shall notify Collateral
Agent thereof, and, promptly upon Collateral Agent’s request therefor shall
deliver such Collateral to Collateral Agent or in accordance with Collateral
Agent’s instructions.

12.13 Successor Agent.

Either Agent may resign at any time by giving not less than 30 days’ prior
written notice thereof to Lenders and Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the prior consent of each other
Agent, to appoint a successor Administrative Agent or Collateral Agent, as
applicable. If no successor Agent shall have been so appointed by the Required
Lenders and other Agents and shall have accepted such appointment within 30 days
after the resigning Agent’s giving notice of resignation, then the resigning
Agent may, on behalf of Lenders (including any Lender in its capacity as a
counterparty to a Hedging Agreement), appoint a successor Agent, which shall be
a Lender, if a Lender is willing to accept such appointment, or otherwise shall
be a commercial bank or financial institution or a subsidiary of a commercial
bank or financial institution if such commercial bank or financial institution
is organized under the laws of the United States of America or of any State
thereof and has a combined capital and surplus of at least $500,000,000. If no
successor Agent has been appointed pursuant to the foregoing, within 30 days
after the date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such resigning Agent hereunder until such time, if
any, as the Required Lenders appoint a successor Agent as provided above. Any
successor Agent appointed by Required Lenders and Agents hereunder shall be
subject to the approval of Borrower, such approval not to be unreasonably
withheld or delayed; provided that such approval shall not be required if an
Event of Default has occurred and is continuing. Upon the acceptance of any
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent. Upon the earlier of the acceptance of any appointment as Agent hereunder
by a successor Agent or the effective date of the resigning Agent’s resignation,
the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Financing Agreements, except that any indemnity
rights or other rights in favor of such resigning Agent shall continue. After
any resigning Agent’s resignation hereunder, the provisions of this Section 12
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was acting as Agent under this Agreement and the other Financing
Agreements.

12.14 Hedging Agreements; Bank Products; Cash Management Services.

Each Lender agrees that in its capacity as a counterparty to a Hedging Agreement
with Borrower or as the provider of any Bank Products or Cash Management
Services to the Borrower, it shall not be deemed to have any rights as a Lender
hereunder except for the right to receive proceeds of Collateral, as a
counterparty to a Hedging Agreement, or provider of Bank Products and Cash
Management Services in the order and manner set forth in Section 6.4(a) hereof.
Each Lender further agrees that Administrative Agent shall have no duties to a
Lender hereunder in its capacity as a counterparty to a Hedging Agreement, or as
a provider of Bank Products or Cash Management Services, other than in respect
of such Lender’s entitlements to proceeds of Collateral, as a counterparty to a
Hedging Agreement or provider of Bank Products

 

90



--------------------------------------------------------------------------------

and Cash Management Services, in the order and manner set forth in
Section 6.4(a) hereof. Nothing in this Section 12.14 is intended to diminish or
otherwise alter any Lender’s rights, or either Agent’s duties to such Lender,
under this Agreement as to Lender in its capacity as a Lender hereunder.

12.15 Defaulting Lender.

(a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Pro Rata Share of any Loans, expenses
or setoff or purchase its Pro Rata Share of a participation interest in the
Swing Line Loans or Letter of Credit Accommodations and such failure is not
cured within one (1) Business Day after receipt from the Administrative Agent of
written notice thereof, then, in addition to the rights and remedies that may be
available to the Agents, the other Lenders, the Borrower or any other party at
law or in equity, and not at limitation thereof, (i) such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Financing Agreements shall be
suspended during the pendency of such failure or refusal, and such Defaulting
Lender shall not be entitled to vote or consent on any matter pursuant to
Section 11.3 and its Loans and Commitments shall be excluded from the
calculation of Required Lenders, and (ii) a Defaulting Lender shall be deemed to
have assigned any and all payments due to it from the Borrower and Obligors,
whether on account of outstanding Loans, interest, fees or otherwise, to the
remaining non-Defaulting Lenders for application to, and reduction of, their
proportionate shares of all outstanding Obligations until, as a result of
application of such assigned payments the Lenders’ respective Pro Rata Shares of
all outstanding Obligations shall have returned to those in effect immediately
prior to such delinquency and without giving effect to the nonpayment causing
such delinquency, and/or (iii) at the option of the Administrative Agent, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Loan or existing or future participating interest in any Swing Line Loan or
Letter of Credit Accommodation. The Defaulting Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i) and
(ii) hereinabove shall be restored only upon the payment by the Defaulting
Lender of its Pro Rata Share of any Obligations, any participation obligation,
or expenses as to which it is delinquent, together with interest thereon at the
Federal Funds Rate from the date when originally due until the date upon which
any such amounts are actually paid.

(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Pro Rata Share of
any Defaulting Lender, the Defaulting Lender’s share in future Loans and Letter
of Credit Accommodations and its rights under the Financing Agreements with
respect thereto shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest, including, if so requested, an Assignment and
Acceptance. Any assignment of a Defaulting Lender’s Loans and/or Commitments
shall be made in accordance with Section 13.6.

 

91



--------------------------------------------------------------------------------

(c) If any Lender is a Deteriorating Lender or a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.6), all of its interests, rights and
obligations under this Agreement and the related Financing Agreements to an
Eligible Transferee that shall assume such obligations (which Eligible
Transferee may be another Lender, if a Lender accepts such assignment), provided
that: (i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit Accommodations owed to
such Lender, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Financing Agreements from the
Eligible Transferee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (ii) such
assignment does not conflict with applicable law, and (iii) to the extent that
such Eligible Transferee is not a Lender, such assignment shall be subject to
the written consent of the Administrative Agent, which consent shall not be
unreasonably withheld. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

(d) Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Pro Rata Share of a Loan or to
otherwise perform its obligations under the Financing Agreements.

12.16 Other Agents; Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger”, if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on October 19, 2016 (the “Termination Date”),
unless sooner terminated pursuant to the terms hereof. Borrower may terminate
this Agreement at any time upon ten (10)

 

92



--------------------------------------------------------------------------------

days prior written notice to Administrative Agent (which notice shall be
irrevocable) and Administrative Agent or Required Lenders may terminate this
Agreement at any time on or after an Event of Default. Upon the effective date
of termination of this Agreement, Borrower shall pay to Administrative Agent, in
full, all outstanding and unpaid Obligations and shall furnish cash collateral
to Administrative Agent in such amounts as Administrative Agent determines are
reasonably necessary to secure (or reimburse) Administrative Agent from loss,
cost, damage or expense, including attorneys’ fees and legal expenses, in
connection with any contingent Obligations, including issued and outstanding
Letter of Credit Accommodations and checks or other payments provisionally
credited to the Obligations, outstanding Bank Products, Hedging Agreements and
Cash Management Services, and/or as to which any Agent or any Lender has not yet
received final and indefeasible payment. Such payments in respect of the
Obligations and cash collateral shall be remitted by wire transfer in Federal
funds to such bank account of Administrative Agent, as Administrative Agent may,
in its discretion, designate in writing to Borrower for such purpose. Interest
shall be due until and including the next Business Day, if the amounts so paid
by Borrower to the bank account designated by Administrative Agent are received
in such bank account later than 2:00 P.M. or as may be otherwise permitted by
the Administrative Agent at its sole discretion.

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and Collateral
Agent’s continuing security interest in the Collateral and the rights and
remedies of Agents and the Lenders hereunder, under the other Financing
Agreements and applicable law, shall remain in effect until all such Obligations
have been fully and finally discharged and paid.

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1 or Article 9 of the UCC
shall have the meanings given therein unless otherwise defined in this
Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to Borrower, Agents and Lenders pursuant to the definitions
set forth in the recitals hereto, or to any other person herein, shall include
their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation”.

 

93



--------------------------------------------------------------------------------

(f) All references to the term “good faith” used herein when applicable to
either Agent shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Borrower shall have the burden of proving any lack of good faith on the part of
such Agent alleged by Borrower at any time.

(g) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner reasonably satisfactory to Administrative Agent, if such Event of Default
is capable of being cured as reasonably determined by Administrative Agent.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower most recently received by
Administrative Agent prior to the date hereof.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

(l) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(m) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(n) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Administrative Agent and
the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Financing Agreements shall not be construed against
Agents or Lenders merely because of either Agent’s or any Lender’s involvement
in their preparation.

 

94



--------------------------------------------------------------------------------

13.3 Notices.

All notices, requests and demands hereunder shall be in writing and deemed to
have been given or made: if delivered in person, immediately upon delivery; if
by telex, telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing. All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

 

If to Borrower:     

Ulta Salon, Cosmetics & Fragrance, Inc.

Suite 120

1000 Remington Blvd.

Bolingbrook, IL 60440-4708

Attention: Gregg Bodnar

Telephone No.: (630) 410-4633

Telecopy No.: (630) 410-4864

with a copy, in the case of a Default or Event of Default, to:     

Latham & Watkins

Suite 5800

233 S. Wacker Drive

Chicago, Illinois 60606

Attention: Vik Puri

Telephone No.: (312) 876-7700

Telecopy No.: (312) 993-9767

If to Administrative

Agent or the

Collateral Agent:

    

Wells Fargo Bank, National Association

One Boston Place

Boston, Massachusetts 02109

Attention: Jason Searle

Telephone No.: (617) 854-7292

Telecopy No.: (617) 523-4029

with a copy to:     

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Jason DelMonico

Telephone No.: (617) 880-3496

Telecopy No.: (617) 880-3456

Notices and other communications to the Lenders and the LC Issuer hereunder may
also be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from

 

95



--------------------------------------------------------------------------------

the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

13.4 Partial Invalidity.

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

13.5 Successors.

This Agreement, the other Financing Agreements and any other document referred
to herein or therein shall be binding upon and inure to the benefit of and be
enforceable by Agents, Lenders, Borrower and their respective successors and
assigns, except that Borrower may not assign its rights under this Agreement,
the other Financing Agreements and any other document referred to herein or
therein without the prior written consent of Agents and Lenders. Any such
purported assignment without the prior written consent shall be void. No Lender
may assign its rights and obligations under this Agreement without the prior
written consent of Administrative Agent, except as provided in Section 13.6
below. The terms and provisions of this Agreement and the other Financing
Agreements are for the purpose of defining the relative rights and obligations
of Borrower, Agents and Lenders with respect to the transactions contemplated
hereby and there shall be no third party beneficiaries of any of the terms and
provisions of this Agreement or any of the other Financing Agreements.

13.6 Assignments; Participations.

(a) Each Lender may (i) assign all or a portion of its rights and obligations
under this Agreement (including, without limitation, a portion of its
Commitments, the Loans owing to it and its rights and obligations as a Lender
with respect to Letter of Credit Accommodations) and the other Financing
Agreements to (A) its parent company and/or any Affiliate of such Lender which
is at least fifty (50%) percent owned by such Lender or its parent company or
(B) one or more Lenders or (C) any person (whether a corporation, partnership,
trust or otherwise) that is engaged in the business of making, purchasing,
holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business and is administered or managed by a Lender
or with respect to any Lender that is a fund which invests in bank loans and
similar extensions of credit, any other fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor or (ii) assign all or
a portion of its rights and obligations under this Agreement to one or more
Eligible Transferees, each of which assignees

 

96



--------------------------------------------------------------------------------

shall become a party to this Agreement as a Lender by execution of an Assignment
and Acceptance; provided, that, (A) the consent of Administrative Agent shall be
required in connection with any assignment to an Eligible Transferee pursuant to
clause (ii) above, which consent shall not be unreasonably withheld, (B) absent
the existence of an Event of Default, the consent of Borrower shall be required
in connection with any assignment to an Eligible Transferee pursuant to clause
(ii) above, which consent shall not be unreasonably withheld; (C) if such
Eligible Transferee is not a bank, Administrative Agent shall receive a
representation in writing by such Eligible Transferee that either (1) no part of
its acquisition of its Loans is made out of assets of any employee benefit plan,
or (2) after consultation, in good faith, with Borrower and provision by
Borrower of such information as may be reasonably requested by such Eligible
Transferee, the acquisition and holding of such Commitments and Loans does not
constitute a non-exempt prohibited transaction under Section 406 of ERISA and
Section 4975 of the Code, or (3) such assignment is an “insurance company
general account,” as such term is defined in the Department of Labor Prohibited
Transaction Class Exemption 95.60 (issued July 12, 1995) (“PTCE 95-60), and, as
of the date of the assignment, there is no “employee benefit plan” with respect
to which the aggregate amount of such general account’s reserves and liabilities
for the contracts held by or on behalf of such “employee benefit plan” and all
other “employee benefit plans” maintained by the same employer (and affiliates
thereof as defined in Section V(a)(1) of PTCE 95-60) or by the same employee
organization (in each case determined in accordance with the provisions of PTCE
95-60) exceeds ten (10%) percent of the total reserves and liabilities of such
general account (as determined under PTCE 95-60) (exclusive of separate account
liabilities) plus surplus as set forth in the National Association of Insurance
Commissioners Annual Statement filed with the state of domicile of such Eligible
Transferee, (D) such transfer or assignment will not be effective until recorded
by the Administrative Agent on the Register, (E) except as Administrative Agent
shall otherwise agree, any such assignment shall be in a minimum aggregate
amount equal to $5,000,000 or, if less, the remaining Commitment and Loans held
by the assigning Lender. As used in this Section, the term “employee benefit
plan” shall have the meaning assigned to it in Title I of ERISA and shall also
include a “plan” as defined in Section 4975(e)(1) of the Code and (F) any Lender
desiring to assign all or any portion of its rights and obligations under this
Agreement to a Person pursuant to clause (ii) above shall first and prior to any
assignment to such Person provide a written offer to each of the other existing
Lenders to accept such assignment, and each Lender who has received such offer
shall have the right, but no obligation, to accept such assignment, provided
that, no later than seven (7) days after receipt of such notice, each such
Lender shall advise Administrative Agent and the Borrower whether it intends to
accept such assignment, and any Lender that has not responded within such period
shall be deemed to have declined such assignment and in the event that more than
one Lender accepts such assignment, the assigning Lender shall assign its rights
and obligations to such Lenders on a pro rata basis.

(b) Administrative Agent shall maintain a register of the names and addresses of
Lenders, their Commitments and the principal amount of their Loans (the
“Register”). Administrative Agent shall also maintain a copy of each Assignment
and Acceptance delivered to and accepted by it and shall modify the Register to
give effect to each Assignment and Acceptance. The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and Borrower,
any Obligor, Agents and Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

97



--------------------------------------------------------------------------------

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Accommodations) of a Lender hereunder and thereunder and (ii) the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement. In the event
that any Lender assigns or otherwise transfers all or any part of the
Obligations, Administrative Agent shall so notify Borrower and Borrower shall,
upon the request of the Administrative Agent, execute new promissory notes in
exchange for the promissory notes of such assigning Lender, if any.

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower, any Obligor or any of their Subsidiaries or the performance or
observance by Borrower or any Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Agreements, (v) such assignee appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Financing
Agreements as are delegated to Agents by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Financing
Agreements are required to be performed by it as a Lender. Agents and Lenders
may furnish any information concerning Borrower or any Obligor in the possession
of either Agent or any Lender from time to time to assignees and Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Accommodations, without the consent of

 

98



--------------------------------------------------------------------------------

Administrative Agent or the other Lenders); provided, that, (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
hereunder) and the other Financing Agreements shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and Borrower, and Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Financing
Agreements, (iii) the Participant shall not have any rights under this Agreement
or any of the other Financing Agreements (the Participant’s rights against such
Lender in respect of such participation (including rights in connection with
increased costs pursuant to Section 3.3 hereof) to be those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by Borrower or any Obligor hereunder shall be determined
as if such Lender had not sold such participation; provided, that the Borrower
shall not be required to reimburse any Participant pursuant to the increased
cost provisions of Section 3.3 in any amount which exceeds the amount that would
have been payable under such provisions to such Lender had such Lender not sold
such participation, (iv) absent the existence of an Event of Default, the
consent of Borrower, which consent shall not be unreasonably withheld, shall be
required in connection with any participation to an Eligible Transferee that
does not consist of (A) any Lender’s parent company and/or any Affiliate of such
Lender which is at least fifty (50%) percent owned by such Lender or its parent
company or (B) one or more Lenders or (C) any person (whether a corporation,
partnership, trust or otherwise) that is engaged in the business of making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor, and (v) if
such Participant is not a bank, represent that either (A) no part of its
acquisition of its participation is made out of assets of any employee benefit
plan, or (B) after consultation, in good faith, with Borrower and provision by
Borrower of such information as may be reasonably requested by the Participant,
the acquisition and holding of such participation does not constitute a
non-exempt prohibited transaction under Section 406 of ERISA and Section 4975 of
the Code, or (C) such participation is an “insurance company general account,
“as such term is defined in the “PTCE 95-60”, and, as of the date of the
transfer there is no “employee benefit plan” with respect to which the aggregate
amount of such general account’s reserves and liabilities for the contracts held
by or on behalf of such “employee benefit plan” and all other “employee benefit
plans” maintained by the same employer (and affiliates thereof as defined in
Section V(a)(1) of PTCE 95-60) or by the same employee organization (in each
case determined in accordance with the provisions of PTCE 95-60) exceeds ten
(10%) percent of the total reserves and liabilities of such general account (as
determined under PTCE 95-60) (exclusive of separate account liabilities) plus
surplus as set forth in the National Association of Insurance Commissioners
Annual Statement filed with the state of domicile of the Participant. As used in
this Section, the term “employee benefit plan” shall have the meaning assigned
to it in Title I of ERISA and shall also include a “plan” as defined in
Section 4975(e)(1) of the Code.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure

 

99



--------------------------------------------------------------------------------

obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Borrower shall, and shall cause each of its Subsidiaries to, assist any
Agent or any Lender permitted to sell assignments or participations under this
Section 13.6 in whatever manner reasonably necessary in order to enable or
effect any such assignment or participation, including (but not limited to) the
execution and delivery of any and all agreements, notes and other documents and
instruments as shall be requested and the delivery of informational materials,
appraisals or other documents for, and the participation of relevant management
in meetings and conference calls with, potential Lenders or Participants.
Borrower shall certify the correctness, completeness and accuracy, in all
material respects, of all descriptions of Borrower and its Subsidiaries and
their affairs provided, prepared or reviewed by Borrower that are contained in
any selling materials and all other information provided by it and included in
such materials.

13.7 Confidentiality.

(a) Each Agent and each Lender shall use all reasonable efforts to keep
confidential, in accordance with its respective customary procedures for
handling confidential information and safe and sound lending practices, any
non-public information supplied to them by Borrower pursuant to this Agreement
which is clearly and conspicuously marked as confidential at the time such
information is furnished by Borrower to any Agent or any Lender, provided, that,
nothing contained herein shall limit the disclosure of any such information:
(i) to the extent required by statute, rule, regulation, subpoena or court
order, (ii) to bank examiners and other regulators, auditors and/or accountants,
(iii) in connection with any litigation to which any Agent or any Lender is a
party, (iv) to any assignee or Participant (or prospective assignee or
Participant) so long as such assignee or Participant (or prospective assignee or
Participant) shall have first agreed in writing to treat such information as
confidential in accordance with this Section 13.7, (v) to any Affiliate,
employee, director, officer or agent of such Agent or such Lender so long as
such Affiliate, employee, director, officer of agent shall have been instructed
to treat such information as confidential in accordance with this Section 13.7
or (vi) to counsel for either Agent or any Lender or any Participant or assignee
(or prospective participant or assignee); provided, that, in the case of clause
(i), such Agent or Lender, as applicable, shall use reasonable efforts to
provide Borrower with prior notice of such required disclosure and the
opportunity to obtain a protective order in respect thereof if no conflict
exists with such Agent’s or Lender’s governmental, regulatory or legal
requirements.

(b) In no event shall this Section 13.7 or any other provision of this Agreement
or applicable law be deemed: (i) to apply to or restrict disclosure of
information that has been or is made public by Borrower or any third party
without breach of this Section 13.7 or otherwise become generally available to
the public other than as a result of a disclosure in violation hereof, (ii) to
apply to or restrict disclosure of information that was or becomes available to
Agents or Lenders on a non-confidential basis from a person other than Borrower,
(iii) require Agents or Lenders to return any materials furnished by Borrower to
Agents or Lenders or (iv) prevent Agents or Lenders from responding to routine
informational requests in accordance with the Code of Ethics for the Exchange of
Credit Information promulgated by The

 

100



--------------------------------------------------------------------------------

Robert Morris Associates or other applicable industry standards relating to the
exchange of credit information. The obligations of Agents and Lenders under this
Section 13.7 shall supersede and replace the obligations of Agents and Lenders
under any confidentiality letter signed prior to the date hereof.

13.8 Entire Agreement.

This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9 Counterparts, Etc.

This Agreement or any of the other Financing Agreements may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

13.10 No Advisory or Fiduciary Responsibility

In connection with all aspects of each transaction contemplated hereby, the
Borrower and the Obligors each acknowledge and agree that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Financing Agreement) are an
arm’s-length commercial transaction between the Borrower and Obligors, on the
one hand, and the Agents and the Lenders, on the other hand, and each of the
Borrowers and Obligors is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Financing Agreements (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the each Agent and Lender is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, the Obligors or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Agents or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or Obligors with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Financing Agreement (irrespective of whether any of the Agents or
Lenders has advised or is currently advising the Borrower, any Obligor or any of
its Affiliates on other matters) and none of the Agents and

 

101



--------------------------------------------------------------------------------

Lenders has any obligation to the Borrower, any Obligor or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Financing Agreements; (iv) the
Agents and the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and Obligors and their respective Affiliates, and none of the Agents or
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Agent and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Financing
Agreement) and each of the Borrower and Obligors has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Borrower and Obligors hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against each of the Agents
and Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.

13.11 Customer Identification - USA Patriot Act Notice.

Each Lender and Administrative Agent (for itself and not on behalf of any other
party) hereby notifies Borrower that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower and/or its subsidiaries, which information includes the name and
address of Borrower and/or its subsidiaries and other information that will
allow such Lender or Administrative Agent, as applicable, to identify Borrower
and/or its subsidiaries in accordance with the Act.

13.12 Foreign Asset Control Regulations

Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrower or
Obligors (a) is or will become a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.

13.13 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable law, each of the parties hereto
agrees not to assert, and hereby waives, any claim against any other party
hereto and its Affiliates on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct

 

102



--------------------------------------------------------------------------------

or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Financing Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or letter of credit or the use of the proceeds thereof.

13.14 Press Releases.

The Borrower consents to the publication by Administrative Agent or any Lender
of advertising material relating to the financing transactions contemplated by
this Agreement using the Borrower’s name, product photographs, logo or
trademark. Administrative Agent or such Lender shall provide a draft reasonably
in advance of any advertising material to the Borrower for its approval prior to
the publication thereof (which approval shall not be unreasonably withheld or
delayed). Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

13.15 Amendment and Restatement.

(a) Amendment and Restatement; No Novation. On the Closing Date, the Existing
Credit Agreement shall be amended and restated in its entirety by this Agreement
and (i) all references to the Existing Credit Agreement in any Financing
Agreement other than this Agreement (including any amendment, waiver or consent)
shall be deemed to refer to the Existing Credit Agreement as amended and
restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement in any Financing Agreement (but not herein) shall be
amended to be, mutatis mutandis, references to the corresponding provisions of
this Agreement, (iii) except as the context otherwise provides, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement as amended and restated hereby, (iv) the term “Lenders” as defined in
the other Financing Documents shall be deemed to refer to the term “Lenders” as
amended and restated hereby and (v) Borrower hereby reaffirms all of its
obligations under each of the Financing Documents to which it is a party. This
Agreement is not intended to constitute, and does not constitute, a novation of
the obligations and liabilities under the Existing Credit Agreement (including
the Obligations) or to evidence payment of all or any portion of such
obligations and liabilities except to the extent expressly provided for herein.

(b) Effect on Existing Credit Agreement and on the Obligations. On and after the
Closing Date, (i) subject to clause (iii) below, the Existing Credit Agreement
shall be of no further force and effect except to evidence the incurrence by
Borrower of the “Obligations” under and as defined therein (whether or not such
“Obligations” are contingent as of the Closing Date), (ii) all “Obligations
under the Existing Credit Agreement as of the Closing Date shall be deemed to be
Obligations outstanding under this Agreement (whether or not such “Obligations”
are contingent as of the Closing Date) and (iii) all security interests and
liens granted under the Financing Documents shall survive the execution and
delivery of this Agreement and shall continue to secure all Obligations.

[SIGNATURE PAGE FOLLOWS]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agents, Lenders and Borrower have caused these presents to
be duly executed as of the day and year first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION     BORROWER as Administrative Agent,
Collateral Agent and Lead Arranger and as a Lender     ULTA SALON, COSMETICS &
FRAGRANCE, INC. By:  

/s/ Jason B. Searle

    By:  

/s/ Gregg Bodnar

Title:  

Director

    Name:  

Gregg Bodnar

      Title:  

Chief Financial Officer

Address:           Chief Executive Office: One Boston Place, 19th Floor    
Boston, Massachusetts 02109     1000 Remington Blvd.     Bolingbrook, IL
60440-4708

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as LC Issuer By:  

/s/ Jason B. Searle

Title:  

Director

Address: One Boston Place, 19th Floor Boston, Massachusetts 02109

JP MORGAN CHASE BANK, N.A.,

as Syndication Agent and Co-Lead Arranger

By:  

/s/ Lynne Ciaccia

Title:  

Vice President

Address: 10 S. Dearborn, 22nd Floor Chicago, IL 60603



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent By:  

/s/ Stephen Kline

Title:  

SVP

Address:

One North Franklin Street, 28th Floor

(D1-Y806-28-1)

Chicago, IL 60606



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Date:                    

 

To:   Ulta Salon, Cosmetics & Fragrance, Inc. and   Wells Fargo Bank, National
Association, as Administrative Agent Re:   Assignment under the Loan Agreement
referred to below

Gentlemen and Ladies:

Please refer to Section 13.6 of the Amended and Restated Loan and Security
Agreement dated as of October 19, 2011 (as amended or otherwise modified from
time to time, the “Loan Agreement”) among Ulta Salon, Cosmetics & Fragrance,
Inc. (the “Borrower”), various financial institutions and Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Loan
Agreement.

             (the “Assignor”) hereby sells and assigns, without recourse, to
(the “Assignee”), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Agreement as of the date hereof equal to     % of all of the Loans, of
the participation interests in the Letter of Credit Accommodations and of the
Commitments, such sale, purchase, assignment and assumption to be effective as
of             ,     , or such later date on which the Borrower and the
Administrative Agent shall have consented hereto (the “Effective Date”). After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective Pro Rata Shares for purposes of the Loan Agreement
will be as set forth opposite their names on the signature pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

The Assignee represents and warrants to the Borrower and the Administrative
Agent that, as of the date hereof, the Borrower will not be obligated to pay any
greater amount under Section 3.3 of the Loan Agreement than the Borrower is
obligated to pay to the Assignor under such Section. The [Assignee/Assignor]
[Borrower] shall pay a processing fee equal to $3,500 to the Administrative
Agent.

 

i



--------------------------------------------------------------------------------

The Assignee hereby confirms that it has received a copy of the Loan Agreement.
Except as otherwise provided in the Loan Agreement, effective as of the
Effective Date:

(i) the Assignee (i) shall be deemed automatically to have become a party to the
Loan Agreement and to have all the rights and obligations of a “Lender” under
the Loan Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Loan Agreement as if it were an original
signatory thereto; and

(ii) the Assignor shall be released from its obligations under the Loan
Agreement to the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

 

  (A) Institution Name:

Address:

Attention:

Telephone:

Facsimile:

  (B) Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois.

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

 

Percentage =     %     [ASSIGNEE]     By:  

 

    Title:  

 

Adjusted Percentage =     %     [ASSIGNOR]     By:  

 

    Title:  

 

 

ii



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO   this      day of             ,        WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent   By:  

 

  Title:  

 

 

[ACKNOWLEDGED AND CONSENTED TO

this      day of             ,     

  ULTA SALON, COSMETICS & FRAGRANCE, INC.   By:  

 

Title:  

 

  ]

 

iii



--------------------------------------------------------------------------------

EXHIBIT B

INFORMATION CERTIFICATE

OF

ULTA SALON, COSMETICS & FRAGRANCE, INC.

Dated as of October 19, 2011

Wells Fargo Bank, National Association, as Administrative Agent and Collateral
Agent

In connection with certain financing provided or to be provided pursuant to that
certain Amended and Restated Loan and Security Agreement dated on or about the
date hereof (as amended, restated or otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used and not otherwise defined herein shall
be as defined in the Loan Agreement) among Ulta Salon, Cosmetics & Fragrance,
Inc. (the “Company”), the lenders from time to time party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, in its capacities as
Administrative Agent and as Collateral Agent for the Lenders (in such
capacities, the “Agent”), the Company represents and warrants to Agent and the
Lenders the following information about the Company, its organizational
structure and other matters of interest to Agent and the Lenders:

 

1. The full and exact name of the Company as set forth in its certificate of
incorporation is Ulta Salon, Cosmetics & Fragrance, Inc.

 

2. The Company uses and owns the following trade name(s) in the operation of its
business (e.g. billing, advertising, etc.; note: do not include names which are
product names only):

Ulta

UltaBeauty

UltaSalon-Cosmetics-Fragrance

 

3. The Company is a registered organization of the following type: C
Corporation.

 

4. The Company was organized on January 9, 1990 under the laws of the State of
Delaware and the Company is in good standing under those laws.

 

5. The organizational identification number of the Company issued by its
jurisdiction of organization is             .

 

6. The Federal Employer Identification Number of the Company is             .

 

7. The Company is duly qualified and authorized to transact business as a
foreign organization in the following states and is in good standing in such
states:

Alabama, Arizona, Arkansas, California, Colorado, Connecticut, Florida, Georgia,
Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nebraska, Nevada, New
Hampshire, New Jersey, New Mexico, New York, North Carolina, Ohio, Oklahoma,
Oregon, Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah,
Virginia, Washington and Wisconsin



--------------------------------------------------------------------------------

8. Since the date of organization, the name as set forth in its organizational
documentation as filed of record with the applicable state authority has been
changed as follows:

 

CORPORATE NAME

  

DATE OF CHANGE

R.G. Trends Corporation    January 9, 1990 Ulta3, Inc.    June 7, 1990 Ulta3 The
Cosmetics Savings Store, Inc.    February 7, 1992 Ulta3 Cosmetics & Salon, Inc.
   July 12, 1995 Ulta Salon, Cosmetics & Fragrance, Inc.    July 29, 1999

 

9. Since the date of incorporation, the Company has not made or entered into any
mergers or acquisitions.

 

10. The deposit, investment and other bank accounts of the Company are as set
forth on Schedule 6.3 hereto.

 

11. The chief executive office and mailing address of the Company is located at
the address set forth on part c of Schedule 8.2 hereto.

 

12. The books and records of the Company pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses specified on
part c of Schedule 8.2 hereto.

 

13. The Company has other places of business and/or maintains inventory or other
assets only at the addresses (indicate whether locations are owned, leased or
operated by third parties and if leased or operated by third parties, their name
and address) set forth on part c of Schedule 8.2 hereto.

 

14. The Company’s assets are owned and held free and clear of liens, mortgages,
pledges, security interests, encumbrances or charges except as set forth in the
Loan Agreement and on Schedule 8.4 hereto.

 

15. There are no judgments or litigation pending against the Company, which if
adversely determined against Company could reasonably be expected to have a
Material Adverse Effect except as set forth on Schedule 8.6 hereto.

 

16. The Permits of the Company are as set forth on Schedule 8.7 hereto.

 

17. The Company is in compliance with all environmental laws applicable to its
business or operations except as set forth on Schedule 8.8 hereto.

 

18. Set forth in Schedule 8.9 hereto is a correct and complete list, as of the
date hereof, of all of the Credit Card Agreements and all other agreements,
documents and instruments existing as of the date hereof between or among the
Company, any of its affiliates, the Credit Card Issuers, the Credit Card
Processors and any of, their affiliates.



--------------------------------------------------------------------------------

19. The Company does not own or license any trademarks, patents, copyrights or
other intellectual property, except as set forth on Exhibit A hereto (indicate
type of intellectual property and whether owned or licensed, registration
number, date of registration, and, if licensed, the name and address of the
licensor).

 

20. The Company is affiliated with, or has ownership in, the corporations
(including subsidiaries) and other organizations set forth on Exhibit B hereto.

 

21. The names of the stockholders of the Company and their holdings are as set
forth on Exhibit B hereto (if stock or other interests are widely held indicate
only holders owning 10% or more of the voting stock or other interests). The
Permitted Holders (as defined in the Loan Agreement) are set forth on Exhibit B
hereto.

 

22. The Company is not a party to or bound by a collective bargaining or similar
agreement with any union, labor organization or other bargaining agent.

 

23. Pursuant to Section 9.9 of the Agreement, the Company has no “indebtedness”.

 

24. Pursuant to Section 9.10 of the Agreement, the Company has not made any
loans or advances or guaranteed or otherwise become liable for the obligations
of any others.

 

25. Pursuant to Section 5.1 of the Agreement, the Company does not have any
chattel paper (whether tangible or electronic) or instruments as of the date
hereof.

 

26. Pursuant to Section 5.1 of the Agreement, the Company does not have any
commercial tort claims which are pending or have been identified as being worthy
of pursuit by the Company’s officers.

 

27. There is no provision in the certificate of incorporation or by-laws of the
Company or in the laws of the State of its organization, requiring any vote or
consent of it shareholders, members or other holders of the equity interests
therein to borrow or to authorize the mortgage or pledge of or creation of a
security interest in any assets of the Company or any subsidiary. Such power is
vested exclusively in its Board of Directors.

 

28. The officers of the Company and their respective titles list on Exhibit C
hereto.

 

29. The following, as duly elected officers of the Company, will have signatory
powers as to all transactions of the Company with Lender:

Carl (“Chuck”) Rubin, Gregg Bodnar and Robert Guttman

 

30. The members of the Board of Directors of the Company are listed on Exhibit D
hereto.

 

31. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes).



--------------------------------------------------------------------------------

32. Certified Public Accountants for the Company is the firm of:

Name                   Ernst & Young LLP

Address               Suite 400, 111 North Canal Street, Chicago, IL 60606

Partner Handling Relationship                                          Kimberly
Simios

Were statements uncertified for any fiscal year?                     No

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

Agents and Lenders shall be entitled to rely upon the foregoing in all respects
and the undersigned is duly authorized to execute and deliver this Information
Certificate on behalf of the Company.

 

Very truly yours, ULTA SALON, COSMETICS & FRAGRANCE, INC. By:  

 

Title:  

 

Exhibit A – Intellectual Property

Exhibit B – Subsidiaries, Affiliates, Investments

Exhibit C – Elected Officers of the Company

Exhibit D – Members of the Board of Directors

Schedule 6.3 – Bank and Investment Accounts

Schedule 8.2 – Name; State of Organization; Chief Executive Office; Collateral
Locations

Schedule 8.4 – Existing Liens

Schedule 8.6 – Litigation

Schedule 8.7 – Compliance with Other Agreements and Applicable Laws

Schedule 8.8 – Environmental Compliance

Schedule 8.9 – Credit Card Agreements

(Signature page to Information Certificate)



--------------------------------------------------------------------------------

EXHIBIT A

TO INFORMATION CERTIFICATE

INTELLECTUAL PROPERTY

Owned Trademarks Registered with the United States Patent and Trademark Office

 

Mark

 

Registration No.

 

Registration Date

FORMATIV   3,024,270   12/6/05 ULTA.COM   2,631,363   10/8/02 ULTA
SALON-COSMETICS-FRAGRANCE   2,531,889   1/22/02 ULTA   2,504,336   11/6/01
BASICALLY U   2,598,439   7/23/02 STUDIO GEAR1   1,845,012   7/12/94 (Renewed
7/12/04) ULTA 3   1,681,577   3/31/92 (Renewed 3/31/02) ULTA
SALON-COSMETICS-FRAGRANCE (Stylized)   2,531,885   1/22/02 SALON AT ULTA (and
Design)   3,719,551   12/1/09 THE SALON AT ULTA   3,7166,06   11/24/09 ULTA
BEAUTY   3,262,918   7/10/07 ULTA BEAUTY (and Design)   3,311,177   10/16/07
ULTA BEAUTY (and Design)   3,311,178   10/16/07 YOUR BEAUTY DESTINATION  
3,796,631   6 /1/10

Owned Trademark Applications Pending with the United States Patent and Trademark
Office

 

Mark

 

Serial No.

 

Filing Date

WINDOWS OF LOVE   77/806639   9/18/09 FAB PHOTO   85/433259   9/27/11 WELCOME TO
FABULTOU   85/409739   8/29/11

 

1 

The Company owns the “Studio Gear” trademark, but the trademark is subject to a
License Agreement between The Company and Studio Gear Cosmetics, Inc. This
License Agreement conveys 50% of the ownership of the mark to Studio Gear
Cosmetics, Inc. in May, 1998.



--------------------------------------------------------------------------------

Licensed Intellectual Property

1. Licenses for use of computer software by the Company and/or its officers,
employees and affiliates in the Company’s business operations.

2. Licenses for use of trade names, trademarks and other intellectual property
by the Company acquired from time to time by the Company with respect to
products and services sold or used in Company’s retail sales.



--------------------------------------------------------------------------------

EXHIBIT B

to

INFORMATION CERTIFICATE

Subsidiaries; Affiliates; Investments

 

A. Subsidiaries (More than 50% owned by Company). None

 

B. Affiliates (Less than 50% Owned by Company). None

 

C. Affiliates (Subject to common ownership with Company). None

 

D. Shareholders (If widely held, only holders with more than 10%)

 

Name

 

Jurisdiction of Incorporation

 

Percentage Owned

Doublemousse B.V.   Netherlands   18.9% of all voting equity

 

E. Permitted Holders

 

Permitted Holder

 

Jurisdiction of Incorporation

 

Percentage Owned

Doublemousse B.V. (and its affiliates)   Netherlands   18.9% of all voting
equity



--------------------------------------------------------------------------------

EXHIBIT C

to

INFORMATION CERTIFICATE

 

Name

  

Title

Chuck Rubin    President & CEO Gregg Bodnar    Chief Financial Officer &
Assistant Secretary Robert Guttman    SVP, General Counsel & Secretary Jim
Scarfone    Senior Vice President, Human Resources Kimberley Grayson    Senior
Vice President & Chief Marketing Officer Alex Lelli    Senior Vice President,
Growth & Development Janet Taake    Senior Vice President, Merchandising Cindy
Payne    Senior Vice President, Store Operations Dennis Mullahy    SVP,
Merchandise Planning, Allocation & Systems. Steve Junk    Vice President,
Application Development Pat Murphy    Vice President, Supply Chain William
Miller    Vice President, Distribution & Logistics M. Bolyard    Senior Vice
President, Prestige Barbara Zamudio    Vice President, Mass Merchandising Holly
Schmidt    Vice President, Merchandising Rick Ruppert    Vice President, Private
Label Julie Tomasi    Vice President, Merchandising Operations Dan Atkinson   
Vice President, New Stores & Operation Strategy Development Phil Horvath    Vice
President and General Manager, Salon Jodi Holland    Vice President, Store
Operations Kathy Eichenblatt    Regional Vice President, Operations - South
Kelly Cusick    Regional Vice President, Operations - East Darren Mangus   
Regional Vice President, Operations - Central Colleen Morse    Regional Vice
President, Operations - West Scott Settersten    Vice President, Accounting
Erwin Winkler    Vice President, Creative Services David Southworth    Vice
President, E-Commerce Eric Messerschmidt    Vice President, Marketing Strategy,
CRM & Loyalty Pam Lent    Vice President, Real Estate Bruce Haynes    Vice
President, Real Estate



--------------------------------------------------------------------------------

Name

  

Title

Richard Franz    Vice President, Real Estate David Rayner    Vice President,
Real Estate Doron Sacham    Vice President, Construction Rick Myers    Vice
President, Construction Mani Krishna    Vice President, Supply Chain Engineering
Janet Lindeman    Assistant Secretary



--------------------------------------------------------------------------------

EXHIBIT D

to

INFORMATION CERTIFICATE

DIRECTORS

 

Name

  

Title and Company

  

Business Address

Dennis K. Eck    Non-Executive Chairman of the Board    302 Marigold Ave.      
Corna Del Mar, CA 92625 Chuck Rubin    President & CEO    1000 Remington Blvd   
Ulta Salon Cosmetics & Fragrance    Bolingbrook, IL 60440 Herve J. F. Defforey
   Director    139 Picadilly    (Operating Partner, GRP)    London, England UK
      W1J7NU Robert DiRomualdo    Director   

8477 Bay Colony Dr.,

#502

   (Chairman & CEO of Naples Ventures, LLC)    Naples, FL 34108 Charles
Heilbronn    Director    Nine West 57th St.    (Executive VP & Secretary of
Chanel, Inc. and Executive VP of Chanel Limited)    44th Floor       New York,
NY 10019 Lorna Nagler    Director    2500 Xenium Lane North    (President &CEO
of Christopher & Banks Corporation)    Plymouth, MN 55441 Charles J. Philippin
   Director    8 Rutgers St       Closter, NJ 07624 Kenneth T. Stevens   
Director       (non-executive Chairman of the board of Cost Plus, Inc.)   

IronTom Investments, LLC

7147 East Rancho Vista, Suite B27

Scottsdale, Arizona 85251



--------------------------------------------------------------------------------

SCHEDULE 6.3

to

INFORMATION CERTIFICATE

Bank and Investment Accounts

Bank of America Corporate Accounts

             Disbursements Account – All non-payroll payments are issued from
this account. Advances from the revolving credit agreement are credited to this
account. This account funds payroll, taxes, employee 401k contributions, and ZBA
accounts noted below. Bank of America account fees are debited from this account
mid-month.

             Concentration Account – All 6 regional depository banks listed
below (excluding Bank of America Account             ) wire transfer available
funds into this account. All Visa, MasterCard, Discover, and AMEX funds are
transferred into this account and other credits are also deposited to this
account. When there is a line of credit balance, the interim available balance
in this account goes to pay down the line of credit.

             Insurance ZBA – Our health insurance companies, Blue Cross and Blue
Shield and Planned Administrators, Inc., debit this account weekly and biweekly,
respectively, for health insurance claims processed.

             Flex Spending Account ZBA

             Ulta Inc Pay Card Account ZBA– Payroll Pay Cards are funded from
this account

Depository Accounts only at other Banks

 

Bank of America (IL, IN)

(Interim available balance pays down line of credit if line of credit has a
balance)

   Account # 0000000    IL stores serviced by Dunbar or Garda       IN store
serviced by Garda Bank of America (Pre-Merger B of A Account) (AR, CT, FL, IL,
KS, MA, MD, ME, NC, NH, NM, NY, OK, PA, SC, TN, TX, VA)    Main Account #
0000000000    AR stores serviced by Loomis       CT stores serviced by Dunbar   
   FL stores serviced by Brinks, Dunbar or Garda       IL stores serviced by
Dunbar or Garda       KS stores serviced by Garda       MA stores serviced by
Dunbar or Garda



--------------------------------------------------------------------------------

      MD stores serviced by Dunbar       ME stores serviced by Loomis       NC
stores serviced by Dunbar or Garda       NH store 450 serviced by Garda       NM
store 436 serviced by Loomis       NY stores serviced by Dunbar       OK stores
serviced by Brinks or Loomis Fargo       PA store 369 serviced by Dunbar      
SC stores serviced by Garda       TN store 308 serviced by Brinks       TX store
405 serviced by Garda       VA stores serviced by Dunbar or Garda JPMorgan Chase
  

Main Account # 000000000

(Sub-Accts Listed Below)

   JPMorgan Chase (CA)    000000000    Stores serviced by Garda JPMorgan Chase
(CO)    000000000    Stores serviced by Dunbar JPMorgan Chase (FL)    000000000
   Stores serviced by Dunbar JPMorgan Chase (ID)    000000000    Store serviced
by Garda JPMorgan Chase (IN)    000000000    Stores serviced by Garda JPMorgan
Chase (KY)    000000000    Stores serviced by Garda, Dunbar or Brinks JPMorgan
Chase (LA)    000000000   

Stores serviced by Brinks, Dunbar or

Loomis

JPMorgan Chase (NY)    000000000    Stores serviced by Safe & Sound, Brinks,
Loomis Fargo or Titan Armored JPMorgan Chase (OK)    000000000    Stores
serviced by Brinks JPMorgan Chase (TX)    0000000000   

Stores serviced by Brinks,

            Dunbar, Garda, Trinity

Armored or Rochester

Armored

JPMorgan Chase (UT)    000000000    Stores serviced by Garda JPMorgan Chase (WI)
   000000000    Stores serviced by Dunbar or Garda PNC Bank (FL, IL, IN, MD, MI,
NC, OH, PA, TN)    Account # 0000000000          FL store 363 serviced by Garda
      IL stores serviced by Garda or Dunbar       IN store serviced by Garda   
   MD stores serviced by Dunbar       MI stores serviced by Garda       NC store
serviced by Dunbar       NC store 231 serviced by Dunbar       OH stores
serviced by Dunbar or Garda       PA stores serviced by Dunbar or Garda       TN
store serviced by Garda



--------------------------------------------------------------------------------

US Bank (AR, AZ, IA, KS, MN, MO, NE, TN, WA)    Main Account # 000000000000   
     

AR store 236 is serviced by Armored

Transport Service

      AZ stores serviced by Dunbar, Garda, or Brinks       IA stores serviced by
Rochester       KS store 197 serviced by Garda       MN stores serviced by Garda
or Granite City Armored Car       MO stores serviced by Dunbar or Garda       NE
stores serviced by Rochester       TN stores serviced by Garda or Brinks      
WA stores serviced by Dunbar or Garda       WI store 443 serviced by Garda Wells
Fargo (AL, DE, FL, GA, MD, MS, NC, NJ, PA, RI, TN, VA)    Account #
000000-000-0000          AL stores serviced by Brinks       DE store 86 serviced
by Garda       FL stores serviced by Dunbar, Brinks or Garda       GA stores
serviced by Dunbar, Garda or Loomis       MD store 367 serviced by Dunbar      
MS stores serviced by Brinks or Loomis       NC stores serviced by Garda      
NJ stores serviced by Dunbar or Garda       PA stores serviced by Dunbar or
Garda       RI store 320 serviced by Dunbar       TN stores serviced by Dunbar
      VA stores serviced by Dunbar Wells Fargo Bank (CA)   

Main Account # 0000000000

(Sub-Accts Listed Below)

   Stores serviced by Dunbar or Garda Wells Fargo Bank (CO)    0000000000   
Stores serviced by Dunbar or Horizon Armored Service Wells Fargo Bank (MN)   
0000000000    Stores serviced by Garda Wells Fargo Bank (NV)    0000000000   
Stores serviced by Garda Wells Fargo Bank (OR)    0000000000    Stores serviced
by Garda Wells Fargo Bank (UT)    0000000000    Store 371 is serviced by Garda



--------------------------------------------------------------------------------

Investment Accounts

 

Bank of America Investment    000000 Investment Account    Overnight Commercial
Paper Account JP Morgan Chase    0000000000 Investment Account    Money Market
Demand Account



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Name; State of Organization; Chief Executive Office; Collateral Locations

Part (a) – Exact Legal Name of Borrower

Ulta Salon, Cosmetics & Fragrance, Inc.

Fictitious Names:

R.G. Trends Corporation

Ulta 3, Inc.

Ulta 3 The Cosmetics Savings Store, Inc.

Ulta 3 Cosmetics & Salon, Inc.

Part (b) – Domestic State and Foreign Jurisdictions

Domestic:         Delaware

Foreign:            Alabama, Arizona, Arkansas, California, Colorado,
Connecticut, Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky,
Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,
Missouri, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York,
North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South
Carolina, Tennessee, Texas, Utah, Virginia, Washington and Wisconsin

Part (c) – Chief Executive Office, Mailing Address and Location of Books and
Records

1000 Remington Blvd.

Bolingbrook, Illinois, 60440

Locations of Inventory, Equipment and Other Assets

See Attachment to Schedule 8.2



--------------------------------------------------------------------------------

Schedule 8.2 – Attachment 1

to

Information Certificate

Locations of Inventory, Equipment and Other Assets

Note: All business locations are leased

 

    

Store No.

 

Project Name

 

Store Location

  

Landlord Information

1.   0005   NorthPoint  

456 E. Rand Rd.

Arlington Hgts, IL 60004

   AmCap Northpoint LLC AmCap, Inc. 1281 East Main Street Suite 200 Stamford CT
06902 2.   0007   Lake View  

15754 S. LaGrange Rd.

Orland Park, IL 60462

   Simon Property Group (IL), L.P. Simon Property Group 225 W. Washington Street
Indianapolis IN 46204-3438 3.   0008   Danada Square West  

112 Danada Square West

Wheaton, IL 60187

   Danada Square West Shopping Center UCR Asset Services 7001 Preston Road Suite
215 Dallas TX 75205 4.   0012   Quarry Shopping Center  

9720 Joliet Rd.

Suite 100

Hodgkins, IL 60525

   CSDV, Limited Partnership Mid America Asset Management, Inc. One Parkview
Plaza 9th Floor Oakbrook Terrace IL 60181-4731 5.   0013   Mansell Crossings  

7671 N. Point Parkway

Alpharetta, GA 30022

   Centro Property Group 420 Lexington Ave NW 7th Floor New York NY 10170 6.  
0017   Sportmart Plaza  

145 Army Trail Rd.

Glendale Hgts, IL 60139

   MB BP Portfolio, L.L.C Inland American Retail Management LLC 2901 Butterfield
Road Oak Brook IL 60523 7.   0021   Woodfield Village Green  

1480 Golf Rd.

Schaumburg, IL 60173

   DDR MDT Woodfield Village LLC Developers Diversified Realty Corporation 3300
Enterprise Parkway Beachwood OH 44122 8.   0022   Market East  

1515 Town E. Blvd.

Suite 117

Mesquite, TX 75150

  

Sun Life Assurance Company of Canada U.S.

15150 Preston Rd.

Crestview Real Estate, LLC

Suite 210

Dallas, TX, 75248



--------------------------------------------------------------------------------

9.   0023   North & Sheffield  

1000 W. North Ave.

Chicago, IL 60622

  

North Avenue Properties, LLC

1000 West North Avenue

Chicago, IL 60622

(c/o Chicago Title & Trust Company u/d/a 1100415 Penmark Industries, Inc., as
agent)

10.   0024   Grove Shopping Center  

1310 W. 75th St.

Downers Grove, IL 60516

   Robin Realty & Management Company 1333 North Wells Street Chicago IL 60610
11.   0025   Barrett Pavilion  

680 Barrett Parkway

Kennesaw, GA 30144

   DDRTC Barrett Pavilion LLC Developers Diversified Realty Corporation 3300
Enterprise parkway Beachwood OH 44122 12.   0033   Scottsdale Pavilions  

9019 E. Indian Bend Rd.

Scottsdale, AZ 85250

  

De Rito Pavilions 140, L.L.c. 340 E. Palm Lane Case, Huff & DeRito Retail, LLC
Suite 100

Phoenix, AZ, 85004

13.   0035   Camelback Colonnade  

1949 E. Camelback Rd., Suite 146

Phoenix, AZ 85016

   The Macerich Company Camelback Colonnade Assoc. Limited Partnership 11411
North Tatum Blvd. Phoenix AZ 85028 14.   0037   Village Fair North  

12867 N. Tatum Blvd.

Phoenix, AZ 85032

  

Lynn Morrison, L.L.C.

1790 E. River Road

Suite 310

Tucson, AZ, 85718

15.   0039   Perimeter Village  

4737 Ashford Dunwoody

Atlanta, GA 30338

  

WRI Retail Pool I, L.P. P.O. Box 924133

Houston TX 77292-4133

16.   0040   Gap Shopping Center  

4115 N. Harlem Ave.

Norridge, IL 60634

   Irving-Harlem Management Company P.O. Box 407 Deerfield IL 60015 17.   0041  
Hobart Shopping Center  

2395 E. 81st Ave.

Merrillville, IN 46410

   Crossings at Hobart-I, LLC Schottenstein Property Group 4300 E. Fifth Ave.
Columbus OH 43219



--------------------------------------------------------------------------------

18.   0042   Preston Forest Village  

11661 Preston Rd.

Dallas, TX 75230

  

PFV Realty III L.P.

P.O Box 82565

Dept Code: STXD1561/

Goleta, CA, 93118-2565

19.   0043   Heritage Point  

2540 Cumberland Rd.

Smyrna, GA 30080

   DDRTC Heritage Pavioion LLC Dept. 105437 30413 21119 PO Box 534420 Atlanta GA
30353-4420 20.   0044   Clark Wellington Center  

3015 N. Clark St.

Chicago, IL 60657

  

Clark and Wellington, LLC

One Parkview Plaza

%Med-America Asset Management, Inc.

9th Floor

Oakbrook Terrace, IL, 60181-4731

21.   0046   Market at Town Center  

2601 Town Center Blvd.

Sugar Land, TX 77479

   Market @ Town Center Sugarland Partnership P.O. Box 924133 Houston TX
77292-4133 22.   0047   Arrowhead Crossing  

7665 W. Bell Rd.

Peoria, AZ 85382

   Developers Diversified Realty Corp. (1827) 3300 Enterprise Parkway P.O. Box
228042 Beachwood OH 44122 23.   0054   Levittown Mews  

3377 Hempstead Turnpike

Levittown, NY 11756

   Levittown Mews Associates, LP 500 Old Country road Suite 200 Garden City NY
11530 24.   0055   Smith Haven Plaza  

2005 Smith Haven Plaza

Lake Grove, NY 11755

   C & B Realty #2 LLC Colin Development LLC 1520 Northern Boulevard Manhasset
NY 11030 25.   0057   Mesa Pavilions at Superstation Spring  

6948 E. Hampton Ave.

Mesa, AZ 85208

  

PL Mesa Pavilions LLC

3333 New Hyde Park Rd.

Kimco Realty

#100

New Hyde Park, NY, 11042

26.   0058   Shoppes at the Meadows  

8368 S. Willow St.

Littleton, CO 80124

  

Shoppes at the Meadows

c/o 8375 S. Willow St., Suite 500

Littleton, CO 80124



--------------------------------------------------------------------------------

27.   0059   Stephanie Street Shopping Center  

543 N. Stephanie

Henderson, NV 89014

  

HIP Stephanie LLC

78-401 Highway 111

Harsch Investment Properties

La Quinta, CA, 92253

28.   0061   Deerbrook Shopping Center  

130B S. Waukegan Rd.

Deerfield, IL 60015

  

Gateway Fairview Inc.

One Parkview Plaza

Mid-America Asset Management, Inc.

9th Floor

Oakbrook, IL, 60181

29.   0062   Shops at Oak Brook Place  

2155 W. 22nd St.

Oak Brook, IL 60521

   The Shops at Oak Brook Place, L.P. Creit Management L.P. 220 Portage Avenue
Suite 1304 Winnipeg, Manitoma R3C 0A5 30.   0065   Ridgehaven Mall  

13145 Ridgedale Dr.

Minnetonka, MN 55305

   Ridgehaven Mall, Inc Invesco Institutional, (N.A.), Inc. 500 Three Galleria
Tower 13155 Noel Road Dallas TX 75240 31.   0066   Gateway Plaza 1  

499 Sunrise Highway

Patchogue, NY 11772

  

Patchogue Realty Association

95 Froehlich Farm Blvd

Woodbury, NY, 11797

32.   0067   Grand Hunt Center  

6517 Grand Ave.

Gurnee, IL 60031

   Principal Life Ins. Co Grand Hunt Center PO Box 6113 Property 002910
Hicksville NY 11802-6113 33.   0068   King Kullen Plaza  

78 Veterans Memorial Highway

Commack, NY 11725

  

Smithtown Venture, LLC Kimco Realty Corporation 3333 New Hyde Park Road

Suite 100 New Hyde Park NY 11042

34.   0069   Randall Square  

1560 S. Randall Rd.

Geneva, IL 60134

   Randall Plaza In Retail Fund Randall Square LLC 2901 Butterfield Road Oak
Brook IL 60523 35.   0070   University Hills  

2780 S. Colorado Blvd.

Denver, CO 80210

  

Black Cherry Ltd. Liab. Co.

Dept# 105437205608209

PO Box 532614

Atlanta, GA, 30353-2614



--------------------------------------------------------------------------------

36.   0071   Pinecroft II Shopping Center  

1600 Lake Woodlands Dr.

The Woodlands, TX 77380

  

Wulfe & Co.

1800 Post Oak Boulevard

6 BLVD Place,

Suite 400

Houston, TX, 77056

37.   0072   Buckhead Station  

3495 Buckhead Loop, Suite 120

Atlanta, GA 30326

  

Equity One (Buckhead Station), LLC

1275 Powers Ferry Rd.

Equity One, Inc.

Ste 100

Marietta, GA, 30067

38.   0073   Marketplace at Northglen  

421 W. 104th Ave.

Northglen, CO 80234

  

ELPF Northglenn, LLC

3344 Peachtree Road NE

Asset Manager for Marketplace at Northglenn

Suite 1200

Atlanta, GA, 30326

39.   0075   Gateway Market Center  

9607 Research Blvd.

Austin, TX 78759

   Shopping Center at Gateway, LP Simon Property Group 225 W. Washington Street
Indianapolis IN 46204 40.   0077   The Promenade at Frank Lloyd Wright  

16231 N. Scottsdale Road

Scottsdale, AZ 85254

  

Excel Trust LP

17140 Bernardo Center Drive

Suite 300

San Diego, CA, 92128-2000

41.   0078   Snellville Pavilion  

2059 Scenic Highway

Snelville, GA 30278

  

KIR Snellville L.P.

3333 New Hyde Park Road

Kimco Realty Corporation

Suite 100

New Hyde Park, NY, 11042-0020

42.   0079   Lakeline Plaza  

11066 Pecan Park Blvd.

Austin, TX 78613

  

Lakeline Plaza LLC Simon Property Group

225 W. Washington Street Indianapolis IN 46204-3438

43.   0080   Mall of Georgia Crossings  

3205 Woodward Crossing

Atlanta, GA 30519

   Mall of Georgia Crossing, LLC MS Management Association, Inc. National City
Center 115 West Washington Indianapolis IN 46204



--------------------------------------------------------------------------------

44.   0081   Baybrook Village  

1507B West Bay Area

Houston, TX 77598

  

OWRF Baybrook, LLC

1800 Post Oak Boulevard

Wulfe Management Services, Inc.

6 Blvd. Place #400

Houston, TX, 77056

45.   0082   Trinity Commons  

3000 S. Hulen St.

Suite 130

Forth Worth, TX 76109

   Heritage Trinity Commons SPE Limited Partnership Centro Heritage SPE 6 LLC
General Post Office #32500013 PO Box 30907 New York NY 10087-0907 46.   0083  
Dearbrook Marketplace  

20530 US 59 North

Humble, TX 77338

  

IVC Deerbook, LLC

9553 Jones Rd.

Global Realty and Management

Houston, TX, 77065

47.   0084   Court at Oxford Valley  

146 Commerce Blvd.

Fairless, PA 19030

   Goldenberg Group Sub-Tenant of Dick’s Sporting Goods 630 Sentry Parkway Suite
200 Blue Bell PA 19422 48.   0086   Concord Mall  

4803 Concord Pike

Wilmington, DE 19803

   NTFB, LLC 4737 Concord Pike Wilmington DE 19803 49.   0087   Collin Creek
Village  

721 N. Central Expressway

East Plano, TX 75075

  

Rosewd-GP, LLC

2101 Cedar Springs Road

Rosewood Management Corporation

Suite 1600

Dallas, TX, 75201

50.   0088   Montgomery Square  

1221 Knapp Road

North Wales, PA 19454

   KIR Montgomery Kimco Realty Corporation Mid-Atlantic Region 170 W. Ridgely
Road, Suite 210 Lutherville MD 21093 51.   0089   Deptford Crossing  

1800 Clements Bridge Rd.

Deptford, NJ 08086

   Deptford Commons, LLC Malachite Group, Ltd. 48 East Old Country Road 203
Mineola NY 10501



--------------------------------------------------------------------------------

52.   0090   Westridge Court  

2707 Aurora Ave.

Naperville, IL 60540

   Centro Properties Group 40 Skokie Blvd Suite 600 Northbrook IL 60062 53.  
0091   LaFrontera Plaza  

2701 Parker Road

Bldg. C

Round Rock, TX 78681

   Frontier Village, L.P. Sansone Group 120 S. Central Suite 100 Saint Louis MO
63105 54.   0092   Gateway Plaza Center  

2900 E. Southlake Blvd.

Southlake, TX 76092

   Inland Western Southlake Limited Partnership 2901 Butterfield Road Oak Brook
IL 60523 55.   0093   Greentree Retail Center  

455 S. Fry Rd.

Katy, TX 77450

   Caltim, LTD. Westco Property Management Company 365 Sawdust Road Spring TX
77380 56.   0094   Shops at Northeast Mall  

880 Northeast Mall Blvd.

Hurst, TX 76053

   Simon Property Group (TX) LP Simon Property Group 225 W. Washington
Street Indianapolis IN 46204-3438 57.   0095   Lakewood City Commons  

489 S. Wadsworth Blvd.

Lakewood, CO 80226

   Lakewood City Commons L.P. 1901 Avenue of the Stars Suite 885 Los Angeles CA
90067-6002 58.   0096   Broadcast Square Shopping Center  

2755 Paper Mill Road, Space L

Wyomissing, PA 19610

  

Spring Ridge, LP

106 Lori Lane

S. Ridge Management, LLC

Boiling Springs, PA, 17007

59.   0097   Shops at One Orchard Place  

9635 Skokie Blvd.

Skokie, IL 60077

   Inland Commercial Property Management, Inc. As Managing Agent for the Owner
2901 Butterfield Rd. Oak Brook IL 60523 60.   0098   Preston Ridge, The Centre
at  

3333 Preston Rd.

Frisco, TX 75034

  

Centro Properties Group

3333 Preston Rd.

Suite 1400

Frisco, TX, 75034



--------------------------------------------------------------------------------

61.   0099   Chandler Festival  

2680 W. Chandler Blvd.

Chandler, AZ 85224

   Chandler Festival Center 311 W. Chandler Blvd #2142 Chandler AZ 85226 62.  
0100   Silverado Ranch Station  

9857 S. Eastern Avenue

Las Vegas, NV 89183

  

AIG Baker Silverado, LLC

1701 Lee Branch Lane

Birmingham, AL 35242

63.   0101   Metroplex Shopping Center  

2540 Chemical Rd.

Plymouth Meeting, PA 19462

  

Goldenberg Mgmt., Inc. Metroplex West Assoc. LP 630 Sentry Parkway

Suite 200 Blue Bell PA 19422

64.   0103   Creekside Town Center  

1232 Galleria Blvd.

Suite 100

Roseville, CA 95678

  

Creekside Town Center, LLC

1512 Eureka Rd

CB Richard Ellis

Suite 100

Roseville, CA, 95661

65.   0104   East Gate Square  

1470 Nixon Drive

Mount Laurel, NJ 08054

  

East Gate EGS TIC V, LLC

770 Township Line Road

BPG Management Company, LP

Suite 150

Yardley, PA, 19067

66.   0105   Woodstock Shopping Center  

124 Woodstock Square Avenue, Suite 600

Woodstock, GA 30189

   DDRTC Woodstock Square LLC Developers Diversified Realty Corporation 3300
Enterprise Parkway PO Box 228042 Beachwood OH 44122 67.   0106   Willow Ridge
Plaza  

720 Route 73 S.

Marlton, NJ 08053

   Newbridge, LLC 620 Righters Ferry Road Bala Cynwnd PA 19004 68.   0108  
Desert Ridge Marketplace  

21001 N Tatum Blvd., Suite 72.

Desert Ridge, AZ 85050

   Vestar Development II, LLC 2425 E. Camelback Road Suite 750 Phoenix AZ 85016
69.   0109   Nassau Park Pavilion  

540 Nassau Park Pavilion, Unit #8

Princeton, NJ 08540

  

Alliance Town Center I, L.P.

P.O. Box 203707

Houston TX 77216-3707



--------------------------------------------------------------------------------

70.   0110   Laguna Gateway-East  

9141 West Stockton Blvd.

Elk Grove, CA 95758

  

Pappas Laguna, LP

2020 L. Street

Sacramento, CA, 95811

71.   0111   The Shops at Kildeer  

20505 N Rand road, Suite 220

Kildeer, IL 60047

  

Shops at Kildeer, LLC

3333 New Hyde Park Rd.

Kimco Realty Corporation

PO Box 5020

New Hyde Park, NY, 11042-0020

72.   0112   Jefferson Pointe  

4220 W. Jefferson Blvd., Suite 04

Fort Wayne IN 46804

  

IMI Jefferson Pointe LLC

5750 Old Orchard Rd

Miller Capital

Suite 400

Skokie, IL, 60077

73.   0113   The Summit at Louisville  

4292 Summit Plaza Drive

Louisville KY 40241

  

Louisville Retail Co. LLC

4300 Summit Plaza Dr

Lousville, KY, 40241

74.   0114   The River at Rancho Mirage  

71800 Highway 111, Unit A 174

Rancho Mirage, CA 92270

   Grosvenor The River Retail, LLC PO Box 310010870 Pasadena CA 91110-0870 75.  
0115   La Jolla Village Square  

8657 Villa La Jolla Drive, Suite #119

La Jolla, CA 92037

   8650 Villa La Jolla, Inc. LJVS Management Office 8657 Villa La Jolla Dr., Ste
123 La Jolla CA 92037 76.   0116   Stacks at the Waterfront  

105 W. Bridge Street

Homestead, PA 15160

   DDRTC Waterfront Town Center LLC Developers Diversified Realty Corporation
3300 Enterprise Parkway Beachwood OH 44122 77.   0117   Watchung Square Mall  

1515 Route 22 West, Wuite 22

Watchung, New Jersey 07060

   Watchung Square Associates, L.L.C. Fidelity Management Company 641 Shunpike
Road Chatham NJ 07928 78.   0118   Howe ‘Bout Arden Shopping Center  

2100 Arden Way, Suite 100

Sacramento CA 95825

   Rancho Arden, LP 14903 Via La Senda Del Mar CA 92014



--------------------------------------------------------------------------------

79.   0120   Southdale Center  

2750 Southdale Center

Edina, MN 55435

   Southdale Limited Partnership 1300 Wilson Boulevard Suite 400 Arlington VA
22209 80.   0121   Clybourn Square  

2754 N. Clybourn Ave., Building A

Chicago, IL 60614

   Costco Wholesale Corporation Mid-America Asset Management One Parkview Plaza
9th Floor Oakbrook Terrace IL 60181-4731 81.   0122   Riverdale Village  

3583 River Rapids Drive

Coon Rapids, MN 55448

   DDR MDT Riverdale Village Inner Ring LLC Developers Diversified Realty
Corporation 3300 Enterprise Parkway P.O. Box 228042 Beachwood OH 44122 82.  
0123   Cityplace at the Promenade  

82 The Promenade

Edgewater, New Jersey 07020

   RREEF America REIT II Corp. HH RREEF 3340 Peachtree Road, NE 2nd Floor
Atlanta GA 30326 83.   0124   Town Center - Marketplace at Birdcage  

5927 Sunrise Blvd.

Citrus Heights, CA 95610

  

MP Birdcage Marketplace, LLC

100 E. Pratt Street

LaSalle Investment Management

20th Rloor

Baltimore, MD, 21202

84.   0125   Holmdel Commons  

2130 Route 35 South

Holmdel, NJ 07733

   Holmdel Commons, LLC Kimco Realty Corporation P.O. Box 5020 3333 New Hyde
Park New York NY 11042-0020 85.   0126   Crossroads Plaza  

409 Crossroads Blvd

Cary, NC 27511

   Cary Crossroads (DE), LLC 3290 Northside Parkway Suite 250 Atlanta GA 30327
86.   0128   Quail Springs MarketPlace  

2340 W. Memorial Road

Oklahoma City, OK 73134

  

NP/I&G Quail Springs, LLC

2222 Arlington Avenue

Bayer Properties, LLC

Birmingham, AL, 35205

87.   0129   South Park Shopping Center  

3220 Nicholasville Road

Lexington, KY 40503

   KIMCO Lexington 140, Inc. Kimco Realty Corporation PO Box 5020 3333 New Hyde
Park, Suite 100 New Hyde Park NY 11042



--------------------------------------------------------------------------------

88.   0130   Eastside Market  

1123 East 71st Street

Tulsa, OK 74133

   SEAYCO-THF Eastside Market Shops, LLC THF Realty Inc. 2127 Innerbelt Business
Center Drive Suite 200 St. Louis MO 63114 89.   0131   Southroads Shopping
Center  

4915 A East 41st Street

Tulsa, OK 74135

  

Southroads, L.L.C.

5201 Johnson Drive

MD Managemement, Inc.

Suite 450

Mission, KS, 66205

90.   0132   The Pavilion at La Costa/The Forum at Carlsbad  

1905 Calle Barcelona

Suite 100

Carlsbad, CA 92009

  

T-C Forum at Carlsbad LLC

730 3rd Avenue

14th Floor

New York, NY, 10017

91.   0133   The Shops at Briargate  

1845 Briargate Parkway

Suite 380

Hwy. 83

Colorado Springs, CO 80920

   CS Lifestyle Ctr, LLC 2650 Thousand Oaks Blvd Suite 3150 Memphis TN 38118 92.
  0134  

Stonecrest Shopping

Center

 

7844 Rea Road

Charlotte, NC 28277

   Zenith Investment Grantor Trust 1406 Halsey Way Suite 110 Carrollton TX 75007
93.   0135   El Camino North Shopping Center  

2645 Vista Way

Oceanside, CA 92054

  

PK II El Camino Real LP

1621-B South Melrose Drive

Vista, CA, 92081

94.   0136   The Shoppes at Arbor Lakes  

12181 Elm Creek Blvd

Maple Grove, MN 55369

  

PRISA Arbor Lakes, LLC

191 Peachtree Street

Cousins Properties Incorporated

Suite 500

Atlanta, GA, 30303

95.   0137   Village Crossing  

5485 W. Touhy Avenue

Skokie, IL 60077

   DDRTC Village Crossing LLC Developers Diversified Realty Corporation 3300
Enterprise Parkway Beachwood OH 44122 96.   0138   Westcliff Plaza  

10800 Irvine Avenue

Newport Beach, CA 92660

  

Irvine Company Retail Properties

100 Innovation

Irvine, CA, 96217



--------------------------------------------------------------------------------

97.   0139  

Hunt Valley Towne

Centre

 

118 Shawan Road, Suite O

Hunt Valley, MD 21030

   Hunt Valley Towne Centre, LLC Greenberg Gimmons Commerical 10096 Red Run
Boulevard Suite 100 Owings Mills MD 21117 98.   0140   Rivertree Court  

701 N. Milwaukee

Suite 200

Vernon Hills, IL 60061

   Inland Commercial Property Management, Inc. 2901 Butterfield Road Oak Brook
IL 60523 99.   0141   Smoketown Station  

2890 Prince William Pkwy

Woodbridge, VA 22192

  

KIR Smoketown Station, LP

1954 Greenspring Drive

Suite 330

Timonium, MD, 21093

100.   0142   Best Buy Metro Center (Frontier Drive Metro Centre)  

6575 Frontier Dr., Bldg. E, Ste. A

Springfield, VA 22150

   Frontier Drive Metro Center, L.P. 1701 Pennsylvania Ave NW Suite 1050
Washington DC 20006 101.   0143   Hastings Village Shopping Center  

3393 E. Foothill Blvd.

Pasadena, CA 91107

   Hastings Village Investment Co., LP 6380 Wilshire Blvd. Suite 1106 Los
Angeles CA 90048 102.   0144   The Esplanade Shopping Center  

431 West Esplanade Drive

Oxnard, CA 93036

  

California Property Owners 1, LLC

420 Lexington Avenue, 7th floor

Centro Properties Group

New York, NY, 10170

103.   0145   Glenview Town Center  

1940 Tower Drive

Glenview, IL 60025

   OliverMcMillan Glenview, LLC 733 Eighth Avenue San Diego CA 92101 104.   0146
  Chino Spectrum Towne Center  

4041 Grand Ave.

Chino, CA 91710

   Vestar Chino B, L.L.C. 2425 E. Camelback Road Suite 750 Phoenix AZ 85016 105.
  0147   Cotswold Village Shops  

236 S. Sharon Amity Road

Charlotte, NC 28211

  

DDR Cotswold LLC

3300 Enterprise Parkway

DDR

Beachwood, OH, 44122



--------------------------------------------------------------------------------

106.   0148   Hacienda Crossing Shopping Center  

4948 Dublin Blvd.

Dublin, CA 94568

   Ronald Benderson 1995 Trust PO Box 823201 Philadelphia PA 19182 107.   0149  
Plaza on Richmond  

5140 Richmond

Houston, TX 77056

   POR, Inc. 5177 Richmond Houston TX 77027 108.   0150   Commons at Willowbrook
 

7744 FM. 1960 West

Houston, TX 77070

   The Commons at Willowbrook, Inc. Trammel Crow Company 3050 Post Oak Blvd.
Suite 700 Houston TX 77056 109.   0151   Bell Tower Mall  

13499 S. Cleveland Avenue, Suite 301

Ft. Myers, FL 33907

   Bell Tower Shops, LLC 13499 US 41 SE Suite 151 Fort Myers FL 33907 110.  
0152   Waterford Lakes Town Center  

841 Alafaya Trail

Orland, FL 32828

   Simon Property Group, L.P. Simon Property Group 225 W. Washington ST
Indianapolis IN 46204-3438 111.   0153   The Plaza at Citrus Park  

12715 Citrus Park Dr.

Tampa, FL 33625

   KIR Tampa 003, LLC Kimco Realty Corporation P.O. Box 5020 3333 New Hyde Park,
Suite 100 New Hyde Park NY 11042 112.   0154   Downtown Silver Spring Springs  

914 Ellsworth Drive

Silver Spring, MD 20910

   PFA-B Silver Spring, LC 916 Ellsworth Drive Silver Spring MD 20910 113.  
0155   Cerritos Towne Center  

12771 Towne Center Drive

Cerritos, CA 90703

   Cerritos Towne Center LLC Vestar Property Management PO Box 16281 Suite 750
Phoenix AZ 85011-6281 114.   0156   West Hollywood Gateway  

7100 Santa Monica Blvd., Ste. 210

West Hollywood, CA 90046

  

West Hollywood L.P.

7100 Santa Monica Blvd

Madison Marquette Retal Services Inc

Suite 70

West Hollywood , CA, 90046

115.   0157   Palm Valley Pavilions West  

1450 N. Litchfield

Goodyear, AZ 85338

  

PVPW Corp.

2425 E. Camelback Rd.

Vestar Property Management

#750

Phoenix, AZ, 85016



--------------------------------------------------------------------------------

116.   0158   Victoria Gardens  

7905 Kew Ave., #5540

Rancho Cucamonga, CA 91739

   Rancho Mall, LLC Terminal Tower 50 Public Square Suite 1100 Cleveland OH
44113-2267 117.   0159   Peoria Crossings  

9280 W. Northern Ave.

Glendale, AZ 85305

   Inland Western Glendale, LLC Bldg.#5027 3150 N. Arizona Ave. Suite 105
Chandler AZ 85225 118.   0160   Kendallgate Shopping Center  

12054 SW 88th St.

Miami, FL 33186

   Kendallgate Center Associates, Ltd. 2665 S. Bayshore Drive Suite 1200 Coconut
Grove FL 33133 119.   0161   Pembroke Crossing  

11850 Pines Boulevard

Pembroke Pines, FL 33026

  

Pembroke Crossing Shopping Center

7001 Preston Road

UCR Asset Services

Suite 215

Dallas, TX, 75205

120.   0162   Orlando Square  

1718 W. Sand Lake road, Suite C-100

Orlando, FL 32809

   MSKP Orlando Square, LLC Kitson & Partners Realty, LLC 4500 PGA Blvd Suite
400 Palm Beach Gardens FL 33418 121.   0163   Altamonte Mall  

451 E. Altamonte Drive, # 1473

Altamonte Springs, FL 32701

   Altamonte Mall Altamonte Mall Venture 110 N. Wacker Dr. Chicago IL 60606 122.
  0164   Central Park  

1696 Carl D. Siver Pkwy.

Fredericksburg, VA 22401

   Central Park Marketplace Holdings, LLC Rappaport Management Company 8405
Greensboro Drive Suite 830 McLean VA 22102-5121 123.   0165   Silverlake Village
Shopping Center  

3133 Silverlake Village Dr.

Pearland, TX 77581

  

MSKP Orlando Square, LLC

4500 PGA Blvd.

Suite 400

Palm Beach Gardens, FL, 33418

124.   0166   Bella Terra  

7777 Edinger Avenue, Suite D126,

Huntington Beach, CA 92647

   Bella Terra Associates, LLC DJM Capital Partners 60 S. Market Street Suite
1120 San Jose CA 95113



--------------------------------------------------------------------------------

125.   0167   Congressional Plaza  

1631 Rockville Pike

Rockville, MD 20852

   Congressional Plaza Associates, LLC Federal Realty Investment Trust 1626 East
Jefferson Street Rockville MD 20852-4041 126.   0168   Fashion Mall Commons  

8487 Union Chapel Road, Unit 720

Indianapolis, IN 46240

   Fashion Mall Commons I, LP 201 N. Illinois, 22nd Floor Indianapolis IN 46204
127.   0169   Monroeville Mall  

701 Monroeville Mall

Monroeville, PA 15146

  

CBL Monroeville, LP

200 Mall Office Complex

Monroeville, PA, 15146

128.   0170   Park Place Mall  

5870 E. Broadway Blvd., Suite 442

Tucson, AZ 85711

   GGP-General Growth Properties 110 N Wacker Dr. Chicago IL 60606 129.   0171  
Chesterfield Towne Center  

11500 Midlothian Turnpike #800, Space 206

Richmond, VA 23235

   The Macerich Partnership, L.P. Management Office 11500 Midlothian Turnpike
Richmond VA 23235 130.   0172   Fremont Hub  

39221 Fremont Hub

Fremont, CA 94538

  

Fremont Retail Partners L.P.

75 Southgate Avenue

Daly City, CA, 94015

131.   0173   Tamarack Village Shopping Center  

8290 Tamarack Village

Woodbury, MN 55125

   Tamarack Village Shopping Center Robert Muir Company 7650 Edinborough Way
Suite 375 Edina MN 55435 132.   0174   Colonies Crossroads  

1927 North Campus Ave.

Upland, CA 91784

  

The Colonies- Pacific, LLC

P.O. Box 3060

Newport Beach, CA, 92658

133.   0175   The Shops and Tanforan  

1140 El Camino Real #209

San Bruno, CA 94066

   Tanforan Park Shopping Center, LLC Wattson Breevast 3600 Birch Street Suite
250 Newport Beach CA 92660



--------------------------------------------------------------------------------

134.   0176   Surprise Marketplace  

13707 West Bell Road

Surprise, AZ 85374

   Surprise Marketplace Holdings, L.C. Kitchell Property Management 1707 E.
Highland Ave Suite 100 Phoenix AZ 85016 135.   0177   Brookfield Fashion Center
 

16970 W. Blue Mound Rd., Space 210

Brookfield, WI 53005

  

Metropolitan Life Insurance Co.

125 S. Wacker Dr.

Ste 1100

Chicago, IL, 60606

136.   0178   Fair City Mall  

9600 U-Main Street

Fairfax, VA 22031

  

Fair City HHH, LLC

4001 Williamsburg Court

Fairfax, VA, 22032

137.   0179   Gateway Station  

12864 South Freeway

Ft. Worth, TX 76028

   Kimco Burleson L.P. Kimco Realty Corporation PO Box 5020 3333 New Hyde Park,
Suite 100 New Hyde Park NY 11042 138.   0180   Alderwood Parkway Plaza  

19401 Alderwood Mall Parkway

Suite 130

Lynnwood, WA 98036

   Alderwood Parkway Plaza Limited Partnership Coast Real Estate Services 2829
Rucker Ave. Suite 100 Everett WA 98201 139.   0181   Renaissance Center at
Southpoint  

6923 Fayetteville Road

Durham, NC 27713

   CBL-TRS Joint Venture II, LLC Renaissance Retail, LLC 2030 Hamimlton Place
Boulevard Suite 500 Chattanooga TN 37421-6000 140.   0182   Jefferson Commons  

12551 Jefferson Ave., Suite 121

Newport News, VA 23602

   Inland Western Newport News Jefferson, LLC 2901 Butterfield Road Oak Brook IL
60523 141.   0183   SanTan Village Phase II  

2779 South Market Street

Gilbert, AZ 85295

   Macerich SanTan Phase 2 SPE LLC PO Box 29383 Phoenix AZ 85038-9383 142.  
0184   Happy Valley Towne Center  

2501 W. Happy Valley Rd., #38

Phoenix, Arizona, 85027

   Vestar AZ XLVII, LLC 2425 E. Camelback Road, Suite 750 Phoenix AZ 85016 143.
  0185   Tempe Marketplace  

55 S. McClintock Drive, Suite 155

Tempe, AZ 85281

  

Vestar RW Tempe Marketplace, LLC

2425 E. Camelback Road

Suite 750

Phoenix, AZ, 85016



--------------------------------------------------------------------------------

144.   0186   Rockaway Town Plaza  

395 Mt. Hope Road, Suite 450

Rockaway, NJ 07866

   Rockaway Center Associates Simon Property Group 225 W. Washington Street
Indianapolis IN 46204-3438 145.   0187   Prestonwood Town Center  

5301 Beltline Road, #114

Dallas, TX 75248

   Inland American Dallas Prestonwood Limited Partnership 2901 Butterfield Road
Oak Brook IL 60523 146.   0188   Cedar Hills Crossing  

3255 SW Cedar Hills Blvd., # 150

Beaverton, OR 97005

   Desert Troon Companies 17207 N. Perimerter Drive Suite 200 Scottsdale AZ
85255 147.   0189   The Promenade @ Sacramento Gateway  

3951 North Freeway Blvd.

Sacramento, California 95834

   CLPF-PROMENADE, L.P. OPUS WEST MANAGEMENT CORPORATION 3900 Gateway Park Blvd.
Sacramento CA 95834 148.   0190   North Hills Village Mall  

4801 McKnight Road, Room 11

Pittsburgh, PA 15237

   J. J. Gumberg Co. Brinton Executive Center 1051 Brinton Road Pittsburgh PA
15221-4599 149.   0191   Parkway Super Center  

17320 Southcenter Pkwy

Tukwila, WA 98188

  

KIR Tukwila L.P.

4190 Douglas Blvd

Suite 200

Granite Bay, CA, 95746

150.   0192   The Shops at Greenridge  

1125 Woodruff Road, Suite 101

Greenville, SC 29607

   Shops at Greenridge, LLC 9415 Sunset Dr Suite 226 Miami FL 33173 151.   0193
  Mayfaire Town Center  

840 Inspiration Drive

Wilmington, NC 28405

   Mayfaire Retail, LLC 6835 Conservation Way Wilmington NC 28405 152.   0194  
Whiteland Towne Center  

187 West Lincoln Highway, Suite 200

Exton, PA 19341

  

Whiteland Investors, LP

770 Township Line Road, Ste. 150

Yardley, PA 19067



--------------------------------------------------------------------------------

153.   0195   Village at Jordan Creek  

6805 Mills Civic Pkwy, Suite 110

West Des Moines, IA 50266

  

Jordan Creek Town Center

GGP Village at Jordan Creek L.L.C.

110 N. Wacker Dr.

Chicago, IL 60606

154.   0196   Triangle Town Place  

3604 Sumner Blvd. Suite 108

Raleigh, NC 27616

  

JG Triangle Peripheral South, LLC

c/o The Richard E. Jacobs Group, Inc.

25425 Center Ridge Road

Cleveland, OH 44145-4122

155.   0197   Olathe Pointe  

14677 West 119th Space 1

Olathe, Kansas 66062

   Arci Terra Olathe Pointe KS, LLC 2720 East Camelback Road Suite 220 Phoenix
AZ 85016 156.   0198   Reno South Virginia Commons Shopping Center  

6667 South Virginia Street, Spaces B & C

Reno, NV 89511

  

REA Reno, LLC

5010 N. Parkway Calabasas, #202

Calabasas, CA 91302

Taxpayer ID No.: 01-0777385

157.   0199   Oracle Wetmore  

4368 N. Oracle

Tucson, AZ 85705

  

Weingarten Nostat, Inc.

P.O. Box 201692

Weingarten Realty Investors

Houston, TX 77216-1692

158.   0200   Shops at Coconut Point  

8054 Mediterranean Drive

Estero, FL 33928

  

Coconut Point Developers, LLC

c/c M.S. Management Associates Inc.

National City Center

115 W. Washington

Indianapolis, IN 46204

159.   0201   Mt. Pleasant Towne Center  

1740 Towne Center Way

Mt. Pleasant, SC 29464

  

IMI Mt. Pleasant LLC

1600 Palmetto Grande Drive

Mt. Pleasant, SC, 29464

160.   0202   Bridgepoint Center  

3010 Bridgepointe Pkwy.

San Mateo, CA 94404

  

SPI Property Management

88 Kearny Street

Suite 1818

San Fransisco, CA, 94108

161.   0203   Sparks Crossing  

117 Los Altos Parkway

Sparks, NV 89436

  

Inland American Sparks L.L.C.

2901 Butterfield Road

Oak Brook, IL, 60523

162.   0204   Logan Town Centre  

205 Falon Lane

Altoona, PA 16602-6542

  

AVR Realty Company

1 Executive Boulevard

4th Floor

Yonkers, NY, 10701



--------------------------------------------------------------------------------

163.   0205   Arlington Highlands  

4000 Retail Connection Way, Suite 113

Arlington, TX 76018

   Arlington Highlands, LTd. 2525 McKinnon St, Suite 700 Dallas TX 75219 164.  
0206   Sarasota Shopping Center  

6515 South Tamiami Trail

Sarasota, FL 34240

   Inland American Sarasota Tamiami, L.L.C. Inland American Retail Management,
LLC/Bldg 44679 100 Galleria Parkway Suite 1030 Atlanta GA 30339 165.   0207  
The Forum at the Village at Sandhill  

214 Forum Drive

Columbia, SC 29229

  

Village at Sandhill, LLC

PO Box 1608

101 Flintlake Road

Columbia, SC, 29223

166.   0208   The District at Tustin Legacy  

2863 Park Avenue

Tustin, CA 92780

  

Vestar/Kimco Tustin, L.P.

2425 E. Camelback Road

c/o Vestar Property Management

#750

Phoenix, AZ, 85016

167.   0209   York Town Center  

2835 Concord Road

York, PA 17402

  

York Town Center Holding L.P.

2030 Hamilton Place Boulevard

CBL & Associates Management, Inc.

Chattanooga, TN, 37421

168.   0210   Brookside Marketplace  

7350 W. 191st Street

Tinley Park, IL 60477

   Ryan Companies US, Inc. 50 South Tenth Street Suite 300 Minneapolis MN
55403-2012 169.   0211   Metropolis  

301 Metropolis Mile, Suite F120

Plainfield, IN 46168

   Metropolis I Perm Holding, LLC CB Richard Ellis 2499 Futura Park Way Suite
255 Plainfield IN 46168 170.   0212   The Crossings at Corona  

2541 Tuscany Street #103

Corona, CA 92881-4189

  

Castle & Cooke Corona Crossings I, Inc.

10000 Stockdale Highway

Suite 300

Bakersfield, CA, 93311

171.   0213   The Avenue at White Marsh Shopping Center  

8165-C Honeygo Boulevard

Baltimore, MD 21236

  

NVI-AVENUE, LLC, The Ave at White Marsh Business Trust & Fr White Marsh, Inc.

1626 East Jefferson Street

Federal Realty Investment Trust

Rockville, MD, 20852-4041



--------------------------------------------------------------------------------

172.   0214   Orange Plaza  

444 Route 211 East

Middletown, NY 10940

  

Middletown I Resources L.P.

3 Manhattanville Road

National Realty & Development Corp.

Purchase, NY, 10577-2116

173.   0215   Winter Park Village  

520 N Orlando Ave #110

Winter Park, FL 32789

  

Winter Park Town Center Ltd.

401 N. Cattlemen Road

Casto Southeast Realty Services, LLC

Suite 108

Sarasota, FL, 34232

174.   0216   The Rim  

17414 La Cantera Parkway, #113

San Antonio, TX 78257

  

Fourth Quarter Properties, LXI, LLP

45 Ansley Dr.

The Rim-Property Ops.

Newnan, GA, 30265

175.   0217   Hunters Square  

30837 Orchard Lake Road

Farmington Hills, MI 48334

  

RLV Hunter’s Square LP

Dept. 152001

PO Box 67000

Detroit, MI, 48267-1520

176.   0218   Miracle Marketplace  

3301 SW 22nd Street

Suite 203

Miami, FL

33145

  

Miracle Marketplace, LLC

Talisman Companies LLC

400 Ponce DeLeon Blvd

Suite 420

Coral Gables, FL 33146

177.   0219   Cross Pointe Centre  

5075 Morganton Rd.

Fayetteville, NC 28314

   DDR Cross Pointe Centre LLC %Developers Diversified Realty Corporation 3300
Enterprise Parkway Beachwood OH 44122 178.   0220   Cumming Town Center  

2295 Market Place Blvd.

Cumming, GA 30040

  

Sembler

5590 Roswell Road

Suite 200

Atlanta, GA, 30342

179.   0221   Marketplace on First  

4651 1st Avenue SE

Suite 3

Cedar Rapids, IA 52403

  

Marketplace on First LLC

116 Third Street SE

Cedar Rapids, IA, 52401



--------------------------------------------------------------------------------

180.   0222   Abercorn Common  

8108 Abercorn Street

Suite 310

Savannah, GA 31406

  

GCCFC 2007-GG9 Amercorn Street, Limited Partnership

5900 N. Andrews Ave

DBR & Associates, LLC

#625

Ft. Lauderdale, FL, 33309

181.   0223   The District at Howell Mill  

1801 Howell Mill Road, Suite 240

Atlanta, GA 30318

  

ELPF Howell Mill LLC

8343 Douglas Ave.

LaSalle Investment, Inc.

Ste 100

Dallas, TX, 75225

182.   0224   Parkdale Mall  

6155 Eastex Freeway, Suite C-350

Beaumont, TX, 77706

  

Parkdale Mall, LLC

CBL Center

CBL & Associates Management, Inc

2030 Hamilton Place Boulevard, Suite 500

Chattanooga, TN, 37421-6000

183.   0225   Superstition Gateway West  

1614 S. Signal Butte Road

Mesa, AZ 85209

  

DTD-Devco BW, LLC

17207 N Perimeter Dr, Suite 200

Scottsdale, AZ 85255

Attn: Tim Dollander

(430) 947-8800

184.   0226   The Forum at Ashley Park  

338 Newnan Crossing Bypass

Newnan, GA 30265

  

Fourth Quarter Properties XLI, LLC

PO Box 933380

Atlanta, GA, 31193-3380

(678) 423-5445

185.   0227   Arroyo Market  

7265 Arroyo Crossing Parkway

Suite 110

Las Vegas, NV 89113

   Rainbow Arroyo Commons LLC 1770 North Buffalo Suite 101 Las Vegas NV 89128
186.   0228   Lake Pleasant Towne Center  

10084 W. Happy Valley Parkway

Peoria, AZ 85383

  

Vestar Arizona XLVIII, L.L.C.

2425 E. Camelback Road

Suite 750

Phoenix, AZ, 85016

602-866-0900



--------------------------------------------------------------------------------

187.   0229   Winter Garden Village at Fowler Groves  

3203 Daniels Road

Winter Garden, FL 34787

   Cole MT Winter Garden FL, LLC 2555 East Camelback Road, Suite 400 Phoneix AZ
85016 188.   0230   Cameron Crossing Shopping Center  

1751 N. Central Expressway, Bldg G #100

McKinney, TX 75070

  

Covington Cameron Crossing Acquisition LLC

S. Wacker Drive

Suite 2750

Chicago, IL, 60606

189.   0231   Mooresville Crossing  

609 River Highway

Mooresville, NC 28117

   Mooresville Crossing, LP Kimco Realty Corporation 3333 New Hyde Park Road PO
Box 5020 New Hyde Park NY 11042-0020 190.   0232   Canyon West  

6070 Marsha Sharp Freeway

Lubbock, TX 79407

   Canyon Hub Holdings, L.P. De la Vega Group 3131 McKinney Ave Suite 400 Dallas
TX 75204 191.   0233   Columbia Crossing  

16521 SE Mill Plain Blvd., 8A

Vancouver, WA 98684

  

Columbia Tech Center, L.L.C. c/o

Pacific Realty Associates, L.P.

15350 S.W. Sequoia Parkway,

Suite 300

Portland, Oregon 97224

Attn: Legal Department

(503) 624-6300

Taxpayer ID No.: 93-1219363

192.   0234   The Shops at Fox River  

3206 Shoppers Drive

McHenry, IL 60050

  

DDR McHenry Square, LLC

3300 Enterprise Parkway

Developers Diversified Realty Corporation

Beachwood, OH, 44122

193.   0235   Gateway Overlook  

8241 Gateway Overlook Drive

Elkridge, MD 21075

  

GATEWAY OVERLOOK

110 N. Wacker Drive

HAWARD RESEARCH AND DEVELOPMENT CORPORATION

Chicago, IL, 60606

194.   0236   Ft. Smith Pavilion  

3985 Phoenix Ave

Fort Smith, AR 72903

  

Fort Smith Station, LLC

11501 Northlake Drive

Cincinnati, OH, 45249

195.   0237   The Columns  

1151 Vann Drive

Jackson, TN 38305

  

Cole UL Jackson TN, LLC

2555 East Camelback Road

Suite 40

Phoenix, AZ, 85016



--------------------------------------------------------------------------------

196.   0238   Green Oak Village Place  

9830 Village Place Blvd.

Brighton, MI 48116

  

Green Oak Village Place, LLC

One Town Square

Southfield, MI 48076

Attn: Christopher G. Broehert

Tel: 248-737-4041

Fax: 248-737-5198

197.   0239   Fair Lakes Center  

13048 A Fair Lakes Center

Fairfax, VA 22033

  

Fair Lakes Center Associates L.P.

12500 Fair Lakes Circle

Peterson Companies

Suite 430

Fairfax, VA, 22033

198.   0240   Wrangleboro Consumer Square  

214 Consumer Square

Mays Landing, NJ 08330

  

Benderson-Wainberg Associates, LP

3300 Enterprise Pkwy

Beachwood, OH, 44122

199.   0241   University Commons  

1461-B University Drive

Burlington, NC 27215

  

PGS Burlington, LLC

PO Box 36799

Collett & Associates

Charlotte, NC, 28236-6799

200.   0242   The Villages At University Place (District II)  

8720-5 J.W. Clay Blvd

Charlotte, NC 28262

  

Casto

191 W. Nationwide Blv.

Suite 200

Columbus, OH, 43215

201.   0243   Southland Mall  

20505 South Dixie Highway, Space 605

Miami, FL 33189

  

Southland Mall Properties, LLC

3200 N. FederalHighway

Ft. Lauderdale, FL, 33306

202.   0244   Grand Plaza  

185 South Las Posas Road

San Marcos, CA 92078

   Grand Plaza, LLC World Premier Investments 5190 Campus Drive Newport Beach CA
92660 203.   0245   Prairie Market Shopping Center  

2510 Route 34

Oswego, IL 60543

  

VS Oswego, LLC

260 East Brown Street

ValStone Asset Management, LLC

Suite 250

Birmingham, MI, 48009

204.   0246   Silver Spring Square  

6416 Carlisle Pike Suite 2300

Mechanicsburg, PA 17050

  

Regency Centers, LP

150 Monument Road

Suite 406

Bala Cynwyd, PA, 19004



--------------------------------------------------------------------------------

205.   0247   The Shoppes at Isla Verde  

1020 State Road 7

Wellington, FL 33414

  

Shoppes at Isla Verde

7900 Glades Road

Suite 600

Boca Raton, FL, 33434

206.   0248   Naperville Main Street  

103 South

Washington Street

Suite 109

Naperville, IL 60540

  

Washington Place Naper, LLC

729 Montana Avenue

Norman A. Rubin & Associates

Suite 7

Santa Monica, CA, 90403

207.   0249   Lincoln Road  

337 Lincoln Road

Miami Beach, FL 33139

  

CLR Lincoln Associates, LLC

Rand real Estate Services, Inc.

PO Box 2870

Westport, CT 06880

208.   0250   Fayette Pavilion, Phase I  

110 A Pavilion Pkwy

Fayetteville, GA 30214

  

DDRTC Fayette pavilion I and II LLC

3300 Enterprise Parkway

Developers Diversified Realty Corporation

Beachwood, OH, 44122

209.   0251   Beaver Creek Crossing  

1521 Beaver Creek Commons Drive

#201

Apex, NC 27502

  

DDR/1st Carolina Crossings South LLC

3300 Enterprise Parkway

Developers Diversified Realty Corporation

Beachwood, OH, 44122

210.   0252   Harvest Junction North  

210 Ken Prat Boulevard

Longmont, CO 80501

  

Panattoni Development Company, LLC

4601 DTC Blvd

Panattoni Development Company, LLC

Suite 650

Denver, CO, 80237

211.   0253   The Grove at Wesley Chapel  

5953 Wesley Grove Blvd

Wesley Chapel, FL 33543

  

Oakley Grove Development, LLC

180 Glastonbury Blvd

Cornerstone Real Estate Advisors, LLC

Suite 401

Glastbury, CT, 06033



--------------------------------------------------------------------------------

212.   0254  

The Avenue at

Murfreesboro

 

2615 Medical Center

Parkway #800

Murfreesboro, TN

37129

  

CF Murfreesboro Associates, LLC

191 Peachtree Street

Cousins Properties Incorporated

Suite 500

Atlanta, GA, 30303

213.   0255   N/A  

1655 County Rd B-2

West

Roseville, MN

55113

  

WilCal Crossroads, LLC

c/o M & J Wilkow Properties,

LLC

180 N. Michigan Avenue, Suite

200

Chicago, Illinois 60601

Attn: Marc R. Wilkow

214.   0256   The Southlands  

24101 E. Orchard

Rd., Unit D

Aurora, CO 80016

  

Southlands Tower LLC

4400 MacArthur Boulevard

BlackRock Realty Advisors, Inc.

Suite 700

Newport Beach, CA, 92660

215.   0257  

Baldwin Commons

Shopping Center

 

4830 Baldwin

Orion Township, MI

48359

  

Baldwin Commons LLC

101 W. Big Beaver Road

Columbia Center II

Suite 200

Bloomfield, MI, 48084-5255

216.   0258   Nyberg Woods  

7081 SW Nyberg

Street

Tualatin, OR 97062

  

Nyberg CenterCal, LLC

7455 SW Bridgeport Road

CenterCal Properties, LLC

#205

Tigard, OR, 97224

217.   0259  

Conroe Marketplace

Shopping Center

 

2928 I-45 North

Conroe, TX 77303

  

Conroe Marketplace S.C, L.P.

3333 New Hyde Park Road

Kimco Realty Corporation

PO Box 5020

New Hyde Park, NY, 11042-0020

218.   0260   Empire Center  

1351 N. Victory

Place

Burbank, CA 91502

  

Providence Burbank I, LLC

2443 East Coast Highway

Corona del Mar, CA, 92625

219.   0261   Waterside Marketplace  

50523 Waterside

Drive

Chesterfield

Township, MI

48051

  

Waterside Marketplace, LLC

One Towne Square

Suite 1600

Southfield, MI, 48076

220.   0262  

Columbus Park

Crossing South

 

5550 Whittlesey

Road, Suite 600

Columbus, GA

31909

  

Columbus Park Crossing South, LLC

950 East Paces Ferry road

Ben Carter Properties, LLC

Suite 900

Atlanta, GA, 30326



--------------------------------------------------------------------------------

221.   0263  

The Village at Dayton

Mall

 

2700 Miamisburg- Centerville Road

#864

Dayton, OH 45459

  

Dayton Mall Venture, LLC

150 East Gay Street

24th Floor

Columbus, OH, 43215

222.   0264   L Street Marketplace  

12430 K Plaza

Omaha, NE 68137

  

Omaha Marketplace Holdings, LLC

2361 Rosecrans Avenue

Westport Capital Partners LLC

Suite 375

El Segundo, CA, 90245

223.   0265   Horsham Gate  

100 Welsh Road Suite 102

Horsham, PA 19044

  

Horsham Realty Partners LP & Garden Fair Realty Associates

Goodman Properties

636 Old York Road 2nd Floor

Jenkintown, PA 19046

224.   0266  

The Commons at South

Towne

 

10409 South State Street

Sandy, UT 84070

  

WM Acquisition, L.C.

1165 East Wilmington Avenue

Suite 275

Salt Lake City, UT, 84106

225.   0267  

Alpine Summit

Shopping Center

 

3165 Alpine Avenue

Suite B

Walker, MI 49544

  

Geenen DeKock Properties, LLC

12 West 8th Street

Suite 250

Holland, MI, 49423

226.   0268   Vintage Commons  

3900 Sisk Road

Modesto, Ca 95356

  

DJD Partners 10, LLC, a Minnesota limited liability company

4350 Baker Road

Welsh Companies

#400

Minnetonka, MN, 55439

227.   0269  

The Promenade

Bolingbrook

 

641 E. Boughton Road, Suite 100

Bolingbrook, IL 60440

  

Forest City Commercial Management

50 Public Square

Cleveland, OH, 44113

228.   0270   Plaza at Rockwall  

999 East I.H. 30

Rockwall, TX 75087

  

CNLRS Rockwall, L.P.

450 South Orange Avenue

National Retail Properties, Inc.

Suite 900

Orlando, FL, 32801



--------------------------------------------------------------------------------

229.   0271   Southpark Meadows Shopping Center  

9500 South IH 35 Service Road SB

Building I, Unit 100 512-292-1784

Austin, TX 78748

  

SP Meadows Central, Ltd.

1209 West 5th Street

Endeavor Real Estate Group

Suite 200

Austin, TX, 78703

230.   0272   The Landing at Tradition  

10740 SW Village Parkway

Port Saint Lucie, FL 34987

  

Inland Diversified Real Estate Services, LLC Bldg #65006 2901

Butterfield Road Oak Brook IL 60523

231.   0273   Bridgewater Falls  

3347 Princeton Road

Hamilton, OH 45011

  

Bridewater Falls Station 11501

Northlake Drive Cincinnati OH 45249

232.   0274   The Plaza at Southpark  

16640 Royalton Road

Strongsville, OH 44136

  

VAM, LTD.

c/o Visconsi companies, Ltd.

30050 Chagrin Blvd

Suite #360

Pepper Pike, OH 44124

233.   0275   Robertson’s Corner  

5801 Long Prairie Road, Suite 150

Flower Mound, TX 75028

  

Robertson’s Creek 1031, LLC

Inland Continental Property

Management Corp. 2901

Butterfield Road Oak Brook IL 60523

234.   0276   Coastal Grand Mall  

710 Coastal Grand Circle

Myrtle Beach, SC 29577

  

CBL & Associates Management, Inc

2030 Hamilton Place Boulevard

CBL Center, Suite 500

Chattanooga, TN, 37421-6000

235.   0277   The Exchange at Algonquin Commons  

1804 South Randall Rd.

Algonquin, IL 60102

  

IN Retail Fund Algonquin Commons, LLC

PO Box 9274

Inland Commercial Property Management, Inc.

Oak Brook, IL, 60522-9274

236.   0278   Westgate Plaza  

2814 S. Soncy Road

Amarillo, TX 79124

  

KIR Amarillo, LP (#278)

3333 New Hyde Park Road

New Hyde Park, NY, 11042

237.   0279   The Plant  

31 Curtner Avenue

San Jose, CA 95125

  

WPV San Jose, LLC

210 Route 4 East

Vornado Realty Trust

Paramus, NJ, 07652



--------------------------------------------------------------------------------

238.   0280   Westgate Marketplace  

6417 SW 3rd Street

Oklahoma City, OK 73127

  

Westgate Marketplace Developers, LLC

6400 W. Reno

Oklahoma City, OK, 73127

239.   0281   Northgate Shopping Center  

401 NE Northgate Way

Suite 1110

Seattle, WA 98125

  

Northgate Mall Partnership

225 West Washington Street

M.S. Management Associates Inc.

Indianapolis, IN, 46204

240.   0282   University Town Center  

103 North Cattlemen Road

Sarasota, FL 34232

  

SIPOC Associates TIC

8441 Cooper Creek Boulevard

University Park, FL, 34201

241.   0283   The Mercato  

9100 Strada Place, Suite 2105

Naples, FL 34108

  

The Mercato, LLP

4200 Gulf Shore Boulevard

The Lutgert Companies

Naples, FL, 34103

242.   0284   Towne Place at Garden State Park  

907 Haddonfield Road, Suite A

Cherry Hill, NJ 08002

  

Cherry Hill Towne Center Partners, LLC

c/o Edgewood Properties

1260 Stelton Road

Piscataway, NJ 08854

243.   0285   Canton Marketplace  

1810 Cumming Hwy,

Suite 640

Canton, GA 30114

  

GLL Selection II Georgia, LP

GLL Real Estate Partners

200 South Orange Avenue Suite 1920

Orlando, FL 32801

244.   0286   Villagio Shopping Center  

7911 N Blackstone Ave

Fresno, CA 93720

  

Villagio Shopping Center, LLC

80 Iron Point Circle

Suite 100

Folsom, CA, 95630

245.   0287   North Haven Commons  

370 N Universal Drive

North Haven, CT 06473

   August America, LLC 401 South Barrington 100 Los Angeles CA 90049 246.   0288
  Burhaven Mall  

830 West County Road 42

Burnsville, MN 55337

  

CEC Burnhaven LLC, WEP Burnhaven, LLC, PMJ Burnhaven LLC & FPH Burnhavent LLC
Anderson Property Management

6205 Parkwood Road Edina MN 55436



--------------------------------------------------------------------------------

247.   0289   The Village at Colony Place  

188 Colony Place

Plymouth, MA 02360

  

Colony Place Development , LLC

200 Oak Point Drive

Middleborough, MA, 02436

248.   0290   Dothan Pavilion  

4401 Montgomery Hwy., #500

Dothan, AL 36303

  

Inland American Retail Management

2901 Butterfield Rd

Oak Brook, IL, 60523

249.   0291   Westgate Mall  

3181 Westgate

Anchor F

Fairview Park, OH 44126

  

Westgate Mall, LLC

25425 Center Ridge Road

Westlake, OH, 44145

250.   0292   Shadow Lake Towne Center  

7701 Towne Center Parkway

Papillon, NE 68046

  

Shadow Lake Towne Center, LLC

4715 Central

RED Development

Kansas City, MO, 64112

251.   0293   University Park Mall  

6501 N. Grape Road

Mishawaka, IN 46545

  

University Park Mall, LLC M.S. Management Associates Inc.

225 W. Washington Indianapolis IN 46204

252.   0294   Manchester Highlands  

121 Highlands Blvd. Drive

Manchester, MO 63011

  

Cole MT St. Louis, MO LLC

2555 East Camelback Road

Suite 400

Phoenix, AZ, 85016

253.   0295   Oakleaf Town Center  

Oakleaf Town Center

9625 Crosshill Blvd.

Jacksonville, FL 32222

   Argyle Forest Retail I, LLC The Sebler Company PO Box 41847 St. Petersburg FL
33743-1847 254.   0296   The Promenade at Casa Grande  

1004 N. Promenade Parkway

Suite 136

Casa Grande, AZ 85222

   WP Casa Grande Retail L.L.C. The Promenade at Casa Grande PO Box 29667
Phoenix AZ 85038-9667 255.   0297   Pier Park  

15565 Starfish Street

Suite 110

Panama City Beach, FL 32413

  

Simon Property Group, LP

225 West Washington

M.S. Management Associates Inc

Indianapolis, IN, 46204

256.   0298   EastChase Market Center  

EastChase Parkway

7981 Eastchase Parkway Montgomery, AL 36117

  

EastChase Market Center, LLC

2660 EastChase lane

Suite 100

Montgomery, AL, 36117-7024



--------------------------------------------------------------------------------

257.   0299   North Attleboro Marketplace II  

1360 S. Washington Street,

Unit 1

North Attleborough, MA 02760

  

North Attleboro Marketplace II LLC

1414 Atwood Ave

Johnston, RI, 02919

258.   0300   Market Heights  

201 E. Central Texas Expressway

Suite 400

Harker Heights, TX 76548

  

Market Heights, Ltd.

2001 Ross Avenue

Suite 4601

Dallas, TX, 75201

259.   0301   Best in the West Shopping Center  

2186 N. Rainbow Boulevard

Las Vegas, NV 89108

  

WRI Best in the West, LLC

P.O. Box 203378

Houston, TX, 77216-3237

260.   0302   El Paseo Marketplace  

1864 Joe Battle Blvd.

El Paso, TX 79936

  

River Oaks Properties, Ltd

106 Mesa Park Drive

El Paso, TX, 79912

261.   0303   Sunland Plaza  

813 Sunland Park Drive, Suite B

El Paso, TX 79912

   YEK #7, LP PO Box 1022 El Paso TX 79946 262.   0304   Mentor Target Center  

9623 Mentor Avenue

Mentor, OH 44060

  

LRC Mentor Investors, LLC

1585 Frederick Boulevard

Levey Company

Akron, OH 44320

263.   0305   Alliance Town Center  

9561 Sage Meadow Trail

Fort Worth, TX 76177

  

Alliance Town Center I, L.P.

301 Commerce Street

Suite 3635

Ft. Worth, TX, 76102

264.   0306   Uptown Village at Cedar Hill  

305 West FM 1382

Suite 530

Cedar Hill, TX 75104

  

Uptown Village at Cedar Hill LP

5710 LBJ Freeway

The MG Herring Group

Suite 450

Dallas, TX, 75240-6399

265.   0307   Alamo Ranch  

5347 W Loop 1604 N,

Suite 109

San Antonio, TX 78253

  

W2005 CRM Real Estate Limited Partnership

6011 Connection Drive

6th Floor

Irving, TX, 75039

266.   0308   The Terrace  

2220 Hamilton Place Blvd., Suite 110

Chattanooga, TN 37421

  

CBL Terrace Limited Partnership

PO Box 92969

CBL & Associates Management, Inc.

Cleveland, OH, 44194-2969



--------------------------------------------------------------------------------

267.   0309   New Hartford Consumer Square  

4733 Commercial Drive

New Hartford, NY 13413

  

Trahwen, LLC

8411 Cooper Creek Blvd

University Park, FL, 34201

268.   0310   McKinley Mall  

3701 McKinley Parkway

Buffalo, NY 14219-2683

  

McKinley Mall, LLC

725 Conshohocken State Road

Stoltz Management of Delaware, Inc.

Bala Cynwyd, PA, 19004

269.   0311   Midtown Village  

1800 McFarland Blvd. East #522

Tuscaloosa, AL 35404

   Carlyle/Cypress Tuscaloosa 8343 Douglas Avenue, Suite 300 Dallas TX 75225
270.   0313   Canyon View Marketplace  

632 Market St., Ste 500

Grand Junction, CO 81505

  

WTN CoEx I, LLC

3501 SW Fairlawn Road, Suite 200

Topeka, Kansas 66614

271.   0314   Sherwood Mall  

5410 Pacific Avenue

Stockton, CA 95207

   Sherwood Mall LLC 5757 pacific Ave Suite 220 Stockton, CA 95207 272.   0315  
Hamilton Town Center  

14002 Hoard Drive

Suite 100

Noblesville, IN 46060

  

Hamilton Town Center, LLC

225 W. Washington

M.S. Management Associates Inc.

Indianapolis, IN, 46204

273.   0316   Countrywood Crossing  

2273 N. Germantown Parkway

Memphis, TN 38016

   Countrywood 1031, LLC Inland Continental Property Management Corp. 2901
Butterfield Road Oak Brook IL 60523 274.   0317   Midland Park Mall  

4511 N. Midkiff Dr

Midland, TX 79705

   Midland Park Mall, L.P. Simon Property Group 225 W. Washington Indianapolis
IN 46204 275.   0318   State Street  

114-118 South State Street

Chicago, IL

  

Chicago Title Land Trust Number 118-5518

1535 North Forest

River Forest, IL, 60305



--------------------------------------------------------------------------------

276.   0319   Market Place Square  

720 Jefferson Rd

Suite 100

Henrietta, NY 14623

  

700 Jefferson Road II, LLC

8441 Cooper Creek Blvd.

University Park, FL, 34201

277.   0320   Warwick Center  

1350 East Bald Hill Road

Warwick, RI 02886

  

DDRTC Warwick Center LLC

3300 Enterprise Parkway

Developers Diversified Realty

Corporation

Beachwood, OH, 44122

278.   0321   Gateway Center  

15 Mystic View Rd

Everett, MA 02149

  

DDRC Gateway LLC

Gateway Center

Dept 105438-20129-32412

PO Box 951378

Cleveland, OH, 44193

279.   0322   Gresham Station  

839 NW 12th Avenue

Gresham, OR 97030

  

Westlake Gresham Center, LLC

520 S. Camino Real

Westlake Realty Group, Inc.

9th Floor

San Mateo, CA, 94402-1722

280.   0323   Fox River Mall  

4301 West Wisconsin Ave

0030

City of Grand Chute (Appleton), WI 54913

  

Fox River Mall

110 North Wacker

Fox River Shopping Center LLP

Chicago, IL, 60606

281.   0324   Webster Towne Center  

913 Holt Road

Webster, NY 14580

   COR Holt Road Company, LLC PO Box 102 Albany NY 12201-0102 282.   0325  
Shoppes at Paradise Isle  

34940 Emerald Coast Parkway #120

Destin, FL 32550

  

WRI-SRP Paradise Isle, LLC

2600 Citadel Plaza Drive

Houston, TX, 77008

283.   0326   Gateway Center  

1505 University Drive East

Suite 250

College Station, TX 77840

  

Delmar Baronhead I, Ltd.

4645 North Central Expressway

Corinth Properties

200 Knox Place

Dallas, TX, 75205

284.   0327   Patton Creek  

4371 Creekside Ave., #121

Hoover, AL 35244

   Patton Creek Holdings, LLC Patton Creek Holdings, LLC 1175 NE 125th Street
Suite 102 North Miami FL 33161 285.   0328   Palms Crossing  

3300 Expressway 83

Building 300

McAllen, TX 78501

  

Palms Crossing, LP

National City Center

MS Management Associates Inc.

225 W. Washington

Indianapolis, IN, 46204



--------------------------------------------------------------------------------

286.   0329   Market Street at Heath Brook  

4414 SW College Road

#1710

Ocala , FL 34474

  

The Ocala Shoppes LLC

12570 Telecom Drive

United American Realty, LLC

Temple Terrace, FL, 33637

287.   0330   White Oaks Plaza  

2733 Veteran’s Parkway

Springfield, IL 62704

  

White Oaks Plaza, LLC

225 W. Washington Street

Simon Property Group

Indianapolis, IN, 46204-3438

288.   0331   The Shops of Friendly Center  

3350 W. Friendly Avenue, Suite 111

Greensboro, NC 27410

  

CBL-TRS Joint Ventrue, LLC

600 Green Valley Rd.

CBL-Shops at Friendly II, LLC

Suite 300

Greensboro, NC, 27408

289.   0332   Boulevard Consumer Square  

1701 Niagara Falls Boulevard

Amherst, NY 14228

   Blvdcon, LLC 570 Delaware Avenue Buffalo NY 14202 290.   0333   Front Range
Village  

4405 Corbett Drive

Fort Collins, CO 80525

   Bayer Properties Frout Raye Retail Company, LLC 2720 Cowcil Tree Avenue Suite
160 Fort Collins CO 80525 291.   0334   Marle Hay Mall  

3800 Merle hay Road

Unit #509

Des Moines, IA 50310

  

Merle Hay Mall Limited Partnership

30 North Michigan Avenue

Suite 1008

Chicago, IL, 60602

292.   0335   The Loop West  

2609 W. Osceola Parkway

Kissimmee, FL 34741

   Loop West LLC The Wilder Cos. 800 Boylston St Suite 1300 Boston MA 02199 293.
  0336   Brook Highland Plaza  

5267 Highway 280

Birmingham, AL 35242

  

GS II Brook Highland LC

3300 Enterprise Parkway

Developers Diversified Realty Corporation

Beachwood, OH, 44122

294.   0337   Mall of Louisiana  

9330 Mall of Louisiana Blvd, Suite 400

Baton Rouge, LA 70809

  

Mall of Louisiana Land, L.P.

110 North Wacker Drive

Chicago, IL 60606



--------------------------------------------------------------------------------

295.   0338   Bradley Commons Phase 2  

2058 N. State Route 50

Bourbonnais, IL 60914

  

Midam/Dalan Bradley Phase 2, LLC

2803 Butterfield Road

Suite 300

Oak Brook, IL, 60523

296.   0339   Bridge Street Town Centre  

301 The Bridge Street NW

Suite #109

Huntsville, AL 35806

   Huntsville Shores, LLC 9247 Alden Drive Beverly Hills CA 90210 297.   0340  
Cranbrook Village Shopping Center  

928 W. Eisenhower Pkwy

Ann Arbor, MI 48103

  

Cranbrook Village Limited Partner

6735 Telegraph Road Suite 110

Bloomfield Hills, MI 48301-3141

298.   0341   Deerfield Towne Center  

5145 Deerfield Blvd

Mason, OH 45040

   Deerfield Towne Center Holding Company 5305 Deerfield Blvd. Mason OH 45040
299.   0342   Fairlane Green  

3150 Fairline Drive

Allen Park, MI 48101

   Green Drive LLC Lormax Stern Development Do. 6755 Daly Road West Bloomfield
MI 48322 300.   0343   Tiffany Springs Market Center  

9120 NW Skyview Ave

Kansas City , MO 64154

  

Tiffany Springs MarketCenter LLC

191 Peachtree Street

Cousins Properties Incorporated

Suite 500

Atlanta, GA, 30303

301.   0344   Regal Court Shopping Center  

7467 Youree Drive

Shreveport, LA 71105

   Inland Diversified Shreveport Regal Court, L.L.C. 2901 Butterfield Road Oak
Brook IL 60523 302.   0345   Shoppes at Prairie Ridge  

10033 77th Street, Ste 420

Pleasant Prairie, WI 53158

  

Inland Diversified Real Estate Services, LLC

2901 Butterfield Road

Bldg #65021

Oak Brook, IL, 60523

303.   0346   McEver’s Corners  

983 Dawsonville Highway, N.W., Suite B

Gainesville, GA 30501

  

Gainesville McEver, LLC

14 South Main Street

Second Floor

Greenville, SC, 29601



--------------------------------------------------------------------------------

304.   0347   Weatherford Ridge  

225 Adams

Suite 215

Weatherford, TX 76086

  

Weatherford I-20/Main St, LP

3829 W. Spring Creek Parkway

CentroCorp Management Services Limited

Suite 110

Plano, TX, 75023

305.   0348   Southland Shopping Center  

6142 South Westnedge Ave

Portage, MI 49024

  

Southland Mall, Ltd.

700 Mall Drive

Meyer C. Weiner Company

Portage, MI, 49024

306.   0349   Meridian Towne Center  

4886 Marsh Road

Okemos, MI 48864

  

NP/I & G Meridan, LLC

420 Lexington Avenue

Centro Properties Group

7th Floor

New York, NY, 10170

307.   0350   The Shoppes at River Crossing  

5080 Riverside Drive

Macon, GA 31210

  

The Shoppes at River Crossing

110 N. Wacker Dr.

Shoppes at River Crossing, LLC

Chicago, IL 60606

308.   0351   Hampton Village Centre  

2813 S. Rochester Road

Rochester, MI 48307

   New Plan Hampton Village, LLC Centro NP LLC PO Box 74139 Cleveland OH 44194
309.   0352   Westfield Franklin Park  

5001 Monroe Street, Unit S-30

Toledo, OH 43623

   Westfield, LLC 11601 Wilshire Boulevard 11th Floor Los Angeles CA 90025 310.
  0353   Streets of Brentwood  

2465 Sand Creek Road, Suite 100

Brentwood, CA 94513

  

Brentwood Specialty Center LLC

150 E. Broad Street, Ste 800

Columbus, OH 43215

Attn: Property Mgr

311.   0354   The Shoppes At Gilbert Commons  

857 East Baseline Road

Gilbert, AZ 85233-1246

  

Donahue Schriber Realty Group, LP

200 East Baker Street

Suite 100

Costa Mesas, CA, 92626

312.   0355   Oro Valley Marketplace  

11875 N. Oracle Road

Oro Valley, AZ 85755

  

Vestar OVM, L.L.C.

c/o Vestar Development Company

2425 East Camelback Road, Suite 750

Phoenix, AZ 85016



--------------------------------------------------------------------------------

313.   0356   Queen Creek Marketplace  

21118 S. Ellsworth Loop Road

Queen Creek, AZ 85242

  

Vestar QCM, L.L.C.

2425 E. Camelback Road

#750

Phoenix, AZ, 85016

314.   0357   Town Center Plaza  

7209 SE 29th St

Midwest City, OK 73110

   Sooner Town Center, LLC Collett & Associates PO Box 36799 Charlotte NC
28236-6799 315.   0359   Kendall Marketplace  

955 Erica Lane

Yorkville, IL 60560

   Cannonball, L.L.C. The Harlem Irving Companies, Inc. 4104 North Harlem Avenue
Norridge IL 60706 316.   0361   Alamo Quarry Market  

255 E. Basse Road, Suite 1010

San Antonio, TX 78209

  

Alamo Vista Holdings LLC and Alamo Stonecrest Holdings LLC

c/o American Assets, Inc.

11455 El Camino Real, Suite 200

San Diego, CA 92130

Attn: Retail Property Management

317.   0362   Providence Town Center  

40 Town center Drive, Suite 2

Collegeville, PA 19426

  

Providence Town Center LP

1301 Lancaster Avenue

Berwyn, PA 19312

318.   0363   Hammock Landing  

205 Palm Bay Road, Suite 121

W. Melbourne, FL 32904

  

West Melbourne Town Center, LLC

c/o CBL & Assocs Mgmt, Inc.

2030 Hamilton Place Blvd, Suite 500

Chattanooga, TN 37421-6000

Attn: General Counsel

319.   0364   The Pavilion at Port Orange  

5511 S. Williamson Blvd., Suite 210

Port Orange, FL 32128

  

Port Orange Town Center, LLC

CBL Center, Suite 500

2030 Hamilton Place Blvd

c/o Justice Wade

Chattanooga, TN 37421-6000

320.   0365   Quail Creek Crossing  

3201 Lawrence Road, Suite 200

Wichita Falls, TX 76308

   Quail Creek Crossing Ltd Paul Blackburn 8100 Broadway Suite 205 San Antonio
TX 78209



--------------------------------------------------------------------------------

321.   0366   Dulles 28 Center  

22000Dulles Retail Center, Suite 136

Sterling, VA 20166

  

DULLES 28 CENTRE RETAIL GROUP, L.L.C Lerner Corporation, Managing Agent 2000
Tower Oaks Boulevard Eighth Floor Rockville MD

20852-4208

322.   0367   Annapolis Harbor Center  

2566 Solomons Island Road

Annapolis, MD 21401

   Annapolis Harbour Center Associates, LLLP 2000 Tower Oaks Boulevard Eighth
Floor Rockville MD 20852-4208 323.   0368   Lynncroft Shopping Center  

3120 Evans Street, Suite 105

Greenville, NC 27834

  

GVL Lynncroft Shops II, LLC

2908 Oak Lake Boulevard

Suite 203

Charlotte, NC, 28208

324.   0369   Airport Center  

940 Airport Center Drive

Allentown, PA 18109

  

Airport Associates LP

c/o Pinveille Properties

983 Valley Forge Road, Bldg 66

Valley Forge, PA 19482

325.   0370   Rockford Crossing  

6620 E. State St.

Rockford, IL 61108

  

Rockford Crossings Outlot, L.L.C.

4949arrison Avenue

Suite 200

Rockford, IL, 61108

326.   0371   Riverdale Shopping Center  

4249 South Riverdale Road

Riverdale, UT 84405

  

Riverdale Center IV,

L.C.% The Boyer Company

90 South 400 West, Suite 200

Salt Lake City, UT 84101

327.   0372   Kingsport Pavilion  

2626 E. Stone Drive, Ste 130

Kingsport, TN 37660

   Kingsport Pavilion, LLC, FR-141, LLC & J. Pope Holdings, LLC 14100 San Pedro
Suite 310 San Antonio TX 78232 328.   0373   Hammond Square Shopping  

2026 Hammond Square Drive

Hammond, LA 70403

  

Palace Properties, L.L.C., a Louisiana limited liability company

109 Northpark Blvd

Stirling Properties, L.L.C.

Suite 300

Covington, LA, 70433



--------------------------------------------------------------------------------

329.   0374   Sunset Valley Homestead Shopping Center  

5207 Brodie Lane

Austin, TX 78745

   Cole MT Sunset Valley TX, LLC 2555 East Camelback Road Suite 400 Phoenix AZ
85016 330.   0375   Chesterfield Commons East  

46 THF Blvd

Chesterfield, MO 63005

  

The Chesterfield Two Develpment, LLC

The Chesterfield Two Realty, Inc.

c/o THF Realty, Inc.

2127 Innerbelt Business Center Drive, Suite 200

St. Louis, MO 63114

331.   0376   Asheville Mall  

3 South Tunnel Road

Asheville, NC 28805

  

Asheville Mall CMBS, LLC

911 Main Street, Suite 1500

Kansas, MO 64105

332.   0377   The Markets at Town Center  

4860 Big Island Drive

Jacksonville, FL 32246

  

Pinehill Markets Operating LLC

3050 Peachtree Road NW

Suite 300

Atlanta, GA 30305

333.   0378   Stafford Park  

227 Stafford Park Blvd.

Manahawkin, NJ 08050

  

Stafford Park Commercial, LLC

500 Barnegat Boulevard North,

Building 100

Barnegat, NJ, 08005

334.   0379   Tiger Town  

2690 Enterprise Drive

Opelika, AL 36801

   THF Realty 2127 Innerbelt Business Center Dr Suite 200 St Louis MO 63114 335.
  0380   Landstown Commons Shopping Center  

3300 Princess anne Road, Suite 731

Virginia Beach, VA 23456

  

Inland Diversified Virginia Beach Landstown, L.L.C.

2901 Butterfield Road

Inland Diversified Real Estate Services, L.L.C./Bl

Oak Brook, IL, 60523

336.   0381   Northtown Square Shopping Center  

4727 N Division Street

Spokane, WA 99207

  

Northtown Square, LLC

2615 North Cincinnati

Spokane, WA 99207

337.   0382   Palmdale Marketplace, LLC  

39246 10th Street West

Palmdale, CA 93551

  

Palmdale Marketplace, LLC

2151 Alessandro Drive

New Resources Consulting, LLC

Suite 145

Ventura, CA, 93001



--------------------------------------------------------------------------------

338.   0383   Hamburg Pavilion  

1956 Pavilion Way

Lexington, KY 40509

  

Fourth Quarer Properties VII, Inc., a GA Corporation

45 Ansley Drive

Thomas Enterprises, Inc.

Newnan, GA, 30263

339.   0384   Highland Grove  

10333 Indianapolis Blvd

Highland, IN 46322

  

DDRM Highland Grove LLC

3300 Enterprise Parkway

Developers Diversified Realty Corporation

Beachwood, OH, 44122

340.   0385   Bal Harbour Square  

1746 North Federal Highway

Fort Lauderdale, FL 33305

  

Bal Harbour Square, LLC

Royal Palm Place

Retail Property Group, Inc.

101 Plaza Real South, Suite 200

Boca Raton, FL, 33432

341.   0386   Jacksonville Mall  

361 Jacksonville Mall, Unit K

Jacksonville, NC 28546

   PR Financing Limited partnership PREIT Services, LLC 200 South Broad Street
Philadelphia PA 19102-3803 342.   0387   Sherwood Plaza East  

1286 Worcester St

Natick, MA 01760

  

HC Atlantic Development, L.P.

393 Totten Pond Road

Suite 203

Waltham, MA, 02451-2013

343.   0388   Northwoods Shopping Center, Phase III  

1742 N. Loop 1604, Suite 104

San Antonio, TX 78232

  

Northwood Center III, Inc.

500 Galleria Tower

13155 Noel Road

Dallas, TX 75240

344.   0389   Folsom-Gateway II  

2381 Iron Point Road

Folsom, CA 95630

  

Cole MT Folsom CA, Ltd

2555 E Camelback Road

Suite 400

Phoenix, AZ, 85016

345.   0390   Tulsa Hills Shopping Center  

7505 S. Olympia Avenue W

Tulsa, OK 74132

   Inland American Tulsa 71st, LLC 2901 Butterfield Road Oak Brook IL 60523 346.
  0391   Broadway Crossing  

5510 S. Broadway, Suite 200

Tyler, TX 75703

   Broadway Partners, Ltd., a TX limited partnership Broadway Partners, Ltd. 430
North Center Street Longview TX 75601



--------------------------------------------------------------------------------

347.   0392   Market Street  

748 Mackenzie Lane

Flowood, MS 39232

   Market Street Flowood L.P. 301 Commerce Street Suite 3635 Fort Worth TX 76102
348.   0393   Southern Tier Crossing  

1520 County Road 64

Horseheads, NY 14845

  

DDR Horseheads LLC

c/o Developers Diversified Realty Crop

3300 Enterprise Parkway

Beachwood, Ohio 44122

Attn: General Counsel

349.   0394   Valley Mall Plaza  

1734 E. Washington

Union Gap, WA 98903

  

Valley Mall, LLC

1960 East Grand Avenue

CenterCal Properties

El Segundo, CA, 90245

350.   0395   Eastland Mall  

1615 E. Empire Street

Bloomington, IL 61701

  

Eastland Mall, LLC

CBL Center

CBL & Associates Management, Inc.

2030 Hamilton Place Boulevard, Suite 500

Chattanooga, TN, 37421-6000

351.   0396   Fairmount Fair  

3667 West Genesee Street

Camillus, NY 13031

   Randall Benderson and David H. Baldauf, as Trustees Benderson Development 570
Delaware Avenue Buffalo NY 14202 352.   0397   Park Lane  

8160 Park Lane, Suite 330

Dallas, TX 75231

  

Northwood PL Holdings LLC

8070 Park Lane

Suite 128

Dallas, TX, 75231

353.   0398   Plaza at Jordan Landing  

3736 Center Park Drive, Suite 110

West Jordan, UT 84084

  

Plaza At Jordan Landing, LLC

5850 Avenida Encinas

Foursquare Properties, Inc

Carlsbad, CA, 92008

354.   0399   Bergen Town Center  

45 West Spring Valley Avenue

Maywood, NJ 07607

  

Vornado Bergen Mall LLC

210 Route 4 East

Paramus, NJ 07652

355.   0401   Harriman Commons  

128 Bailey Farm Road, Suite 107A

Monroe, NY 10950

  

FBG Harriman Upper Phase LLC

c/o RD Managemetn LLC

810 7th Avenue, 28th Floor

New York, NY 10019



--------------------------------------------------------------------------------

356.   0402   MacArthur Park Shopping Center  

7757 N. MacArthur Blvd.

Irving, TX 75063

   Farmers New World Life Insurance Company Zurich Alternative Asset Management,
LLC 105 East 17th Street New York NY 10003 357.   0403   Town & Country Village
 

12850 Memorial Drive, Suite 1300

Houston, TX 77024

  

Town & Country Partnership, a TX general partnership

12850 Memorial Drive

Moody Rambin Interests

Suite 1105

Houston, TX, 77024-4810

358.   0404   Short Pump Station  

11351 W. Broad Street, Suite 181

Glen Allen, VA 23060

  

AmCap Richmond LLC

1281 East Main Street, 2nd Floor

AmCap, Inc

Stamford, CT, 06902

359.   0405   La Palmera  

5488 S. Padre Island Dr., Suite 5002

Corpus Christi, TX 78411

  

Corpus Christi Retail Venture LP

5488 South Padre Island Drive

Management Office

Corpus Christi, TX, 78411

360.   0406   Mall at Barnes Crossing  

1001 Barnes Crossing Road, # 323

Tupelo, MS 38804

  

TUP 130, LLC+C382

c/o David Hocker & Associates, Inc, Mging Agt

1901 Frederica Street

Owensboro, KY 42301-4818

Tel: (270) 926-2646, Ext. 723

361.   0407   The PromenadeMidtowne Park  

3869 Promenade Parkway C

D’Iberville, MS 39540

  

CBL & Assocs Mgmt LLC

c/o CBL & Assocs Management, Inc.

2030 Hamilton Pl Blvd, Suite 500

Chattanooga, TN 37421-6000

Attn: General Counsel

362.   0408   Midtowne Park  

3516 Clemson Blvd.

Anderson, SC 29621

  

Anderson Clemson Retail LLC

14 South Main Street

2nd Flr

Greenville, SC 29601

363.   0409   Mall of Abilene  

4310 Buffalo Gap Road, # 31

Abilene, TX 79606

  

Tenants in Common owners of Mall of Abilene

124 Johnson Ferry Road, NE

Greg Greenfield & Associates

Atlanta, GA, 30328



--------------------------------------------------------------------------------

364.   0410   Fairview Center  

6621 N. Illinois Street

Fairview Heights, IL 62208

  

Pace-64 Associates, L.L.C

1401 S. Brentwood Bldv

Suite 900

St. Louis, MO, 63144

365.   0411   The Maine Mall  

366 Maine Mall Road

South Portland, ME 04106

  

GGP-Maine Mall L.L.C., a Delaware limited liability Company

110 N. Wacker Dr.

GGP-Maine Mall L.L.C.

Chicago, IL, 60606

366.   0412   The Augusta Marketplace  

10 Stephen King Drive

Augusta, ME 04330

  

Capital Augusta Properties LLC

1330 Boylston Street

W/S Development Associates, LLC

Chestnut Hills, MA, 02467

367.   0413   Rivertown Village  

3959 2nd Street South, Suite 101

St. Cloud, MN 56301

   St. Cloud rainbow Village, LLC 7650 Edinborough Way Wuite 375 Edina, MN 55435
368.   0414   Cornerstar  

15800 East Briarwood Circle, Unit A

Aurora, CO 80016

  

PCCP CS Alberta Cornerstar Colorado, LLC

5460 S. Quebec Street, Suite 100

Greenwood Village, Colorado 80111

Attn: Laura Carstenson

Tel: (30) 771-4004

369.   0415   Longview Towne Crossing  

3096 N. Eastman Road, Suite 105

Longview, TX 75605

  

Longview Towne Crossing, L.P.

16000 Dallas Parkway,Ste 300

Dallas, TX 75248

370.   0416   Arena Hub Plaza  

493 arena Hub Plaza

Wilkes-Barre, PA 18702

  

TFP Limited Partnership II, L.P.

1140 Route 315

Wilkes-Barre, PA 18711

Attn: Robert S. Tamburro

371.   0417   Spring Creek Centre  

3835 N. Mall Avenue, Suite # 2

Fayetteville, AR 72703

  

DDR MDT Fayetteville Spring Creek LLC

3300 Enterprise Parkway

Developers Diversified Realty Corporation

Beachwood, OH, 44122



--------------------------------------------------------------------------------

372.   0418   Pilgrim & Oneida St. Shopping Center  

803 Pilgrim Way, Unit # 5

Green Bay, WI 54304

  

Victory Investors, LLC

2181 S Oneida Street

Suite1

Green Bay, WI, 54304

373.   0419   Pinnacle Hills Plaza  

2203 Promenade Blvd., Suite 20245

Rogers, AR 72758

  

Pinnacle South, LLC, a Delaware limited liability company

110 N. Wacker Drive

Pinnacle Hills Plaza

Chicago, IL, 60606

374.   0420   Miller Hill Mall  

1600 Miller Trunk Highway, Suite 414B

Duluth, MN 55811

  

Simon Property Group, L.P.

225 W. Washington St.

Simon Property Group

Indianapolis, IN, 46204-3438

375.   0421   Avon Marketplace  

380 West Main Street

Avon, CT 06001

   Avon marketplace Investors, LLC David Adam Realty, Inc. 8 Church Lane, Suite
200 Westport, CT 06880 376.   0422   Easton Market  

3720 Easton Market

Columbus, OH 43219

  

Easton Market, LLC

3330 Enterprise Parkway

Developers Diversified Realty Corp

Beachwood, OH, 44122

377.   0424   Polaris Towne Center  

1285 Polaris Pkwy.

Columbus, OH 43240

  

PTC Columbus, LLC

180 East Broad Street

Glimcher Properties Limited Partnership

21st Floor

Columbus, OH, 43215

378.   0425   Azalea Square  

434 Azalea Square Blvd

Summerville, SC 29483

  

Inland Western Summerville Azalea Square, L.L.C.

2901 Butterfield Road

Oak Brook, IL 60523

Tel: (630) 218-8000

379.   0426   Sycamore Plaza  

7800 Montgomery Road

Cincinnati, OH 45236

   RRP Sycamore Plaza, LP Regency Centers Corporation One Independent Drive
Suite 114 Jacksonville, FL 32202-5019



--------------------------------------------------------------------------------

380.   0427   Richland Marketplace  

622 North West End Blvd.

Quakertown, PA 18951

  

RB Quakertown, LP

1954 Greenspring Drive

Mid-Atlantic Region

Suite 330

Timonium, MD, 21093

381.   0428   Northridge – Mall 1  

4016 E 53rd Street

Davenport, IA 52807

  

Lokre Development

3048 Village Park Drive

Plover, WI, 54467

382.   0429   Belleview Shores  

5284 S. Wadsworth Blvd.

Littleton, CO 80123

  

The Section 14 Development Co., a Colorado general partnership

1601 Blake Street

Jordon Perlmutter & Co.

Suite 500

Denver, CO, 80202

383.   0430   Scharrington Square  

2431 W. Schaumburg Road

Schaumburg, IL 60194

  

Scharrington Belmont, LLC

PO Box 7275

CAS Commocercial Real Estate Serrices, LLC

Villa Park, IL, 60181

384.   0431   Independence Plaza  

2450 Monarch Drive

Laredo, TX 78045

  

San Isidro Monarch, Ltd. (a Texas Limite Partnership

9901 McPherson, Suite 201

Laredo, TX 78045

385.   0432   Felch Street Center  

12635 Felch Street, Suite 20

Holland, MI 49424

  

Geenen DeKock Properties, LLC

12 W. 8th Street

Suite 250

Holland, MI, 49423

386.   0433   Santa Rosa Marketplace  

2080 Santa Rosa Avenue

Santa Rosa, CA 95407

  

Donague Schriber Realty Group, L.P.

200 East Baker Street

Suite 100

Costa Mesa, CA, 92626

387.   0434   Casa Paloma  

7131 W. Ray Road, Suite 12

Chandler, AZ 85226

  

DS Casa Paloma, LLC

200 East Baker Street

Donahue Schriber Realty Group, L.P.

Suite 100

Costa Mesa, CA, 92626



--------------------------------------------------------------------------------

388.   0435   The Plaza @ Buckland Hills  

1464 Pleasant Valley Road

Manchester, CT 06040

  

Plaza at Buckland Hills, LLC

225 W. Washington

Simon Property Group

Indianapolis, IN, 46204

389.   0436   Cottonwood Mall  

10,000 Coors Blvd., N.W.

Albuquerque, NM 87114

  

Simon Property Group, L.P.

225 W. Washington St.

Simon Property Group

Indianapolis, IN, 46204-3438

390.   0437   Regency Square  

2442 W. Brandon Blvd

Brandon, FL 33511

  

Regency Centers, LP

One Independent Drive

REgency Centers Corporation

Suite 114

Jacksonville, FL, 32202-5019

391.   0439   Boulevard Crossing  

2134 East Boulevard Street

Kokomo, IN 46902

  

KRG Kokomo Project Company, LLC

30 South Meridian Street

Suite 1100

Indianapolis, IN, 46204

392   0440   Barracks Road Shopping Center  

977 Emmet Street

Charlottesville, VA 22903

  

Federal Relaty Investment Trust

1626 East Jefferson Street

Rockville, MD, 20852-4041

393   0441   West Market Plaza  

3879 Medina Road, Suite # 10

Akron, OH 44333

  

West Market Plaza Ltd. Partnership

1350 West Third Street

Cleveland, OH, 44113

394   0442   Oakland Plaza  

560 John R. Road

Troy, MI 48083

  

UrbanCal Oakland Square, LLC

900 North Michigan Ave.

Urban Retail properties, LLC

Chicago, IL, 60611

395   0443   Deer Trace I & II Shopping Center  

4073 Highway 28

Sheboygan Falls, WI 53085

  

Inland Real Estate Deer Trace, LLC

2901 Butterfield Road

Inland Commercial Property Management, Inc

Oak Brook, IL, 60523



--------------------------------------------------------------------------------

396   0444   University Town Center  

1620 24th Avenue NW

Norman, OK 73069

  

Inland Diversified Real Estate Services

2901 Butterfield Road

Oak Brook, IL, 60523

397   0446   Denton Crossing West   1800 S. Loop 288   

Inland Western Denton Crossing L.P.

2901 Butterfield Road

Inland Southwest Management LLC

oak Brook, IL, 60523

398   0447   Glynn Isles Market  

190 Glynn Isles

Brunswick, GA 31525

  

CAP Brunswick, LLC

PO Box 10588

C. Brody Glenn

Greenville, SC, 29603

399   0448   Aventura Commons  

21065 Biscayne Blvd

Aventura, FL 33180

  

Aventura Commons Associates, Ltd.

2665 S Bayshore Drive

Suite 1200

Coconut Grove, FL, 33133

400   0450   Mall of New Hampshire  

1500 South Willow Street, Space S157A

Manchester, NH 03103

  

MNH Mall, L.L.C.

255 W. Washitngton

Simon Property Group, L.P.

Indianapolis, IN, 46204-3438

  0451   Northborough Crossing  

8106 Shops Way

Northborough, MA 01532

  

Northborough Retail Properties, Inc.

One Wells Avenue

New England Development

Newton, MA, 02459

  0452   Glendora Marketplace  

1229 S. Lone Hill Avenue

Glendora, CA 91740

  

Pacific Development Group II

One Corporate Plaza, 2nd Floor

Newport Beach, CA 92660

  0455   Station Park  

320 North Station Parkway

Farmington, UT 84025

  

Station Park, LLC

1960 East Grand Avenue

CenterCal Properties

Suite 400

El Segundo, CA, 90245



--------------------------------------------------------------------------------

  0456   Gaston Mall  

415-140 Cox Road

Gastonia, NC 28054

  

PP-Gaston Mall, LLC

1422 Burtonwood Drive

Suite 200

Gastonia, NC, 28054

  0457   South Bay South  

1513 Hawthorne Blvd

Redondo Beach, CA 90278

  

LPF Redondo Beach, Inc.

200 East Randolph Drive

LaSalled Investment Management, Inc.

Suite 4500

Chicago, IL, 60601

  0458   Northshore Mall  

210 Andover St

Peabody, MA 01960

  

Mall at Northshore, LLC

225 W. Washington

Simon Property Group, L.P.

Indianapolis, IN, 46204

  0460   Treasure Valley Marketplace  

16475 N Marketplace Blvd.

Nampa, ID 83687

  

TVM Centercal, LLC

1960 East Grand Avenue

CenterCal Properties

Suite 400

El Segundo, CA, 90245

  0461   White Oak Crossing  

165 Shenstone Blvd.

Garner, NC 27529

  

Inland American Garner White Oak, LLC

Inland American Retail Mngmnt, L.C./Bldg. #44696

2901 Butterfield Road

Oak Brook, IL 60523

  0464   Keizer Station  

6361 Ulali Sr. NE

Keizer, OR 97303

  

Donahue Schriber Realty Group, L.P., a Delaware limited partnership

200 East Baker Street

Suite 100

Costa Mesa, CA, 92626

  0469   The Marketplace  

9000 Ming Avenue, Suite L2/3

Bakersfield, CA 93311

  

Donahue Schriber Realty Group, L.P.

200 East Baker Street, Suite 100

Costa Mesa, CA 92627

  0470   Centennial Commons  

7680 Polo Grounds Blvd.

Memphis, TN 38125

  

Michael A. Lightman

5100 Poplar Avenue

2607

Memphis, TN, 38137



--------------------------------------------------------------------------------

  0472   New Market Square Shopping Center  

2441 N. Maize Rd., Suite 2101

Wichita, KS 67205

  

BUILDINGS 17-21, LLC

727 North Waco

Suite 400

Wichita, KS, 67203

  0473   Lycoming Crossings Shopping Center  

350 S. Lycoming Mall Rd

Muncy, PA 17756

  

VIWY, L.P.

633 West Germantown Pike

Vision Group Ventures

Suite 104

Plymouth Meeting, PA, 19462

  0475   Woodhaven Plaza  

19255 West Road

Woodhaven, MI 48183

  

AFJ Woodhaven, LLC

A.F. Jonna company

4036 Telegraph Road, Suite 201

Bloomfield Hills, MI 48302

  0476   Red Oak Village  

1050 McKinley Place, Suite 120

San Marcos, TX 78666

  

Cole MT San Marcos TX, LLC

2555 East Camelback Road

Suite 400

PHoenix, AZ, 85016

  0479   The Shops at Boardman Park  

403 Boardman Poland Road

Boardman, OH 44512

  

The Shops at Boardman Park Properties, LLC

721 Boardman-Poland Road

#101

Youngstown, OH, 44512

  0480   Eastgate Shopping Center  

1405 SOM Center Rd

Mayfield Heights, OH 44124

  

Cosmo-Eastgate, Ltd.

30201 Aurora Road

Solon, OH 44139

  0481   Eastgate Plaza Shopping Center  

8141 E Kellogg Dr

Wichita, KS 67207

  

TMC Eastgate, LLC

1707 N. Waterfront Parkway

Wichita, KS, 67206

  0483   Rego Center  

61-35 Junction Blvd

Rego Park, NY 11374

  

Alexander’s of Rego Park II, Inc.

c/o Vornado Realty Trust

210 Route 4 East

Paramus, NJ 07652

  0484   Settler Ridge  

1310 Settler Ridge Center Dr

Pittsburgh, PA 15205

  

Settlers Ridge Management L.P.

CBL Center

CBL % Associates Properties, Inc.

2030 Hamilton Place Blvd., Suite 500

Chattanooga, TN, 37421-6000



--------------------------------------------------------------------------------

  0486   Florence Square  

7673 Mall Rd.

Florence, KY 41042

  

New Plan Property Holding Company

420 Lexington Avenue

New York, NY 10170

  0487   Merchants Walk  

1311 Johnson Ferry Rd., Suite 556

Marietta, GA 30068

  

Merchants walk (E&A), LLC

E & A Investments LP

PO Box 528

Columbia, SC 29202

  0488   Millenia Crossing  

4048 Eastgate Dr., Suite B104

Orlando, FL 32839

  

Millenia Crossing, LLC, a Florida limited liability company

6515 Grand Teton Plaza

Suite 300

Madison, WI, 53719

  0489   Fredrick Crossing  

7310 Guilford Drive

Frederick, MD 21704

  

Frederick Crossing Associates, L.L.C.

c/o Washington Real Estate Investment Trust

6110 Executive Blvd., Suite 800

Rockville, MD 20852

Attn: Asset Management

  0490   Greenwood Mall  

2625 Scottsville Road, Space 340

Bowling Green, KY 42104

  

Greenwood Mall L.L.C.

General Growth Properties

110 N. Wacker Drive

Chicago, IL 60606

  0491   Firewheel Town Center  

180 Cedar Sage Dr.

Garland, TX 75040

  

Simon Porperty Group (Texas), L.P.

225 W. Washington

Idianapolis, IN, 46204-3438

  0493   Madrona Park  

18140 NW Evergreen Parkway

Beaverton, OR 97006

  

Madrona Park 2000 T, LLC, & Alpman, LLC (as tenants in common)

210 S. W. Morrison Street

Madrona Park 2000 T, LLC

#600

Portland, OR, 97204



--------------------------------------------------------------------------------

  0498   Beavercreek Pavillion  

2720 Towne Dr., Suite 450

Beavercreek, OH 45431

  

The Shoppes of Beavercreek, Ltd.

4300 East Fifth Avenue

Schottenstein Property Group

Columbus, OH, 43219

  0499   Rancho Santa Margarita Town Center  

30682 Santa Margarita Parkway

Rancho Santa Margarita, CA 92688

  

Walnut Creek Partners One, LLC

2301 Dupont Drive

Suite 150

Irvine, CA, 92612

  0502   Bear Creek Village Shopping Center  

17170 NE Redmond Way, Suite 100

Redmond, WA 98052

  

TMT Bear Creek Shopping Center, Inc.

4 Embarcadero Center

Stockbridge Real Estate Funds

Suite 3300

San Francisco, CA, 94111

  0503   Shoppes at Stadium  

221 N. Stadium Blvd., Suite 101 & 103

Columbia, MO 65203

  

TKG Biscayne, L.L.C.

211 North Stadium

Suite 201

Columbia, MO, 65203

  0505   Hall Road Crossing  

13955 Hall Road

Shelby Twp., MI 48315

  

Centro NP Residual Pool 1 SPE, LLC

420 Lexington Avenue

New York, NY 10170

  0507   Lakes Crossing  

5711-A South Harvey Street

Norton Shores, MI 48315

  

Heritage-Lakes Crossing, LLC

420 Lexington Avenue

New York, NY 10170

  0508   Jubilee Square  

6850 US Highway 90, Suite 11

Daphne, AL 36526

  

L-A Daphne, LLC

Blackwater Management Group, LLC

270 Doug Baker Boulevard, Suite 700, Box 109

Birmingham, AL 35242

  0513   Fischer Marketplace Shopping Center  

14929 Florence Trl., Suite # 100

Apple Valley, MN 55124

  

Principle Life Insurance Company

801 Grand Avenue

Principle Real Estate Investors

Des Moines, IA, 50392



--------------------------------------------------------------------------------

  0519   Shops at the Galleria  

12909 Shops Parkway, Suite 400

Bee Cave, TX 78738

  

Bee Cave Galleria I, LP, and Bee Cave Galleria II, LP

c/o Christopher Commercial, Inc.

12918 Shops Parkway, Suite 600

Attention: Fred Butt, Controller

Bee Cave, TX 78738

  0742   Tallgrass - Corporate  

1000 Remington Blvd

Bolingbrook, IL 60440

  

Bolingbrook Investors, LLC

200 South Michigan Ave

Chicago, IL 60604

  1135 Arbor Drive   Corp. Offices #1  

1135 arbor Drive

Romeoville, IL 60446

   1135 Arbor Drive Investors LLC Nicolson, Porter & List, Inc. 1300 West
Higgins Road Suite 104 Park Ridge IL 60068   1198 Arbor Drive   Warehouse  

1198 Arbor Drive

Romeoville, IL 60446

   Kylie Capital LLC High Five Products, Inc. 319 West Ontario Chicago IL 60654
  811-AZ Warehouse   ULTA Riverside, Phoenix AZ Warehouse  

4570 West Lower Buckeye Road

Phoenix, AZ 85034

   The Lincoln Natione Life Insurance Company Delaware Investments 100 North
Greene St. Greensboro NC 27401   Dave Rayner   New York Apt  

381 Park Avenue South Suite 1201

New York NY

   Travel Gems, Inc.   0920   ULTA Mock Store  

999 Remington Blvd., Suite – A

Bolingbrook, IL 60440

  

VIP Remington Lakes, LLC

970 Oak Lawn Avenu

Elmhurst, IL 60126

  822-PA Warehouse   ULTA Chambersburg, PA Warehouse  

95 Kriner Road

Chambersburg, PA 17201

  

Liberty Property Limited Partnership

74 West Broad Street, Suite 530

Bethlehem, PA 18018



--------------------------------------------------------------------------------

SCHEDULE 8.4

EXISTING LIENS

 

Secured Party

  

Collateral

  

UCC financing statement:
file No./Date of filing

  

Amendments (if any)

Illinois

        

Konica Minolta Premier Finance 10201 Centurion Parkway North Jacksonville, FL
32256

  

Note: this row applies to a lien filed against items under a true lease between
Ulta and the Secured Party.

 

All office equipment and products, computers, security systems and other items
of equipment now and hereafter leased to and/ or financed for Debtor/ Lessee by
Secured Party/ Lessee.

  

000000000/ 12-29-10

  



--------------------------------------------------------------------------------

            SCHEDULE 8.6

to

INFORMATION CERTIFICATE

Pending Litigation

None



--------------------------------------------------------------------------------

            SCHEDULE 8.7

to

INFORMATION CERTIFICATE

Permits

Each of the Company’s store locations has, if required by applicable law, the
following Permits: 1. Certificate of Occupancy/Business License

 

  2. Salon License

 

  3. Alarm License

 

  4. Non-RX Pharmacy Permit (AZ only)

 

  5. DBA (Fictitious Name Statement)

 

  6. Health Department (some states)

 

  7. Weights & Measures (some states)

 

  8. City Business License (most states)

 

  9. County Business License (most states)



--------------------------------------------------------------------------------

SCHEDULE 8.8

to

INFORMATION CERTIFICATE

Environmental Compliance

No Exceptions



--------------------------------------------------------------------------------

            SCHEDULE 8.9

to

INFORMATION CERTIFICATE

Credit Card Agreements

 

1. Bankcard Agreement dated as of June 25, 2010 by and among First Data Merchant
Services, Wells Fargo Bank, N.A. and ULTA Salon, Cosmetics & Fragrance, Inc.

 

2. Letter agreement between Discover Card Services, Inc. and ULTA Salon,
Cosmetics & Fragrance, Inc., under the terms of the Merchant Services Agreement
of Discover Card Services, Inc.

 

3. Informal agreement between American Express Travel Related Services Company,
Inc. and ULTA Salon, Cosmetics & Fragrance, Inc., under the terms of the
American Express Merchant Regulations – US.

Note: Copies of all of the aforesaid agreements, disclosing the terms of such
arrangements, have previously been provided to the Agents.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWAP ACKNOWLEDGMENT AGREEMENT

                    , 20    

Wells Fargo Bank, National Association, as

Administrative Agent for itself and the Lenders as referred to below

One Boston Place, 19th Floor

Boston, Massachusetts 02109

Ladies and Gentlemen:

Reference is made to the Amended and Restated Loan and Security Agreement among
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, “Administrative Agent”) and as Collateral Agent, in each case, for
itself and the financial institutions from time to time party thereto, as
lenders (collectively, “Lenders”), the Lenders, and Ulta Salon, Cosmetics &
Fragrance, Inc. (the “Borrower”), as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced (the
“Loan Agreement”). All capitalized terms used herein, unless otherwise defined
herein, shall have the meanings given to such terms in the Loan Agreement.

Pursuant to such financing arrangements, Administrative Agent and Lenders may
from time to time make loans to Borrower secured by substantially all of the
assets and properties of Borrower including among other things, all right, title
and interest of Borrower in, to and under the swap agreements, cap agreements,
collar agreements, exchange agreements, futures or forward hedging contracts or
similar contractual arrangements intended to protect Borrower against
fluctuations in interest rates as listed on Exhibit A hereto, and at any time
entered into between Borrower and                      (the “Bank”;
collectively, “Hedge Agreements” and individually, a “Hedge Agreement”).

Bank and Borrower agree in favor of Agents and Lenders that upon receipt by Bank
of written instructions from Administrative Agent in the form annexed hereto as
Exhibit B, Bank will no longer comply with any instructions or orders originated
by Borrower or any of its affiliates or representatives concerning any Hedge
Agreement and will comply only with the instructions or orders of Administrative
Agent with respect thereto, without any further consent by Borrower or its
affiliates or representatives. Bank is hereby irrevocably authorized and
directed to follow such instructions or orders without any inquiry as to
Administrative Agent’s right or authority to give such instructions or orders
and Bank is fully protected in acting in accordance therewith. Bank shall not
for any reason exercise any lien rights or rights of setoff or other claims
against amounts owing to Borrower pursuant to Hedge Agreements, without the
prior consent of Administrative Agent. Upon Administrative Agent’s request, Bank
will report to Administrative Agent the amounts then outstanding with respect to
the Hedge Agreements consistent with its current practices as of the date hereof
with Borrowers or more frequently as Administrative Agent may request after
Administrative Agent has sent the written instructions referred to above,
together with such other information with respect thereto as Administrative
Agent may reasonably request.

 

1xxvi



--------------------------------------------------------------------------------

Nothing contained herein shall be construed as an assumption by Administrative
Agent or any Lender of the obligations or liabilities of Borrower or any of its
affiliates to Bank or any other person pursuant to any Hedge Agreement or
otherwise. Bank agrees that in its capacity as a counterparty to the Hedge
Agreement, it shall not be deemed to have any rights as a “Lender” under the
Loan Agreement except for the right to receive proceeds of Collateral, as a
counterparty to the Hedge Agreement, in the order and manner set forth in
Section 6.4(a) of the Loan Agreement. Bank further aggress that Administrative
Agent has no duties to Bank under the Loan Agreement in its capacity as a
counterparty to the Hedge Agreement other than in respect of Bank’s entitlement
to proceeds of Collateral, as a counterparty to the Hedge Agreement, in the
order and manner set forth in Section 6.4(a) of the Loan Agreement. To the
extent Bank is also a “Lender” under the Loan Agreement, nothing in the
preceding two sentences is intended to diminish or otherwise alter Bank’s
rights, or Administrative Agent’s duties to Bank, under the Loan Agreement as to
Bank in its capacity as a “Lender” thereunder.

Administrative Agent and Lenders are relying upon this letter agreement in
providing financing to Borrower and this letter agreement shall be binding upon
Borrower and its successors and assigns and inure to the benefit of
Administrative Agent and Lenders and their successors and assigns. This
agreement may not be amended, modified, supplemented or terminated orally or by
course of conduct or otherwise. This agreement may only be amended, modified,
supplemented or terminated with the written agreement of Administrative Agent.

Borrower agrees that it will not assert any claims against the Bank as
counterparty to the Hedge Agreement solely as a result of Bank following the
instructions or orders of Administrative Agent pursuant to the terms hereof with
respect to any Hedge Agreement.

This agreement shall be governed by and construed in accordance with the laws of
the State of Illinois.

This agreement may be executed in any number of counterparts, but all of such
counterparts shall together constitute but one and the same agreement. In making
proof of this agreement, it shall not be necessary to produce or account for
more than one counterpart thereof signed by each of the parties hereto.

[Signature Page Follows]

 

1xxvii



--------------------------------------------------------------------------------

This agreement shall be binding upon Bank and Borrower and inure to the benefit
of Administrative Agent, Lenders and each of the parties hereto and their
respective successors and assigns.

 

Very truly yours, [BANK] By:  

 

Title:  

 

 

ULTA SALON, COSMETICS & FRAGRANCE, INC. By:  

 

Title:  

 

ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

TO

SWAP ACKNOWLEDGMENT AGREEMENT

[Details to be completed for each such agreement.]



--------------------------------------------------------------------------------

EXHIBIT B

TO

SWAP ACKNOWLEDGMENT AGREEMENT

Form of Notice to Bank

[Name and Address

of Hedge Lender]

 

 

Attn:  

 

 

Re: Swap Transactions with

Ladies and Gentlemen:

Reference is made to the Amended and Restated Loan and Security Agreement among
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, “Administrative Agent”) and as Collateral Agent, in each case, for
itself and the financial institutions from time to time party thereto as lenders
(collectively, together with Administrative Agent, “Lenders”), the Lenders, and
Ulta Salon, Cosmetics & Fragrance, Inc. (“Borrower”), as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced (the “Loan Agreement”). All capitalized terms used herein, unless
otherwise defined herein, shall have the meanings given to such terms in the
Loan Agreement.

A default or event of default under the Loan Agreement exists or has occurred
and is continuing. Accordingly, Bank is no longer to comply with any
instructions or orders originated by Borrower or any of its affiliates or
representatives and Bank is only to comply with the instructions or orders or
Administrative Agent with respect thereto. Borrower and its affiliates and
representatives no longer have any authority with respect to the Hedge Agreement
(as defined in the Loan Agreement) except as Administrative Agent may otherwise
specify to Bank in writing.

 

Very truly yours, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

 

Title:  

 

 

1xxx



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

Please refer to the Amended and Restated Loan and Security Agreement dated as of
October 19, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) among Ulta Salon, Cosmetics & Fragrance,
Inc. (the “Borrower”), various financial institutions and Wells Fargo Bank,
National Association, as Administrative Agent. Terms used but not otherwise
defined herein are used herein as defined in the Loan Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 3.1(b) of
the Loan Agreement, of its request to:

(a) on [ date ] convert $[            ]of the aggregate outstanding principal
amount of the [            ] Loan, bearing interest at the [            ] Rate,
into a(n) [            ] Loan [and, in the case of a LIBO Rate Loan, having an
Interest Period of [            ] month(s)];

[(b) on [ date ] continue $[            ]of the aggregate outstanding principal
amount of the [            ] Loan, bearing interest at the LIBO Rate, as a LIBO
Rate Loan having an Interest Period of [            ] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 4.2 of the Loan Agreement have been satisfied on and as of
the date hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.

The Borrower has caused this Notice of Conversion/Continuation to be executed
and delivered by its officer thereunto duly authorized on                     ,
            .

 

ULTA SALON, COSMETICS & FRAGRANCE, INC. By:  

 

Title:  

 

 

81



--------------------------------------------------------------------------------

EXHIBIT E

CLOSING CHECKLIST

 

 

CLOSING AGENDA

 

 

AMENDED AND RESTATED REVOLVING CREDIT FACILITY

AMONG

ULTA SALON, COSMETICS & FRAGRANCE, INC.

as the Borrower

and

WELLS FARGO BANK, N.A,

as Administrative Agent, Collateral Agent, LC Issuer, and a Lender

WELLS FARGO CAPITAL FINANCE, LLC,

as Joint Lead Arrangers and Joint Bookrunners,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent.

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

and

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders

 

 

OCTOBER 19, 2011

 

 



--------------------------------------------------------------------------------

Item

PART ONE: LOAN AND OPERATIVE DOCUMENTS

 

1. Loan and Security Agreement

 

  (a) Exhibit A: Assignment and Acceptance

 

  (b) Exhibit B: Information Certificate

 

  (c) Exhibit C: Form of Swap Acknowledgment Agreement

 

  (d) Exhibit D: Notice of Conversion/Continuation

 

  (e) Exhibit E: Closing Checklist

 

  (f) Exhibit F: Notice of Borrowing

 

  (g) Exhibit G: Reserved

 

  (h) Exhibit H: Reserved

 

  (i) Exhibit I: Form of Borrowing Base Certificate

 

  (j) Exhibit J: Investment Policy

 

  (k) Exhibit K: Form of Credit Card Notification

 

  (l) Schedule I: Loan Commitments

 

  (m) Schedule II: Cash Management Services and Bank Products

 

2. Information Certificate

 

3. Confirmation and Ratification of Ancillary Loan Document

 

4. Supplement to Grant of Security Interest in United States Trademarks

 

5. Officer’s Certificate

 

lxxxiii



--------------------------------------------------------------------------------

PART TWO: ORGANIZATIONAL AND AUTHORITY DOCUMENTS

 

6. Secretary’s Certificate for Borrower, attaching the following:

 

  (a) Certificate/Articles of Incorporation

 

  (b) By-Laws

 

  (c) Resolutions

 

  (d) Incumbency

 

7. Certificate of Status/Good Standing from Delaware

 

8. Certificates of Foreign Qualification from each foreign jurisdiction where
Borrower is conducting business

PART FOUR: MISCELLANEOUS

 

9. UCC, Federal and State Tax, and Judgment Lien Searches

 

10. Updated Intellectual Property Searches

 

11. Enforceability and Due Authorization Opinions of Counsel

 

12. Evidence of Liability and Property Insurance

 

13. Endorsements for Liability and Property Insurance



--------------------------------------------------------------------------------

EXHIBIT F

Notice of Borrowing

Date:             

 

To: Wells Fargo Bank, National Association, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Jason Searle

Re: Reference is made to the Amended and Restated Loan and Security Agreement
dated as of October 19, 2011, by, among others, (i) ULTA SALON COSMETICS &
FRAGRANCE, INC., as the borrower (the “Borrower”); (ii) WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the administrative agent and collateral agent (the
“Agent”); and (iii) the Lenders party thereto from time to time (as the same may
be amended, modified, supplemented or restated hereafter, the “Loan Agreement”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Loan Agreement.

Ladies and Gentlemen:

The Borrower refers to the above described Loan Agreement and hereby irrevocably
notifies you of the Borrowing requested below:

 

  •  

The Business Day of the proposed Borrowing is                     , 201    .

 

  •  

The aggregate amount of the proposed Borrowing is $                     2, which
Borrowing consists of the following:

 

Type of Borrowing

(Prime Rate Loans or LIBO Rate Loans)

 

Amount

 

Interest Period for LIBO Rate Loans

  $                       [1/2/3/6] month[s]   $                       [1/2/3/6]
month[s]

 

  •  

Proceeds of the proposed Borrowing are to be disbursed to the following
account(s):

 

 

 

    

 

  

The Borrower hereby certifies that the following statements are true and correct
on the date of the proposed Borrowing, before and after giving effect thereto
and to the application of the proceeds therefrom:

 

2 

Each LIBO Rate borrowing shall be in an aggregate amount of at least
$2,000,000.00 and an integral multiple of $100,000.00.



--------------------------------------------------------------------------------

(a) all representations and warranties contained in the Loan Agreement and the
other Financing Agreements are true and correct in all material respects, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date);

 

(b) no law, regulation, order, judgment or decree of any Governmental Authority
exists, and no action, suit, investigation, litigation or proceeding is pending
or threatened in any court or before any arbitrator or Governmental Authority,
which (i) purports to enjoin, prohibit, restrain or otherwise affect (A) the
making of the proposed Borrowing, or (B) the consummation of the transactions
contemplated pursuant to the terms of the Loan Agreement or the other Financing
Agreements or (ii) has or could reasonably be expected to have a material
adverse effect on the assets, business or prospects of Borrower or would impair
the ability of Borrower to perform its obligations under the Loan Agreement or
under any of the other Financing Agreements or of either Agent or any Lender to
enforce any Obligations or realize upon any of the Collateral;

 

(c) no Event of Default has occurred and is continuing; and

 

(d) after giving effect to the proposed Borrowing set forth in Section 2 above,
there will be no more than ten (10) Interest Periods in effect.

 

ULTA SALON COSMETICS & FRAGRANCE, INC., as Borrower By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

Reserved

 

lxxxvii



--------------------------------------------------------------------------------

EXHIBIT H

Reserved

 

lxxxviii



--------------------------------------------------------------------------------

EXHIBIT I

Form of Borrowing Base Certificate

Please see attached

 

lxxxix



--------------------------------------------------------------------------------

BORROWING BASE REPORT

 

To:   Kim Miles (wfrfwires@wellsfargo.com)   From:   ULTA Salon, Cosmetics &
Fragrance, Inc.   Wells Fargo Capital Finance     1135 Arbor Drive   One Boston
Place, 18th Floor     Romeoville, IL 60446   Boston, MA 02108     Attention:
Dora West   Fax: 1 866-358-0023 Phone: (617) 624-4487     Phone: (630) 410-4819
              07/21/10 Wednesday    

 

Inventory         

1. Inventory                                          per perpetual inventory
report as of         7/18/2010        

   $                  

 

 

 

2. Plus: Inventory not maintained on perpetual system

   $          —                

 

 

 

3. Less:

  a. Consigned Inventory      $          —                

 

 

    b. Shrink Reserve   (as of 4th pd)    $                  

 

 

    c. Supplies & Cabinetry   7/18/2010    $                  

 

 

    d. Gift Certificates     (as of 4th pd)                

 

 

 

4. Eligible Inventory

   $          —                

 

 

 

5. Advance Ratio, Per Loan Agreement (90% of NOLV)

       87 %            

 

 

 

6. Maximum Facility before Availability Reserves

   $          —                

 

 

 

7. Availability Reserves:         a) Stores w/o Landlord Lien Waivers (as of
10/21/09)

   $          —                

 

 

 

8. Maximum Facility

   $          —                

 

 

 

8a Notional Limit

   $          200,000,000              

 

 

  Loan and Letter of Credit Outstanding                

 

 

 

9. Beginning Loan Balance

  Line 14 from previous day.      $          —                

 

 

 

10. Less: Money Transfer Applied to Balance since Last Report (Loan Reduction)

   $          —                

 

 

 

11. Current Revolving Loan Balance

   $          —                

 

 

 

12. Advance Request

   $          —                

 

 

 

13. Interest/Fees/Adjustments

   $          —                

 

 

    Net change =   —     

14. Total Revolving Loans

   $          —                

 

 

 

15. Letters of Credit Outstanding

   $          —                

 

 

 

16. Total Revolving Loans and Letters of Credit

   $          —                

 

 

 

17. Excess Availability

   $          —                

 

 

 

The undersigned represents and warrants to Wells Fargo Bank, N.A. (“Wells
Fargo”) that the information included as part of this Report is complete and
correct, the values of the inventory included as part of this Report have been
determined in a manner consistent with the prior reports previously furnished to
Wells Fargo pursuant to the Loan Agreement, all of the inventory included in the
amounts referred to as part of this Report is owned exclusively by the
undersigned free and clear of any claims, security interests or other
encumbrances except as those permitted under the Loan Agreement and none of such
inventory represents goods acquired or held by the undersigned on consignment or
approval. The undersigned acknowledges that the loans by Wells Fargo Bank, N.A.
to the undersigned are based upon Wells Fargo’s reliance on the information
included as a part of this Report and all representations and warranties with
respect to inventory in the Loan Agreement are applicable to the inventory
referred to as part of this Report and shall be deemed made again to Wells Fargo
as of the date of this Report. The reliance by Wells Fargo on this Report should
not be deemed to limit the right of Wells Fargo to establish or revise criteria
of eligibility as to the inventory or to otherwise limit, impair or affect the
rights of Wells Fargo under the Loan Agreement.

 

ULTA Salon, Cosmetics & Fragrance Inc. By:  

Dora West

Its:  

Director of Treasury Services



--------------------------------------------------------------------------------

EXHIBIT J

Investment Policy

Please see attached

 

xc



--------------------------------------------------------------------------------

LOGO [g245974ulta_logo.jpg]

 

Policy: Investment/Cash Management

 

Policy No.:      A008       Prepared by:      D. West Policy Owner:     
Treasury       Approved by:      G. Bodnar Attachments:      None      
Revision date:      03/22/11            Effective date:      07/25/06

Purpose and Scope

To establish guidelines for cash management and investment procedures that will
prudently protect Ulta’s surplus funds, maintain adequate liquidity at all times
and enable Ulta to optimize the return on all investments within the limits of
capital preservation and liquidity.

For the purposes of this policy, the Chief Financial Officer, Director of
Treasury Services, Treasury staff, and any of their appointees, have the roles
and responsibilities as defined in the policy for the investment activities of
Ulta as a whole. This policy does not cover investments related to the Company’s
401(k) pension plan, which are governed by a separate set of written guidelines.

Roles and Responsibilities

Roles and responsibilities of the parties involved in the cash management and
investment procedures are specified below:

Board of Directors

 

•  

Approving the policy

 

•  

Approving major policy exceptions (e.g., investment types not included below)

 

•  

Reviewing the policy annually and approving policy revisions

 

•  

Approving all derivative and hedging strategies

 

•  

Approving all loan agreements

Chief Financial Officer

 

•  

Approving investment strategy

 

•  

Approving minor policy exceptions (e.g., amounts, terms)

 

•  

Setting performance metrics

Director of Treasury Services

 

•  

Serving as policy custodian

 

•  

Developing investment strategy

 

•  

Distributing and implementing policy and revisions

 

  1  

Confidential Information

Do Not Distribute Outside of ULTA



--------------------------------------------------------------------------------

LOGO [g245974ulta_logo.jpg]

 

Treasury Staff

 

•  

Overseeing investment activities

 

•  

Recommending variations in set amounts or terms

 

•  

Collecting performance information

Policy

Ulta’s cash position is monitored on a daily basis. Investments shall be
undertaken in a manner that seeks to ensure the preservation of capital and
shall remain sufficiently liquid to meet all operating or cash flow
requirements.

Investments are restricted to short-term investments as defined in the policy
and as determined by Ulta’s Treasury department in accordance with this policy.

The investment portfolio will have an average maturity of 9 months or less and a
maximum maturity of 18 months for any single investment.

No single investment shall be made in excess of 25% of the portfolio up to a
maximum of $50 million U.S. equivalent with any single institution, or with any
combination of institutions under common ownership. The only exceptions to the
guidelines are balances that are 100% FDIC insured and overnight Commercial
Paper Sweep investments made through the banks in revolving credit agreement.

Approved List of Investments

The following instruments are approved for investment. It may become necessary,
from time to time, to add instruments in response to changing market conditions.

 

•  

Bank Deposits (MMDA, DDA)

 

•  

Domestic Certificates of Deposit

 

•  

Domestic Commercial Paper (Rated A1/P1)

 

•  

Bankers’ Acceptances

 

•  

U.S. Treasury Bills and Notes

 

•  

Collateralized Repurchase Agreements

 

•  

Eurodollar Time Deposits

Investment Requirements

 

•  

Active investments with outside money managers are prohibited.

 

•  

To minimize foreign exchange exposure, all investments must be denominated in
U.S. dollars.

 

•  

All issuers of commercial paper must be U.S. corporations.

 

•  

Repurchase agreements must be fully collateralized by any of the securities
approved under this investment policy. The current market value of the
collateral must cover the principal amount of the investment at all times during
the term of the investment.

 

•  

The average duration of any short-term investment portfolio must not exceed nine
months.

 

  2  

Confidential Information

Do Not Distribute Outside of ULTA



--------------------------------------------------------------------------------

LOGO [g245974ulta_logo.jpg]

 

•  

No monies may be invested in securities lacking an active secondary market.

 

•  

Cash receipts from coupon and interest payments shall be handled by Accounting.

 

•  

Investments in banks and domestic corporations under this policy are subject to
the following additional limitations:

 

  •  

U.S. banks must have total assets of at least $40 billion, have an ongoing
credit relationship with Ulta, and an investment rating of A1-P1 or equivalent.

 

  •  

Issuing corporations must have a commercial paper rating of P-1 or better by
Moody’s Investor Services and A-1 or better by Standard & Poor’s or an
equivalent rating by another nationally recognized rating agency (at least two
ratings are required).

Any exceptions to the above must be approved by the Audit Committee of the Board
of Directors.

The Director of Treasury Services and Chief Financial Officer must be notified
immediately if any of the following events occur:

 

  •  

The market value of any investment instrument drops below 90% of the amortized
value.

 

  •  

The market value of the total portfolio drops below 90% of the total cost value.

 

  •  

Any significant rating downgrade for any instrument.

Custody of Securities

All of the financial institutions in which Ulta is eligible to invest, subject
to the Investment Requirements listed in this document, are also authorized to
hold investments in custody on behalf of Ulta. Ulta will not take physical
possession of investment securities.

Exception Management

Any exceptions to this policy must be approved in writing. For minor exceptions,
such as nominal amounts exceeding investment limits on approved investments, the
written approval of the Chief Financial Officer is required. For major
exceptions, such as purchasing a new type of investment instrument not on the
list of approved investments, the written approval of the Board of Directors is
required.

Performance Measurement and Reporting

The Treasury staff shall prepare weekly performance reports and deliver a
monthly report to the Chief Financial Officer. An annual report to the Board of
Directors detailing the investment portfolio’s composition and performance will
be provided.

Segregation of Duties

For the purpose of cash management and investment, Ulta’s policy is to ensure
that the following internal controls are in place to maintain adequate
segregation of duties:

 

•  

The separation of transaction authority from accounting and record keeping.

 

  3  

Confidential Information

Do Not Distribute Outside of ULTA



--------------------------------------------------------------------------------

LOGO [g245974ulta_logo.jpg]

 

•  

The separation of wire transfer and investment transaction duties.
Non-repetitive wire transfers must be approved by a party outside the investment
management process (excluding overnight investments).

 

•  

The separation of record keeping with the reconciliation of company transactions
with those reported by the third party custodian.

The Treasury staff shall have responsibility and authority over internal
controls; however, controls may be removed only with the written consent of the
Chief Financial Officer.

Internal Controls

In addition to the segregation of duties controls, Ulta’s policy must ensure
that the following internal controls are enforced:

 

•  

A monthly reconciliation of investment statements to the general ledger accounts
shall be performed and the results delivered to the Chief Financial Officer and
the Director of Treasury Services.

 

•  

All brokers and custodians must carry adequate liability and crime coverage.

Questions

Questions or issues regarding the interpretation or implementation of this
policy should be directed to the Director of Treasury Services.

 

  4  

Confidential Information

Do Not Distribute Outside of ULTA



--------------------------------------------------------------------------------

EXHIBIT K

Form of Credit Card Notification

LETTER OF INSTRUCTION

[            ], 2011

 

[Name of Credit Card Processor]

 

 

Attn:  

 

 

  Re: Security Agreement – Assignment of Credit Card Receivables

Dear Sir/Madam:

ULTA SALON, COSMETICS & FRAGRANCE, INC. (the “Company”) has recently entered
into a new credit facility with WELLS FARGO BANK, NATIONAL ASSOCIATION, as agent
for certain lenders (the “Secured Party”). In accordance with the terms of that
credit facility, the Company granted to Secured Party a security interest in
substantially all of the Company’s now owned or hereafter acquired personal
property, including, without limitation, all rights of the Company to receive
payments in respect of credit or charge card sales (“Card Sales”) processed or
otherwise paid by [Name of Credit Card Processor] (the “Processor”) to the
Company pursuant to that certain [Title of Credit Card Processing Agreement]
between the Processor and the Company in effect as of the date hereof (the
“Agreement”).

Pursuant to the facility, the Company has assigned to Secured Party the right to
receive payments with respect to all Card Sales and to otherwise directly
collect all amounts due to the Company from the Processor. In furtherance
thereof, the Company is obligated to arrange for the proceeds of Card Sales to
be routed by the Processor to a deposit account under the control of the Secured
Party, as opposed to the account routing instructions that are presently in
place. Accordingly, by this letter the Company and the Secured Party instruct
the Processor to immediately begin routing all proceeds of Card Sales and any
other amounts due to the Company from the Processor to the following deposit
account (the “Account”):

[Name of Bank]

[Bank’s Address]

ABA #                                                  

For Credit to the Account of: [Name of Debtor]

Account No.                                             

All payments under the Agreement should continue to be made to the Account and
to no other account unless and until you receive written notification from
Secured Party.

The Company acknowledges and agrees that, except as expressly set forth herein,
all of the terms of the Agreement continue to be in full force and effect.

The Company and the Secured Party appreciate the Processor’s anticipated
cooperation and assistance in effectuating this change. Should you have any
questions concerning this matter, please do not hesitate to contact the Company
or the Secured Party at the contact information below.

 

91



--------------------------------------------------------------------------------

Very truly yours, ULTA SALON, COSMETICS & FRAGRANCE, INC. By:  

 

Name:   Title:   Ulta Salon, Cosmetics & Fragrance, Inc. Suite 120 1000
Remington Blvd. Bolingbrook, IL 60440-4708 Attention: Gregg Bodnar Telephone
No.:   (630) 410-4633 Telecopy No.:     (630) 410-4864 WELLS FARGO BANK,
NATIONAL ASSOCIATION By:  

 

Name:   Title:   Wells Fargo Bank, National Association One Boston Place Boston,
Massachusetts 02109 Attention: Jason Searle Telephone No.:   (617) 854-7292
Telecopy No.:                                     

 

xcii



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND PRO RATA SHARES

 

Lender

  

Commitment Amount

   

Pro Rata Share

 

Wells Fargo Bank, National Association

   $ 90,000,000.00 3      45.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 70,000,000.00        35.000000000 % 

PNC Bank, National Association

   $ 40,000,000.00        20.000000000 % 

TOTALS

   $ 200,000,000.00        100 % 

 

3  This amount includes Swing Line Commitment Amount of $10,000,000.

 

93



--------------------------------------------------------------------------------

SCHEDULE II

Cash Management Services and Bank Products

JPMorgan Chase Bank, N.A. Accounts:

 

STATE

   ACCOUNT #  

CA

     000000000   

CO

     000000000   

ID

     000000000   

IL

     0000000000   

IN

     000000000   

KY

     000000000   

LA

     000000000   

FL

     000000000   

NY

     000000000   

OK

     000000000   

TX

     0000000000   

UT

     000000000   

UT

     000000000   

WI

     000000000   

PNC Bank, National Association Account:

Depository Account # 0000000000

Wells Fargo Bank, National Association Accounts:

000000-000-000

0000000000

0000000000

0000000000

0000000000

0000000000

0000000000

 

xciv